Exhibit 10.1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of June 16, 2020

among

COMPUTER PROGRAMS AND SYSTEMS, INC.

as Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWER

PARTY HERETO FROM TIME TO TIME,

as Guarantors

THE LENDERS PARTY HERETO,

REGIONS BANK,

as Administrative Agent and Collateral Agent,

BBVA USA

and

SILICON VALLEY BANK

as Co-Syndication Agents

SYNOVUS BANK,

TRUSTMARK NATIONAL BANK

and

HANCOCK WHITNEY BANK

as Co-Documentation Agents

REGIONS CAPITAL MARKETS,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

     Page   Section 1. DEFINITIONS AND INTERPRETATION      1  

Section 1.1

  Definitions      1  

Section 1.2

  Accounting Terms      34  

Section 1.3

  Rules of Interpretation      34   Section 2. LOANS AND LETTERS OF CREDIT     
36  

Section 2.1

  Revolving Loans and Term Loan A      36  

Section 2.2

  Swingline Loans      40  

Section 2.3

  Issuances of Letters of Credit and Purchase of Participations Therein      43
 

Section 2.4

  Pro Rata Shares; Availability of Funds      47  

Section 2.5

  Evidence of Debt; Register; Lenders’ Books and Records; Notes      48  

Section 2.6

  Scheduled Principal Payments      48  

Section 2.7

  Interest on Loans      49  

Section 2.8

  Conversion/Continuation      51  

Section 2.9

  Default Rate of Interest      52  

Section 2.10

  Fees      52  

Section 2.11

  Prepayments/Commitment Reductions      54  

Section 2.12

  Application of Prepayments      56  

Section 2.13

  General Provisions Regarding Payments      57  

Section 2.14

  Sharing of Payments by Lenders      58  

Section 2.15

  Cash Collateral      58  

Section 2.16

  Defaulting Lenders      59  

Section 2.17

  Removal or Replacement of Lenders      62  

Section 2.18

  Refinancing Facilities      62  

Section 2.19

  Extension of Term Loans and Revolving Commitments      65  

Section 3.

  YIELD PROTECTION      66  

Section 3.1

  Making or Maintaining LIBOR Loans      66  

Section 3.2

  Increased Costs      69  

Section 3.3

  Taxes      70  

Section 3.4

  Mitigation Obligations; Designation of a Different Lending Office      74  

Section 4.

  GUARANTY      74  

Section 4.1

  The Guaranty      74  

Section 4.2

  Obligations Unconditional      74  

Section 4.3

  Reinstatement      75  

Section 4.4

  Certain Additional Waivers      76  

Section 4.5

  Remedies      76  

Section 4.6

  Rights of Contribution      76  

Section 4.7

  Guarantee of Payment; Continuing Guarantee      76  

Section 4.8

  Keepwell      76  

Section 5.

  CONDITIONS PRECEDENT      77  

Section 5.1

  Conditions Precedent to Initial Credit Extensions      77  

Section 5.2

  Conditions to Each Credit Extension      78  

Section 6.

  REPRESENTATIONS AND WARRANTIES      79  

Section 6.1

  Organization; Requisite Power and Authority; Qualification      79  

 

i



--------------------------------------------------------------------------------

Section 6.2

  Equity Interests and Ownership      79  

Section 6.3

  Due Authorization      80  

Section 6.4

  No Conflict      80  

Section 6.5

  Governmental Consents      80  

Section 6.6

  Binding Obligation      80  

Section 6.7

  Financial Statements      80  

Section 6.8

  No Material Adverse Effect; No Default      81  

Section 6.9

  Tax Matters      81  

Section 6.10

  Properties      81  

Section 6.11

  Environmental Matters      82  

Section 6.12

  No Defaults      82  

Section 6.13

  No Litigation or other Adverse Proceedings      82  

Section 6.14

  Information Regarding the Borrower and its Subsidiaries      82  

Section 6.15

  Governmental Regulation      82  

Section 6.16

  Employee Matters      84  

Section 6.17

  Pension Plans      84  

Section 6.18

  Solvency      84  

Section 6.19

  Compliance with Laws      85  

Section 6.20

  Disclosure      85  

Section 6.21

  Insurance      85  

Section 6.22

  Pledge and Security Agreement      85  

Section 6.23

  Mortgages      86  

Section 7.

  AFFIRMATIVE COVENANTS      86  

Section 7.1

  Financial Statements and Other Reports      86  

Section 7.2

  Existence      88  

Section 7.3

  Payment of Taxes and Claims      89  

Section 7.4

  Maintenance of Properties      89  

Section 7.5

  Insurance      89  

Section 7.6

  Inspections      89  

Section 7.7

  Lenders Meetings      90  

Section 7.8

  Compliance with Laws and Material Contracts      90  

Section 7.9

  Use of Proceeds      90  

Section 7.10

  Environmental Matters      90  

Section 7.11

  Additional Real Estate Assets      91  

Section 7.12

  Pledge of Personal Property Assets      92  

Section 7.13

  Books and Records      93  

Section 7.14

  Additional Subsidiaries      93  

Section 8.

  NEGATIVE COVENANTS      93  

Section 8.1

  Indebtedness      93  

Section 8.2

  Liens      94  

Section 8.3

  [Reserved]      96  

Section 8.4

  Restricted Payments      96  

Section 8.5

  Burdensome Agreements      96  

Section 8.6

  Investments      97  

Section 8.7

  Use of Proceeds      97  

Section 8.8

  Financial Covenants      98  

Section 8.9

  [Reserved]      98  

Section 8.10

  Fundamental Changes; Disposition of Assets; Acquisitions      98  

Section 8.11

  Disposal of Subsidiary Interests      98  

 

ii



--------------------------------------------------------------------------------

Section 8.12

  Sales and Lease-Backs      98  

Section 8.13

  Transactions with Affiliates and Insiders      99  

Section 8.14

  Prepayment of Other Funded Debt      99  

Section 8.15

  Conduct of Business      99  

Section 8.16

  Fiscal Year      99  

Section 8.17

  Amendments to Organizational Agreements/Material Agreements      99  

Section 9.

  EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS      100  

Section 9.1

  Events of Default      100  

Section 9.2

  Remedies      102  

Section 9.3

  Application of Funds      102  

Section 10.

  AGENCY      103  

Section 10.1

  Appointment and Authority      103  

Section 10.2

  Rights as a Lender      104  

Section 10.3

  Exculpatory Provisions      104  

Section 10.4

  Reliance by Administrative Agent      105  

Section 10.5

  Delegation of Duties      105  

Section 10.6

  Resignation of Administrative Agent      106  

Section 10.7

  Non-Reliance on Administrative Agent and Other Lenders      107  

Section 10.8

  No Other Duties, etc      107  

Section 10.9

  Administrative Agent May File Proofs of Claim      107  

Section 10.10

  Collateral Matters      107  

Section 11.

  MISCELLANEOUS      110  

Section 11.1

  Notices; Effectiveness; Electronic Communications      110  

Section 11.2

  Expenses; Indemnity; Damage Waiver      111  

Section 11.3

  Set-Off      113  

Section 11.4

  Amendments and Waivers      114  

Section 11.5

  Successors and Assigns      116  

Section 11.6

  Independence of Covenants      120  

Section 11.7

  Survival of Representations, Warranties and Agreements      120  

Section 11.8

  No Waiver; Remedies Cumulative      120  

Section 11.9

  Marshalling; Payments Set Aside      120  

Section 11.10

  Severability      120  

Section 11.11

  Obligations Several; Independent Nature of Lenders’ Rights      121  

Section 11.12

  Headings      121  

Section 11.13

  Applicable Laws      121  

Section 11.14

  WAIVER OF JURY TRIAL      122  

Section 11.15

  Confidentiality      122  

Section 11.16

  Usury Savings Clause      123  

Section 11.17

  Counterparts; Integration; Effectiveness      123  

Section 11.18

  No Advisory of Fiduciary Relationship      124  

Section 11.19

  Electronic Execution of Assignments and Other Documents      124  

Section 11.20

  USA PATRIOT Act      124  

Section 11.21

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      124
 

 

iii



--------------------------------------------------------------------------------

Appendices    Appendix A    Lenders, Commitments and Commitment Percentages
Appendix B    Notice Information Schedules    Schedule 1.1    Disqualified
Institution Schedule 6.1    Organization; Requisite Power and Authority;
Qualification Schedule 6.2    Equity Interests and Ownership Schedule 6.10(b)   
Real Estate Assets Schedule 6.14    Name, Jurisdiction and Tax Identification
Numbers of Borrower and its Subsidiaries Schedule 6.21    Insurance Coverage
Schedule 8.1    Existing Indebtedness Schedule 8.2    Existing Liens Schedule
8.6    Existing Investments Exhibits    Exhibit 1.1    Form of Secured Party
Designation Notice Exhibit 2.1    Form of Funding Notice Exhibit 2.3    Form of
Issuance Notice Exhibit 2.5-1    Form of Revolving Loan Note Exhibit 2.5-2   
Form of Swingline Note Exhibit 2.5-3    Form of Term Loan Note Exhibit 2.8   
Form of Conversion/Continuation Notice Exhibit 3.3    Forms of U.S. Tax
Compliance Certificates (Forms 1 – 4) Exhibit 7.1(c)    Form of Compliance
Certificate Exhibit 7.14    Form of Guarantor Joinder Agreement Exhibit 11.5   
Form of Assignment Agreement

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 16, 2020 (as
amended, restated, increased, extended, supplemented or otherwise modified from
time to time, this “Agreement”), is entered into by and among COMPUTER PROGRAMS
AND SYSTEMS, INC., a Delaware corporation (the “Borrower”), certain Subsidiaries
of the Borrower from time to time party hereto, as Guarantors, the Lenders from
time to time party hereto, and REGIONS BANK, as administrative agent (in such
capacity, “Administrative Agent”) and collateral agent (in such capacity,
“Collateral Agent”).

RECITALS:

WHEREAS, the Borrower and certain of the Guarantors are party to a Credit
Agreement dated as of January 8, 2016 (as amended, supplemented or otherwise
modified from time to time until (but not including) the date of this Agreement,
the “Existing Credit Agreement”) with the lenders party thereto and Regions
Bank, as administrative agent and collateral agent; and

WHEREAS, the parties to this Agreement desire to amend and restate the Existing
Credit Agreement in its entirety as forth herein.

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

Section 1. DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. The following terms used herein, including in the
introductory paragraph, recitals, exhibits and schedules hereto, shall have the
following meanings:

“Acquisition” by any Person, means, the acquisition by such Person, in a single
transaction or in a series of related transactions, of (a) all or any
substantial portion of the property of another Person, or any division, line of
business or other business unit of another Person or (b) at least a majority of
the Voting Stock of another Person, in each case whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for an Adjusted LIBOR Rate Loan, the rate per
annum obtained by dividing (a) (i) the rate per annum (rounded upward to the
next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal to the
LIBOR or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (ii) in the event the rate referenced
in the preceding clause (i) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded upward
to the next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal
to the rate determined by the Administrative Agent to be the offered rate on
such other page or other service which displays an average settlement rate for
deposits (for delivery on the first day of such period) with a term equivalent
to such period in Dollars, determined as of approximately 11:00 a.m. (London,
England time) on such Interest Rate Determination Date, or (iii) in the event
the rates referenced in the preceding clauses (i) and (ii) are not available,
the rate per annum (rounded upward to the next whole multiple of one sixteenth
of one percent (1/16 of 1%)) equal to the quotation rate (or the arithmetic mean
of rates) offered to first class

 

1



--------------------------------------------------------------------------------

banks in the London interbank market for deposits (for delivery on the first day
of the relevant period) in Dollars of amounts in same day funds comparable to
the principal amount of the applicable Loan of Regions Bank or any other Lender
selected by the Administrative Agent, for which the Adjusted LIBOR Rate is then
being determined with maturities comparable to such period as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, by
(b) an amount equal to (i) one, minus (ii) the Applicable Reserve Requirement.
Notwithstanding anything contained herein to the contrary, the Adjusted LIBOR
Rate shall not be less than 0.50%.

“Adjusted LIBOR Rate Loan” means a Loan bearing interest based on the Adjusted
LIBOR Rate.

“Administrative Agent” means as defined in the introductory paragraph hereto,
together with its successors and assigns.

“Administrative Questionnaire” means an administrative questionnaire provided by
the Lenders in a form supplied by the Administrative Agent.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of any Credit Party or any of its Subsidiaries) at law
or in equity, or before or by any Governmental Authority, whether pending,
threatened in writing against any Credit Party or any of its Subsidiaries or any
material property of any Credit Party or any of its Subsidiaries.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affected Lender” means as defined in Section 3.1(b).

“Affected Loans” means as defined in Section 3.1(b).

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent” means each of the Administrative Agent and the Collateral Agent.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is ONE HUNDRED TEN MILLION DOLLARS ($110,000,000).

“Agreement” means as defined in the introductory paragraph hereto.

“All-In Yield” means, with respect to any Indebtedness, the yield thereof,
whether in the form of interest rate, margin, original issue discount, upfront
fees, an Adjusted LIBOR Rate or Base Rate floor (in the case of any Incremental
Term Facility solely to the extent greater than any Adjusted LIBOR Rate or Base
Rate floor applicable to any then existing Facility), or otherwise, in each
case, incurred or payable by the Borrower generally to all the lenders of such
Indebtedness; provided that original issue discount and upfront fees shall be
equated to interest rate assuming a 4-year life to maturity at the time of its
incurrence of the applicable Indebtedness; and provided, further, that “All-In
Yield” shall not include arrangement fees, structuring fees, commitment fees,
underwriting fees and similar fees (regardless of whether paid in whole or in
part to any or all lenders) or other fees not paid generally to all lenders of
such Indebtedness or, if applicable, ticking fees accruing prior to the funding
of such Indebtedness or consent fees for amendments paid generally to consenting
lenders.

 

2



--------------------------------------------------------------------------------

“ALTA” means American Land Title Association.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act, 15 U.S.C. §§
78dd-1, et seq, the UK Bribery Act of 2010 and all other laws, rules, and
regulations of any jurisdiction applicable to the Borrower or any of its
Affiliates from time to time concerning or relating to bribery or corruption.

“Applicable Laws” means all applicable laws, including all applicable provisions
of constitutions, statutes, rules, ordinances, regulations and orders of all
Governmental Authorities and all orders, rulings, writs and decrees of all
courts, tribunals and arbitrators.

“Applicable Margin” means (a) from the Closing Date through the date two
(2) Business Days immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.1(c) for the Fiscal Quarter ending September 30,
2020, the percentage per annum based upon Pricing Level 3 in the table set forth
below, and (b) thereafter, the percentage per annum determined by reference to
the table set forth below using the Consolidated Net Leverage Ratio as set forth
in the Compliance Certificate most recently delivered to the Administrative
Agent pursuant to Section 7.1(c), with any increase or decrease in the
Applicable Margin resulting from a change in the Consolidated Net Leverage Ratio
becoming effective on the date two (2) Business Days immediately following the
date on which such Compliance Certificate is delivered.

 

Pricing

Level

   Consolidated Net Leverage
Ratio    Adjusted LIBOR Rate Loans
and Letter of Credit Fee     Base Rate
Loans     Commitment
Fee  

1

   >3.0:1.0      3.00 %      2.00 %      0.40 % 

2

   <3.0:1.0 but >2.5:1.0      2.50 %      1.50 %      0.35 % 

3

   <2.5:1.0 but >2.0:1.0      2.25 %      1.25 %      0.30 % 

4

   <2.0:1.0 but >1.5:1.0      2.00 %      1.00 %      0.25 % 

5

   <1.5:1.0      1.75 %      0.75 %      0.25 % 

Notwithstanding the foregoing, (x) if at any time a Compliance Certificate is
not delivered when due in accordance herewith, then Pricing Level 1 as set forth
in the table above shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered and shall
remain in effect until the date on which such Compliance Certificate is
delivered and (y) the determination of the Applicable Margin for any period
shall be subject to the provisions of Section 2.7(e). The Applicable Margin with
respect to any additional Term Loan established pursuant to Section 2.1(d)(iii)
shall be as provided in the joinder document(s) and/or commitment agreement(s)
executed by the Borrower and the applicable Lenders in connection therewith.

“Applicable Reserve Requirement” means, at any time, for any LIBOR Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D of the Board of Governors of the Federal Reserve
System, as in effect from time to time) under regulations issued from time to
time by the Board of Governors of the Federal Reserve System or other applicable
banking regulator. Without limiting the effect of the foregoing, the Applicable
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (a) any category of liabilities which
includes deposits by reference to which the applicable Adjusted LIBOR Rate or
LIBOR Index Rate or any other interest rate of a Loan is to be determined, or
(b) any category of extensions of credit or other assets which include Adjusted
LIBOR Rate Loans or Base Rate Loans determined by reference to the LIBOR Index
Rate. Adjusted LIBOR Rate Loans and Base Rate Loans determined by reference to
the LIBOR Index Rate shall be deemed to constitute Eurocurrency liabilities and
as such shall be deemed subject to reserve requirements without benefit of
credit for pro ration, exception or offsets that may be available from time to
time to the applicable Lender. The rate of interest on Adjusted LIBOR Rate Loans
and Base Rate Loans determined by reference to the LIBOR Index Rate shall be
adjusted automatically on and as of the effective date of any change in the
Applicable Reserve Requirement.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale” means a sale, lease, sale and leaseback, assignment, conveyance,
exclusive license (as licensor), transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Credit Party or any of its Subsidiaries’
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
created, leased or licensed, including the Equity Interests of any Subsidiary of
the Borrower, other than (a) dispositions of surplus, damaged, obsolete or worn
out property or property no longer used or useful in the business of the
Borrower and its Subsidiaries, including abandonment of Intellectual Property,
whether now owned or hereafter acquired, in the ordinary course of business;
(b) dispositions of inventory sold, and Intellectual Property licensed, in the
ordinary course of business; (c) dispositions of accounts or payment intangibles
(each as defined in the UCC) resulting from the compromise or settlement thereof
in the ordinary course of business for less than the full amount thereof;
(d) dispositions of Cash Equivalents in the ordinary course of business;
(e) dispositions among Credit Parties and Subsidiaries; provided that if the
transferor of such businesses, properties or assets is a Credit Party the
transferee thereof must be a Credit Party; (f) licenses, sublicenses, leases or
subleases granted to any third parties in arm’s-length commercial transactions
in the ordinary course of business that do not interfere in any material respect
with the business of the Borrower or any of its Subsidiaries and (g) Investments
permitted hereunder.

“Assignment Agreement” means an assignment agreement entered into by a Lender
and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.5(b)) and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.5 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attributable Principal Amount” means (a) in the case of Capital Leases, the
capitalized amount of Capital Lease obligations that would appear on a balance
sheet of such Person prepared in accordance with GAAP, (b) in the case of
Synthetic Leases, an amount determined by capitalization of the remaining lease
payments thereunder as if it were a Capital Lease determined in accordance with
GAAP, (c) in the case of Securitization Transactions, the outstanding principal
amount of such financing, after taking into account reserve amounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment and (d) in the case of Sale and Leaseback Transactions, the
present value (discounted in accordance with GAAP at the debt rate implied in
the applicable lease) of the obligations of the lessee for rental payments
during the term of such lease.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), chief
financial officer or treasurer and, solely for purposes of making the
certifications required under Section 5.1(b)(ii), any corporate secretary or
assistant corporate secretary.

“Auto Borrow Agreement” has the meaning specified in Section 2.2(b)(vi).

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

4



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1⁄2 of one percent (0.5%) and (c) the LIBOR Index
Rate in effect on such day plus one percent (1.0%), subject to the interest rate
floors set forth therein. Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the LIBOR Index Rate shall be
effective on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or the LIBOR Index Rate, respectively. Notwithstanding
anything contained herein to the contrary, the Base Rate shall not be less than
zero.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

“BHC Act Affiliate” means, with respect to any Person, an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. § 1841(k))
of such Person.

“Borrower” means as defined in the introductory paragraph hereto.

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type of Loan and, in the case of Adjusted LIBOR Rate Loans, having the same
Interest Period, or (b) a borrowing of Swingline Loans, as appropriate.

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
and Adjusted LIBOR Rate Loans (and in the case of determinations, the Index Rate
and Base Rate Loans based on the LIBOR Index Rate), the term “Business Day”
means any day which is a Business Day described in clause (a) and which is also
a day for trading by and between banks in Dollar deposits in the London
interbank market.

 

5



--------------------------------------------------------------------------------

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as applicable,
as collateral for the Letter of Credit Obligations or Swingline Loans, as
applicable, or obligations of Lenders to fund participations in respect thereof,
cash or deposit account balances or, if the Administrative Agent, the Issuing
Bank or Swingline Lender, as applicable, may agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, the Issuing Bank
and/or Swingline Lender, as applicable. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government, or (ii) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one (1) year
after such date; (b) marketable direct obligations issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one (1) year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper maturing no more
than one (1) year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within one
(1) year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (e) shares of any money market mutual fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s; and (f) Investments which are reflected in the Borrower’s
financial statements as available-for-sale securities and are reported at fair
value.

“CFC Holding Company” means any Domestic Subsidiary of which substantially all
of its assets consist solely of Equity Interests of a Foreign Subsidiary or
intercompany debt owing by a Foreign Subsidiary.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, (ii) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III and (iii) and (iii)
all requests, rules, guidelines or directives issued by a Governmental Authority
in connection with a Lender’s submission or re-submission of a capital plan
under 12 C.F.R. § 225.8 or a Governmental Authority’s assessment thereof , shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

 

6



--------------------------------------------------------------------------------

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act
of 1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 35% or more of
the Equity Interests of the Borrower entitled to vote for members of the board
of directors or equivalent governing body of the Borrower on a fully diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or

(b) during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means June 16, 2020.

“Collateral” means the collateral identified in, and at any time covered by, the
Collateral Documents.

“Collateral Agent” means as defined in the introductory paragraph hereto,
together with its successors and assigns.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
and all other instruments, documents and agreements delivered by any Credit
Party pursuant to this Agreement or any of the other Credit Documents in order
to grant to the Collateral Agent, for the benefit of the holders of the
Obligations, a Lien on any real, personal or mixed property of that Borrower as
security for the Obligations.

“Commitments” means the Revolving Commitments and the Term Loan Commitments.

“Commitment Fee” means as defined in Section 2.10(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit 7.1(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP; provided, however, that Consolidated Capital
Expenditures shall not include (a) expenditures made with proceeds of any
Involuntary Disposition to the extent such expenditures are used to purchase
property that is the same as or similar to the property subject to such
Involuntary Disposition or (b) Permitted Acquisitions.

 

7



--------------------------------------------------------------------------------

“Consolidated Current Assets” means, as of any date of determination, the total
assets of the Borrower and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in accordance with GAAP, excluding cash
and Cash Equivalents and the current portion of financing receivables.

“Consolidated Current Liabilities” means, as of any date of determination, the
total liabilities of the Borrower and its Subsidiaries on a consolidated basis
that may properly be classified as current liabilities in accordance with GAAP,
excluding the current portion of long term debt.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period,
(b) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (c) depreciation and
amortization expense for such period, (d) non-cash compensation expense and
other non-cash expenses or charges arising from the granting of stock options,
stock appreciation rights or similar arrangements, (e) other non-cash charges
and losses (excluding any such non-cash charges or losses to the extent
(i) there were cash charges with respect to such charges and losses in past
accounting periods, (ii) there is a reasonable expectation that there will be
cash charges with respect to such charges and losses in future accounting
periods or (iii) such charges or losses relate to the write-down of current
assets), (f) any fees and related out-of-pocket expenses incurred as a result of
the closing of this Agreement in an aggregate amount not to exceed $1,000,000
provided that such fees and expenses are incurred no later than 60 days after
Closing Date, (g) any expenses with respect to liability or casualty events or
business interruption to the extent reimbursed or advanced to the Borrower or
any Subsidiary during such period by third party insurance, (h) for any period
of four fiscal quarters ending on or after the Closing Date, fees and
out-of-pocket expenses incurred in such period in connection with any Permitted
Acquisition in an amount not to exceed 10% of the aggregate consideration of
such Permitted Acquisition; provided, that the aggregate amount of fees and
out-of-pocket expenses added back pursuant to this clause (h) for all Permitted
Acquisitions in such period shall not exceed $3,000,000, (i) pro forma “run
rate” cost savings, operating expense reductions and synergies related to
Permitted Acquisitions, restructurings, cost savings initiatives and other
initiatives that are reasonably identifiable and projected by the Borrower to
result from actions that have been taken within 12 months after the relevant
transaction, (j) fees and expenses related to any Equity Transaction, the
incurrence of any Indebtedness permitted to be incurred hereunder or amendments
to the Credit Documents (in each case whether or not consummated), and
(k) losses resulting from any Asset Sales or Involuntary Disposition; provided
that the aggregate amount added back pursuant to clauses (i), (j) and (k) shall
not exceed 10% of Consolidated EBITDA (determined prior to giving effect to such
adjustments); minus the following to the extent included in calculating such
Consolidated Net Income: (w) any software development costs to the extent
capitalized during such period, (x) interest income, (y) non-cash gains
(excluding any such non-cash gains to the extent (1) there were cash gains with
respect to such gains in past accounting periods or (2) there is a reasonable
expectation that there will be cash gains with respect to such gains in future
accounting periods) and (z) gains resulting from Asset Sales or Involuntary
Dispositions.

“Consolidated Excess Cash Flow” means, for any period for the Borrower and its
Subsidiaries, an amount equal to the sum, without duplication, of
(a) Consolidated EBITDA, minus (b) Consolidated Capital Expenditures paid in
cash, minus (c) the cash portion of Consolidated Interest Charges, minus
(d) Consolidated Taxes paid in cash, minus (e) Consolidated Scheduled Funded
Debt Payments paid in cash, minus (f) Restricted Payments paid in cash by the
Borrower pursuant to Section 8.4(c), on a consolidated basis determined in
accordance with GAAP, minus (g) any fees and related out-of-pocket expenses
incurred as a result of the closing of this Agreement to the extent paid in cash
and added back to EBITDA

 

8



--------------------------------------------------------------------------------

in such period, minus (h) any cash expenses with respect to liability or
casualty events or business interruption to the extent reimbursed or advanced to
the Borrower or any Subsidiary during such period by third party insurance to
the extent added back to EBITDA in such period, minus (i) fees and out-of-pocket
expenses incurred in such period in connection with any Permitted Acquisition to
the extent paid in cash and added back to EBITDA in such period, minus (j) fees
and expenses related to any Equity Transaction, the incurrence of any
Indebtedness permitted to be incurred hereunder or amendments to the Credit
Documents to the extent paid in cash and added back to EBITDA in such period,
plus (k) cash interest income minus (l) the Consolidated Working Capital
Adjustment.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated EBITDA for the period of the
four Fiscal Quarters most recently ended minus (ii) the cash portion of
Consolidated Taxes for such period minus (iii) Consolidated Capital Expenditures
(other than Consolidated Capital Expenditures financed with non-revolving
Indebtedness (other than the Term Loan)) for such period to (b) Consolidated
Fixed Charges for the period of the four Fiscal Quarters most recently ended.

“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) the cash
portion of Consolidated Interest Charges for such period plus (b) Consolidated
Scheduled Funded Debt Payments for such period plus (c) Restricted Payments made
by the Borrower pursuant to Section 8.4(c) during such period, all as determined
in accordance with GAAP.

“Consolidated Funded Debt” means Funded Debt of the Borrower and its
Subsidiaries on a consolidated basis determined in accordance with GAAP.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Leases
with respect to such period.

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Debt minus Qualified Cash of the Borrower and
its Subsidiaries in an aggregate amount not to exceed $10,000,000 as of such
date to (b) Consolidated EBITDA for the period of the four Fiscal Quarters most
recently ended.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period, as determined in accordance with GAAP.

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Debt, as determined in accordance
with GAAP. For purposes of this definition, “scheduled payments of principal”
(a) shall be determined without giving effect to any reduction of such scheduled
payments resulting from the application of any voluntary or mandatory
prepayments made during the applicable period, (b) shall be deemed to include
the Attributable Principal Amount in respect of Capital Leases, Securitization
Transactions and Synthetic Leases and (c) shall not include any voluntary
prepayments or mandatory prepayments required pursuant to Section 2.11.

 

9



--------------------------------------------------------------------------------

“Consolidated Taxes” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the aggregate of all taxes, as determined
in accordance with GAAP.

“Consolidated Working Capital” means, as of any date of determination, the
excess of (a) the sum of Consolidated Current Assets and financing receivables
(both current and long term) over (b) Consolidated Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the end of such period exceeds (or is less
than) Consolidated Working Capital as of the beginning of such period.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit 2.8.

“Covered Entity” means any of (a) a “covered entity” (as such term is defined
in, and interpreted in accordance with, 12 C.F.R. § 252.82(b)); (b) a “covered
bank” (as such term is defined in, and interpreted in accordance with, 12 C.F.R.
§ 47.3(b); or (c) a “covered FSI” (as such term is defined in, and interpreted
in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” means as defined in Section 11.22.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, each Note, each Issuer Document,
the Collateral Documents, any Guarantor Joinder Agreement, the Fee Letter, any
Auto Borrow Agreement, any document executed and delivered by the Borrower
and/or any other Credit Party pursuant to which any Aggregate Revolving
Commitments are increased pursuant to Section 2.1(d)(ii) or an additional Term
Loan is established pursuant to Section 2.1(d)(iii), any documents or
certificates executed by any Credit Party in favor of the Issuing Bank relating
to Letters of Credit, and, to the extent evidencing or securing the Obligations,
all other documents, instruments or agreements executed and delivered by any
Credit Party for the benefit of any Agent, the Issuing Bank or any Lender in
connection herewith or therewith, and including for the avoidance of doubt, any
Guarantor Joinder Agreement (but specifically excluding any Secured Swap
Agreements and Secured Treasury Management Agreements).

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

“Credit Parties” means, collectively, the Borrower and each Guarantor.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

10



--------------------------------------------------------------------------------

“Debt Transaction” means, with respect to the Borrower or any of its
Subsidiaries, any sale, issuance, placement, assumption or guaranty of Funded
Debt, whether or not evidenced by a promissory note or other written evidence of
Indebtedness, except for Funded Debt permitted to be incurred pursuant to
Section 8.1.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Rate” means an interest rate equal to (a) with respect to Obligations
arising under the Credit Documents other than Adjusted LIBOR Rate Loans
(including Base Rate Loans referencing the LIBOR Index Rate) and the Letter of
Credit Fee, the Base Rate plus the Applicable Margin, if any, applicable to such
Loans plus two percent (2%) per annum, (b) with respect to Adjusted LIBOR Rate
Loans (including Base Rate Loans referencing the LIBOR Index Rate), the Adjusted
LIBOR Rate plus the Applicable Margin, if any, applicable to Adjusted LIBOR Rate
Loans plus two percent (2%) per annum and (c) with respect to the Letter of
Credit Fee, the Applicable Margin plus two percent (2%) per annum.

“Default Right” means as defined in, and interpreted in accordance with, 12
C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or the Issuing Bank or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, each Swingline
Lender and each Lender.

 

11



--------------------------------------------------------------------------------

“Disqualified Institutions” means (a) any Person designated by the Borrower as a
“Disqualified Institution” on Schedule 1.1 and (b) any other Person that is a
bona fide competitor of the Borrower or any of the Borrower’s Subsidiaries each
of which has been designated by the Borrower as a “Disqualified Institution” by
name on Schedule 1.1 or such other bona fide competitor identified in writing to
the Administrative Agent as an update to Schedule 1.1 (for further distribution
to each Lender); provided that such designation shall become effective three
days after receipt of such written designation by the Administrative Agent but
which shall not apply retroactively to disqualify any Persons that have
previously become a Lender.

“Dollars” and the sign “$” mean the lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any state thereof or the District of Columbia.

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. The amount of any Earn Out Obligations at the time
of determination shall be the aggregate amount, if any, of such Earn Out
Obligations that are required at such time under GAAP to be recognized as
liabilities on the consolidated balance sheet of the Borrower.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.5(b), subject to any consents and representations, if
any as may be required therein.

“Environmental Claim” means any known investigation, written notice, notice of
violation, written claim, action, suit, proceeding, written demand, abatement
order or other written order or directive (conditional or otherwise), by any
Person arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law or (b) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity.

“Environmental Permits” means all permits, licenses, orders, and authorizations
which the Borrower or any of its Subsidiaries has obtained under Environmental
Laws in connection with the Borrower’s or any such Subsidiary’s current
Facilities or operations.

 

12



--------------------------------------------------------------------------------

“Environmental Laws” means any and all current or future federal or state (or
any subdivision of either of them), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, or any other written
requirements of Governmental Authorities relating to (a) any Hazardous Materials
Activity; (b) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (c) protection of human health and the environment from
pollution, in any manner applicable to any Credit Party or any of its
Subsidiaries or their respective Facilities.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which Borrower or any Subsidiary
assumed liability with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Transaction” means, with respect to the Borrower or any of its
Subsidiaries, any issuance or sale by the Borrower or such Subsidiary of shares
of its Equity Interests, other than an issuance (a) to the Borrower or any of
its wholly-owned Subsidiaries, (b) in connection with a conversion of debt
securities to equity, (c) in connection with the exercise by a present or former
employee, officer or director under a stock incentive plan, stock option plan or
other equity-based compensation plan or arrangement, (d) which occurred prior to
the Closing Date, or (e) in connection with any Permitted Acquisition or any
capital expenditures permitted under this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended to
the date hereof and from time to time hereafter, any successor statute, and the
regulations thereunder.

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (c) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which notice to the PBGC has been waived by regulation);
(b) the failure to meet the minimum funding standard of Section 412 of the
Internal Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code), the failure to
make by its due date any minimum required contribution or any required
installment under Section 430(j) of the Internal Revenue

 

13



--------------------------------------------------------------------------------

Code with respect to any Pension Plan or the failure to make by its due date any
required contribution to a Multiemployer Plan; (c) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (d) the withdrawal from any Pension Plan with two
(2) or more contributing sponsors or the termination of any such Pension Plan,
in either case resulting in material liability pursuant to Section 4063 or 4064
of ERISA; (e) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition reasonably likely to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (f) the imposition of liability
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA, each case reasonably likely to result in material
liability; (g) the withdrawal of any Credit Party, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if such withdrawal is reasonably likely to result in material liability, or
the receipt by any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it is in “critical” or “endangered” status within the meaning of
Section 103(f)(2)(G) or ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA, if such reorganization, insolvency or
termination is reasonably likely to result in material liability; (h) the
imposition of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Pension Plan if such fines, penalties,
taxes or related charges are reasonably likely to result in material liability;
(i) the assertion of a material claim (other than routine claims for benefits
and funding obligations in the ordinary course) against any Pension Plan other
than a Multiemployer Plan or the assets thereof, or against any Person in
connection with any Pension Plan such Person sponsors or maintains reasonably
likely to result in material liability; (j) receipt from the Internal Revenue
Service of a final written determination of the failure of any Pension Plan
intended to be qualified under Section 401(a) of the Internal Revenue Code to
qualify under Section 401(a) of the Internal Revenue Code, or the failure of any
trust forming part of any such plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (k) the imposition of a lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to
Section 303(k) or 4068 of ERISA.

“EU Bail-In Schedule” means the EU Bail-In Legislation Schedule published by the
Loan Market Association (or any successor person), as in effect from time to
time.

“Event of Default” means each of the conditions or events set forth in
Section 9.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Property” means, with respect to the Borrower and each other Credit
Party, including any Person that becomes a Credit Party after the Closing Date
as contemplated by Section 7.14, (a) any disbursement deposit account the funds
in which are used solely for the payment of salaries and wages, employee
benefits, workers’ compensation and similar expenses or held solely in trust for
third parties, (b) (i) all leased real property and (ii) any owned real property
having a fair market value less than $500,000, (c) any personal property
(including, without limitation, motor vehicles and other assets subject to
certificates of title) in respect of which perfection of a Lien is not
(i) governed by the UCC or (ii) effected by appropriate evidence of the Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office, (d) the Equity Interests of any direct Foreign
Subsidiary or CFC Holding Company of the Borrower or any other Credit Party to
the extent not required to be pledged to secure the Obligations pursuant to
Section 7.12(a), (e) Equity Interests in any person (other than a Subsidiary of
the Borrower) to the extent such Equity Interest may not be pledged to secure
the Obligations pursuant to the terms of any applicable organizational
documents, joint venture agreement or

 

14



--------------------------------------------------------------------------------

shareholder agreement or similar contractual obligation without the consent of
the other parties thereto and such consent has not been obtained after the use
of commercially reasonable efforts by such Credit Party to obtain such consent,
(f) any property which is subject to a Lien of the type described in
Section 8.2(l) pursuant to documents which prohibit the Borrower from granting
any other Liens in such property, (g) any property to the extent that the grant
of a security interest therein would violate Applicable Laws, require a consent
not obtained of any Governmental Authority, or constitute a breach of or default
under, or result in the termination of or require a consent not obtained under,
any contract, lease, license or other agreement evidencing or giving rise to
such property, or result in the invalidation thereof or provide any party
thereto with a right of termination (other than to the extent that any such term
would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409
of the applicable UCC or any other Applicable Law or principles of equity), (h)
any certificates, licenses and other authorizations issued by any Governmental
Authority to the extent that Applicable Laws prohibit the granting of a security
interest therein, (i) any United States intent-to-use trademark application, but
only to the extent that, and solely during the period if any in which, the grant
of a security interest therein would impair the validity or enforceability of
any such intent-to-use trademark application, (j) any other property that the
Administrative Agent determines, in its sole discretion after consultation with
the Borrower, that the expense of attaching and/or perfecting a Lien therein
under applicable Law is excessive in relation to the value of such property and
(k) proceeds and products of any and all of the foregoing excluded property
described in clauses (a) through (j) above only to the extent such proceeds and
products would constitute property or assets of the type described in clauses
(a) through (j) above; provided, however, that the security interest granted to
the Collateral Agent under the Pledge and Security Agreement or any other Credit
Document shall attach immediately to any asset of any Obligor (as defined in the
Pledge and Security Agreement) at such time as such asset ceases to meet any of
the criteria for “Excluded Property” described in any of the foregoing clauses
(a) through (j) above.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Credit Document by such Guarantor of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.8 hereof and
any and all guarantees of such Guarantor’s Swap Obligations by other Credit
Parties) at the time the Guaranty of such Guarantor, or grant by such Guarantor
of a security interest, becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a Master Agreement governing more than one
Swap Agreement, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swap Agreements for which such Guaranty or
security interest becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17 or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.3, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.3(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

15



--------------------------------------------------------------------------------

“Existing Credit Agreement” means as defined in the introductory paragraph
hereto.

“Facility” means any real property including all buildings, fixtures or other
improvements located on such real property now, hereafter or heretofore owned,
leased, operated or used by the Borrower or any of its Subsidiaries or any of
their respective predecessors.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher one
one-hundredth of one percent (1/100 of 1%)) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided, (a) if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to Regions Bank or any other Lender selected
by the Administrative Agent on such day on such transactions as determined by
the Administrative Agent.

“Fee Letter” means that certain letter agreement dated May 12, 2020, between the
Borrower and Regions Capital Markets, a division of Regions Bank.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Borrower that such financial statements fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage or
deed of trust in favor of the Collateral Agent, for the benefit of the holders
of the Obligations, and located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Obligations with respect to
Letters of Credit issued by the Issuing Bank other than Letter of Credit

 

16



--------------------------------------------------------------------------------

Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Commitment Percentage of outstanding Swingline Loans made by
such Swingline Lender other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations hereunder), all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments;

(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than ninety (90) days after the date
payment of such trade account was due), including, without limitation, any Earn
Out Obligations recognized as a liability on the balance sheet of the Borrower
and its Subsidiaries in accordance with GAAP;

(c) all obligations under letters of credit (including standby and commercial),
bankers’ acceptances and similar instruments (including bank guaranties);

(d) the Attributable Principal Amount of Capital Leases, Synthetic Leases and
Securitization Transactions;

(e) all preferred stock and comparable equity interests providing for mandatory
redemption, sinking fund or other like payments;

(f) all Guarantees in respect of Funded Debt of another Person; and

(g) Funded Debt of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

For purposes hereof, the amount of Funded Debt shall be determined (x) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (y) based on the maximum amount available to be
drawn in the case of letter of credit obligations and the other obligations
under clause (c), and (z) based on the amount of Funded Debt that is the subject
of the Guarantees in the case of Guarantees under clause (f).

“Funding Notice” means a notice substantially in the form of Exhibit 2.1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, accounting principles generally accepted in the United States in
effect as of the date of determination thereof.

 

17



--------------------------------------------------------------------------------

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank
and any group or body charged with setting financial accounting or regulatory
capital rules or standards).

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith, provided, in the case of a “Guarantee” resulting solely pursuant to
clause (b) of the previous sentence, such Guarantee shall in no event be more
than the value of the asset securing such Indebtedness. The term “Guarantee” as
a verb has a corresponding meaning.

“Guaranteed Obligations” means as defined in Section 4.1.

“Guarantor Joinder Agreement” means a guarantor joinder agreement substantially
in the form of Exhibit 7.14 delivered by a Domestic Subsidiary of the Borrower
pursuant to Section 7.14.

“Guarantors” means (a) each Person identified as a “Guarantor” on the signature
pages hereto, (b) each other Person that joins as a Guarantor pursuant to
Section 7.14, and (c) with respect to (i) Secured Swap Obligations, (ii) Secured
Treasury Management Obligations, and (iii) Swap Obligations of a Specified
Credit Party (determined before giving effect to Sections 4.1 and 4.8) under the
Guaranty hereunder, the Borrower, and (d) their successors and permitted
assigns.

“Guaranty” means the Guarantee made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Section 4.

 

18



--------------------------------------------------------------------------------

“Hazardous Materials” means any hazardous substances defined by the
Comprehensive Environmental Response Compensation and Liability Act, 42 USCA
9601, et. seq., as amended (“CERCLA”), including any hazardous waste as defined
under 40 C.F.R. Parts 260-270, gasoline or petroleum (including crude oil or any
fraction thereof), asbestos or polychlorinated biphenyls.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
Applicable Laws relating to any Lender which are currently in effect or, to the
extent allowed under such Applicable Laws, which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than Applicable Laws now
allow.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Debt;

(b) net obligations under any Swap Agreement;

(c) all Guarantees in respect of Indebtedness of another Person; and

(d) all Indebtedness of the types referred to in clauses (a) through (c) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.

For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under any Swap Agreement
under clause (b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitee” means as defined in Section 11.2(b).

“Index Rate” means, for any Index Rate Determination Date with respect to any
Base Rate Loans determined by reference to the Index Rate, the rate per annum
(rounded upward to the next whole multiple of one sixteenth of one percent (1/16
of 1%)) equal to (a) the LIBOR or a comparable or successor rate, which rate is
approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
for deposits with a term equivalent to one (1) month in Dollars, determined as
of approximately 11:00 a.m. (London, England time) two (2) Business Days prior
to such Index Rate Determination Date, or (b) in the event the rate referenced
in the preceding clause (a) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded upward
to the next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal
to the rate determined by the Administrative Agent to be the offered rate on
such other page or

 

19



--------------------------------------------------------------------------------

other service which displays an average settlement rate for deposits with a term
equivalent to one (1) month in Dollars, determined as of approximately
11:00 a.m. (London, England time) two (2) Business Days prior to such Index Rate
Determination Date. Notwithstanding anything contained herein to the contrary,
the Index Rate shall not be less than 0.50%.

“Index Rate Determination Date” means the Closing Date and the first Business
Day of each calendar month thereafter; provided, however, that, solely for
purposes of the definition of Base Rate, Index Rate Determination Date means the
date of determination of the Base Rate.

“Intellectual Property” means all trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises related to intellectual property,
licenses related to intellectual property and other intellectual property
rights.

“Interest Payment Date” means with respect to (a) any Base Rate Loan and any
Swingline Loan, the last Business Day of each calendar month, commencing on the
first such date to occur after the Closing Date and the final maturity date of
such Loan; and (b) any Adjusted LIBOR Rate Loan, the last day of each Interest
Period applicable to such Loan; provided, in the case of each Interest Period of
longer than three (3) months “Interest Payment Date” shall also include each
date that is three (3) months, or an integral multiple thereof, after the
commencement of such Interest Period.

“Interest Period” means, in connection with an Adjusted LIBOR Rate Loan, an
interest period of one (1), two (2), three (3) or six (6) months, as selected by
the Borrower in the applicable Funding Notice or Conversion/Continuation Notice,
(a) initially, commencing on the Credit Date or Conversion/Continuation Date
thereof, as the case may be; and (b) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, (i) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (ii) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clause (iv) of this definition, end on the
last Business Day of a calendar month; (iii) no Interest Period with respect to
any portion of the Revolving Loans shall extend beyond the Revolving Commitment
Termination Date and (iv) no Interest Period with respect to any Term Loan shall
extend beyond any principal amortization payment date, except to the extent that
the portion of such Term Loan comprised of Adjusted LIBOR Rate Loans that is
expiring prior to the applicable principal amortization payment date plus the
portion comprised of Base Rate Loans equals or exceeds the principal
amortization payment then due.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested at any time, minus, without duplication, all returns of principal of
such Investment received in cash by one or more Credit Parties but without
adjustment for unrealized increases or decreases in the value of such
Investment.

 

20



--------------------------------------------------------------------------------

“Involuntary Disposition” means the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of its Property.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit 2.3.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Issuing Bank and the Borrower (or any Subsidiary) or in favor of the
Issuing Bank and relating to such Letter of Credit.

“Issuing Bank” means Regions Bank in its capacity as issuer of Letters of Credit
hereunder, together with its permitted successors and assigns.

“Lender” means each financial institution with a Term Loan Commitment or a
Revolving Commitment, together with its successors and permitted assigns. The
initial Lenders are identified on the signature pages hereto and are set forth
on Appendix A.

“Letter of Credit” means any letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

“Letter of Credit Fees” means as defined in Section 2.10(b)(i).

“Letter of Credit Borrowing” means any Credit Extension resulting from a drawing
under any Letter of Credit that has not been reimbursed or refinanced as a
Borrowing of Revolving Loans.

“Letter of Credit Obligations” means, at any time, the sum of (a) the maximum
amount available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all drawings under Letters of Credit that have not been
reimbursed by the Borrower, including Letter of Credit Borrowings. For all
purposes of this Agreement, (i) amounts available to be drawn under Letters of
Credit will be calculated as provided in Section 1.3(i), and (ii) if a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Letter of Credit Sublimit” means, as of any date of determination, the lesser
of (a) FIVE MILLION DOLLARS ($5,000,000) and (b) the aggregate unused amount of
the Revolving Commitments then in effect.

“LIBOR” means the London Interbank Offered Rate.

“LIBOR Index Rate” means, for any Index Rate Determination Date, the rate per
annum obtained by dividing (a) the Index Rate by (b) an amount equal to (i) one,
minus (ii) the Applicable Reserve Requirement.

 

21



--------------------------------------------------------------------------------

“LIBOR Loan” means a Loan bearing interest at a rate determined by reference to
the Adjusted LIBOR Rate or LIBOR Index Rate (including a Base Rate Loan
referencing the LIBOR Index Rate), as applicable.

“LIBOR Replacement Rate” means as defined in Section 3.1(h).

“LIBOR Scheduled Unavailability Date” means as defined in Section 3.1(h).

“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing,
and (b) in the case of Securities, any purchase option, call or similar right of
a third party with respect to such Securities.

“Limited Condition Acquisition” means an Acquisition, the consummation of which
by the Borrower or any of its Wholly Owned Subsidiaries is not expressly
conditioned on the availability of, or on obtaining, third party financing.

“Limited Condition Testing Date” means, with respect to any Limited Condition
Acquisition, (a) the date the acquisition agreement for such Limited Condition
Acquisition is executed by the parties thereto and (b) in the case of any
financial test, the end of the period of the four fiscal quarters most recently
ended prior to the date in clause (a) for which the Borrower has delivered
financial statements pursuant to Section 7.1.

“Loan” means any Revolving Loan, Swingline Loan or Term Loan, and the Base Rate
Loans and Adjusted LIBOR Rate Loans comprising such Loans.

“Margin Stock” means as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Master Agreement” means as defined in the definition of “Swap Agreement”.

“Material Adverse Effect” means any material adverse effect or material adverse
change with respect to (a) the business operations, properties, assets, or
financial condition of the Borrower and its Subsidiaries taken as a whole;
(b) the ability of the Credit Parties, taken as a whole, to fully and timely
perform the Obligations; (c) the legality, validity, binding effect, or
enforceability against a Credit Party of any Credit Document to which it is a
party; or (d) the rights, remedies and benefits available to, or conferred upon,
any Agent and any Lender or any holder of Obligations under any Credit Document.

“Material Contract” means any Contractual Obligation to which the Borrower or
any of its Subsidiaries, or any of their respective assets, are bound (other
than those evidenced by the Credit Documents).

“Moody’s” means Moody’s Investor Services, Inc., together with its successors.

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Collateral Agent, for the benefit of the holders of the
Obligations, a security interest in the real property interest (including with
respect to any improvements and fixtures) of the Borrower or any other Credit
Party in real property.

“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA which is sponsored, maintained or contributed to by, or required to be
contributed to by, any Credit Party or any of its ERISA Affiliates or with
respect to which any Credit Party or any of its ERISA Affiliates previously
sponsored, maintained or contributed to or was required to contributed to, and
still has liability.

 

22



--------------------------------------------------------------------------------

“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by the Borrower or any of its Subsidiaries in connection
with any Asset Sale, Debt Transaction or Equity Transaction, net of (a) direct
costs and expenses incurred or estimated costs and expenses for which reserves
are maintained, in connection therewith (including legal, accounting and
investment banking fees and expenses, sales commissions and underwriting
discounts); (b) amounts held in escrow to be applied as part of the purchase
price for such assets; (c) estimated taxes paid or payable (including sales, use
or other transactional taxes and any net marginal increase in income taxes) as a
result thereof; and (d) the amount required to retire any Indebtedness secured
by a Permitted Lien on the related property. For purposes hereof, “Net Cash
Proceeds” includes any cash or Cash Equivalents (x) received upon the
disposition of any non-cash consideration received by the Borrower or any of its
Subsidiaries in any Asset Sale, Debt Transaction or Equity Transaction or
(y) released from escrow to the Borrower or any of its Subsidiaries.

“Non-Consenting Lender” means as defined in Section 2.17.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a Revolving Loan Note, a Swingline Note or a Term Loan Note.

“Notice” means a Funding Notice, an Issuance Notice or a Conversion/Continuation
Notice.

“Obligations” means all obligations, indebtedness and other liabilities of every
nature of each Credit Party from time to time owed to the Agents (including
former Agents), the Issuing Bank, the Lenders (including former Lenders in their
capacity as such) or any of them, the Qualifying Swap Banks and the Qualifying
Treasury Management Banks, under any Credit Document, Secured Swap Agreement or
Secured Treasury Management Agreement, together with all renewals, extensions,
modifications or refinancings of any of the foregoing, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit, payments for early termination of Swap Agreements,
fees, expenses, indemnification or otherwise; provided, however, that the
“Obligations” of a Credit Party shall exclude any Excluded Swap Obligations with
respect to such Credit Party.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, certificate of formation or comparable documents,
as amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

 

23



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).

“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swingline Loans, as the case may be, occurring on such date; (b) with
respect to any Letter of Credit Obligations on any date, the aggregate
outstanding amount of such Letter of Credit Obligations on such date after
giving effect to any Credit Extension of a Letter of Credit occurring on such
date and any other changes in the amount of the Letter of Credit Obligations as
of such date, including as a result of any reimbursements by the Borrower of any
drawing under any Letter of Credit; and (c) with respect to any Term Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any prepayments or repayments of such Term Loan on such date.

“Participant” means as defined in Section 11.5(d).

“Participant Register” means as defined in Section 11.5(d).

“Patriot Act” means as defined in Section 6.15(f).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any “employee pension benefit plan” as defined in
Section 3(2) of ERISA other than a Multiemployer Plan, which is subject to
Section 412 of the Internal Revenue Code or Section 302 of ERISA and which is
sponsored, maintained or contributed to by, or required to be contributed to by,
any Credit Party or any of its ERISA Affiliates or with respect to which any
Credit Party or any of its ERISA Affiliates previously sponsored, maintained or
contributed to, or was required to contribute to, and still has liability.

“Permitted Acquisition” means any Acquisition by a Credit Party that satisfies
the following conditions:

(a) the Property acquired (or the Property of the Person acquired) in such
Acquisition is a business or is used or useful in a business permitted under
Section 8.15;

(b) in the case of an Acquisition of the Equity Interests, (i) the board of
directors (or other comparable governing body) of such other Person shall have
approved the Acquisition and (ii) such Person shall be organized and existing
under the laws of any state of the United States or the District of Columbia or
of any province or territory of Canada;

 

24



--------------------------------------------------------------------------------

(c) immediately after giving effect to such Acquisition, Qualified Cash plus the
aggregate amount that could be drawn by the Borrower under the Aggregate
Revolving Commitments shall not be less than $30,000,000 in the aggregate; and

(d) (i) no Default or Event of Default shall exist and be continuing immediately
before or immediately after giving effect thereto; provided that in the case of
an Incremental Facility the proceeds of which are used to finance a Limited
Condition Acquisition, such requirement shall be (x) tested on the Limited
Condition Testing Date and (y) subject to Section 5.2 on the effective date of
such Incremental Facility,

(ii) the representations and warranties made by each of the Credit Parties in
each Credit Document shall be true and correct in all material respects (except
to the extent such representation or warranty is already qualified by
materiality in which case such representation and warranty shall be true and
correct in all respects) on and as of the date of such Acquisition, except to
the extent such representations and warranties relate to an earlier date, in
which case they shall be true and correct in all material respects (except to
the extent such representation or warranty is already qualified by materiality
in which case such representation and warranty shall be true and correct in all
respects) as of such earlier date; provided that with respect to a Limited
Condition Acquisition, such requirement shall be (x) tested on the Limited
Condition Testing Date and (y) subject to Section 5.2 on the effective date of
such Incremental Facility,

(iii) after giving effect thereto on a Pro Forma Basis, (1) the Borrower shall
be in compliance with the financial covenants set forth in clauses (a) and (b)
of Section 8.8 and (2) the Consolidated Net Leverage Ratio shall be 0.25:1.0
less than the maximum Consolidated Net Leverage Ratio permitted under
Section 8.8(a) for the applicable period, in each case, recomputed as of (x) in
the case of a Limited Condition Acquisition, the applicable Limited Condition
Testing Date and (y) in all other cases, the last day of the most recently ended
Fiscal Quarter of the Borrower for which financial statements have been
delivered pursuant to Section 7.1, and

(iv) at least five (5) Business Days prior to the consummation of such
Acquisition, an Authorized Officer of the Borrower shall provide to the
Administrative Agent (for further distribution to each Lender) a compliance
certificate, in form and detail reasonably satisfactory to the Administrative
Agent, affirming compliance with each of the items set forth in clauses
(a) through (d) hereof.

“Permitted Liens” means each of the Liens permitted pursuant to Section 8.2.

“Permitted Refinancing” means any extension, renewal or replacement of any
existing Indebtedness so long as any such renewal, refinancing and extension of
such Indebtedness (a) has an average life to maturity that is greater than that
of the Indebtedness being extended, renewed or refinanced, (b) does not include
an obligor that was not an obligor with respect to the Indebtedness being
extended, renewed or refinanced, (c) remains subordinated, if the Indebtedness
being refinanced or extended was subordinated to the prior payment of the
Obligations, such extended, renewed or refinanced Indebtedness, (d) does not
exceed in a principal amount the Indebtedness being renewed, extended or
refinanced plus unpaid accrued interest, any existing commitment unutilized
thereunder, any required premium and reasonable fees and expenses incurred in
connection therewith, and (e) is not incurred, created or assumed, if any
Default or Event of Default has occurred and continues to exist or would result
therefrom.

 

25



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” means as defined in Section 11.1(d).

“Pledge and Security Agreement” means the Pledge and Security Agreement dated as
of the Closing Date given by the Credit Parties, as pledgors, to the Collateral
Agent for the benefit of the holders of the Obligations (as defined therein),
and any other pledge agreements or security agreements that may be given by any
Person pursuant to the terms hereof, in each case as the same may be amended and
modified from time to time.

“Prime Rate” means the per annum rate which the Administrative Agent publicly
announces from time to time to be its prime lending rate, as in effect from time
to time. The Administrative Agent’s prime lending rate is a reference rate and
does not necessarily represent the lowest or best rate charged to customers.

“Principal Office” means, for the Administrative Agent, the Swingline Lender and
the Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office as it may from time to time designate in writing to the
Borrower and each Lender.

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.8 (including for purposes of determining the Applicable
Margin), that any Asset Sale, Involuntary Disposition, Acquisition or Restricted
Payment shall be deemed to have occurred as of the first day of the most recent
four Fiscal Quarter period preceding the date of such transaction for which the
Borrower was required to deliver financial statements pursuant to Section 7.1(a)
or (b). In connection with the foregoing, (a)(i) with respect to any Asset Sale
or Involuntary Disposition, income statement and cash flow statement items
(whether positive or negative) attributable to the property disposed of shall be
excluded to the extent relating to any period occurring prior to the date of
such transaction and (ii) with respect to any Acquisition, income statement
items attributable to the Person or property acquired shall be included to the
extent relating to any period applicable in such calculations to the extent
(A) such items are not otherwise included in such income statement items for the
Borrower and its Subsidiaries in accordance with GAAP or in accordance with any
defined terms set forth in Section 1.1 and (B) such items are supported by
financial statements or other information satisfactory to the Administrative
Agent and (b) any Indebtedness incurred or assumed by the Borrower or any
Subsidiary (including the Person or property acquired) in connection with such
transaction (i) shall be deemed to have been incurred as of the first day of the
applicable period and (ii) if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination.

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” means a “qualified financial contract” (as defined in, and interpreted in
accordance with, 12 U.S.C. § 5390(c)(8)(D).

“QFC Credit Support” means as defined in Section 11.22.

 

26



--------------------------------------------------------------------------------

“Qualified Cash” means cash and Cash Equivalents, in each case that (a) are held
by Credit Parties, (b) are maintained in a deposit account with the
Administrative Agent or in a deposit account that is subject to an account
control agreement in form and substance satisfactory to the Administrative
Agent, (c) do not appear (or would not be required to appear) as “restricted” on
a consolidated balance sheet of the Borrower and (d) are not subject to a Lien
(other than Liens in favor of the Collateral Agent under the Credit Documents
and Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that, at the time the Guaranty (or grant of security interest, as
applicable) becomes or would become effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or such other Credit Party as
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another Person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Swap Bank” means (a) any of Regions Bank and its Affiliates, and
(b) any Person that (i) at the time it enters into a Swap Agreement, is a Lender
or an Affiliate of a Lender, or (ii) in the case of a Swap Agreement in effect
on or prior to the Closing Date, is, as of the Closing Date or within thirty
(30) days thereafter, a Lender or an Affiliate of a Lender, and, in each such
case, shall have provided a Secured Party Designation Notice to the
Administrative Agent within thirty (30) days of entering into the Swap Agreement
or otherwise becoming eligible in respect thereof. For purposes hereof, the term
“Lender” shall be deemed to include the Administrative Agent.

“Qualifying Treasury Management Bank” means (a) any of Regions Bank and its
Affiliates, and (b) any Person that (A) at the time it enters into a Treasury
Management Agreement, is a Lender or an Affiliate of a Lender, or (B) in the
case of a Treasury Management Agreement in effect on or prior to the Closing
Date, is, as of the Closing Date or within thirty (30) days thereafter, a Lender
or an Affiliate of a Lender, and, in each such case, shall have provided a
Secured Party Designation Notice to the Administrative Agent within thirty
(30) days of entering into the Treasury Management Agreement or otherwise
becoming eligible in respect thereof (or with respect to any Person who is a
Lender as of the Closing Date, within thirty (30) days after the Closing Date).
For purposes hereof, the term “Lender” shall be deemed to include the
Administrative Agent.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by the Borrower or any of its Subsidiaries in
any real property.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Refunded Swingline Loans” means as defined in Section 2.2(b)(iii).

“Register” means as defined in Section 11.5(c).

“Reimbursement Date” means as defined in Section 2.3(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

27



--------------------------------------------------------------------------------

“Removal Effective Date” means as defined in Section 10.6(b).

“Required Lenders” means, as of any date of determination, Lenders having Total
Credit Exposure representing more than fifty percent (50%) of the Total Credit
Exposures of all Lenders provided, however, that Required Lenders shall require
at least three unaffiliated Lenders so long as there are at least three
unaffiliated Lenders that are not Defaulting Lenders; provided, further, that
the that the Total Credit Exposure of any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.

“Resignation Effective Date” means as defined in Section 10.6(a).

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swingline Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any increase, adjustment or reduction pursuant to the terms and
conditions hereof.

“Revolving Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
such Lender’s Revolving Commitment and the denominator of which is the Aggregate
Revolving Commitments. The initial Revolving Commitment Percentages are set
forth on Appendix A.

“Revolving Commitment Period” means the period from and including the Closing
Date to the earlier of (a) (i) in the case of Revolving Loans and Swingline
Loans, the Revolving Commitment Termination Date or (ii) in the case of the
Letters of Credit, the expiration date thereof, or (b) in each case, the date on
which the Revolving Commitments shall have been terminated as provided herein.

“Revolving Commitment Termination Date” means the earliest to occur of (a) June
16, 2025; (b) the date the Revolving Commitments are permanently reduced to zero
pursuant to Section 2.11(b); and (c) the date of the termination of the
Revolving Commitments pursuant to Section 9.2.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Obligations and Swingline Loans at
such time.

“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.1(a).

“Revolving Loan Note” means a promissory note in the form of Exhibit 2.5-1, as
it may be amended, supplemented or otherwise modified from time to time.

 

28



--------------------------------------------------------------------------------

“Revolving Obligations” means the Revolving Loans, the Letter of Credit
Obligations and the Swingline Loans.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., together with its successors.

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person (other than
a Credit Party) whereby the Borrower or such Subsidiary shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold or transferred.

“Sanctioned Country” means (a) a country, territory or a government of a country
or territory, (b) an agency of the government of a country or territory, or
(c) an organization directly or indirectly owned or controlled by a country,
territory or its government, that is subject to Sanctions.

“Sanctioned Person” means (a) a Person named on the list of Specially Designated
Nationals or any other Sanctions-related list of designated Persons maintained
by OFAC, the U.S. Department of State, the United Nations Security Council, the
European Union or any European Union member state, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the United States Securities and Exchange Commission.

“Secured Party Designation Notice” means a notice in the form of Exhibit 1.1 (or
other writing in form and substance satisfactory to the Administrative Agent)
from a Qualifying Swap Bank or a Qualifying Treasury Management Bank to the
Administrative Agent that it holds Obligations entitled to share in the
guaranties and collateral interests provided herein in respect of a Secured Swap
Agreement or Secured Treasury Management Agreement, as appropriate.

“Secured Swap Obligations” means all obligations owing to a Qualifying Swap Bank
in connection with any Secured Swap Agreement including any and all
cancellations, buy backs, reversals, terminations or assignments of any Secured
Swap Agreement, any and all renewals, extensions and modifications of any
Secured Swap Agreement and any and all substitutions for any Secured Swap
Agreement, including all fees, costs, expenses and indemnities, whether primary,
secondary, direct, fixed or otherwise (including any monetary obligations
incurred during the pendency of any bankruptcy or insolvency proceedings,
regardless of whether allowed or allowable in such bankruptcy or insolvency
proceedings), in each case, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.

“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any of the Borrower and its Subsidiaries, on the one hand, and a
Qualifying Treasury Management Bank, on the other hand. For the avoidance of
doubt, a holder of Obligations in respect of a Secured Treasury Management
Agreement shall be subject to the provisions of Section 9.3 and 10.10.

 

29



--------------------------------------------------------------------------------

“Secured Treasury Management Obligations” means all obligations owing to a
Qualifying Treasury Management Bank under a Secured Treasury Management
Agreement, including all fees, costs, expenses and indemnities, whether primary,
secondary, direct, fixed or otherwise (including any monetary obligations
incurred during the pendency of any bankruptcy or insolvency proceedings,
regardless of whether allowed or allowable in such bankruptcy or insolvency
proceedings), in each case, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.

“Secured Swap Agreement” means any Swap Agreement between any of the Borrower
and its Subsidiaries, on the one hand, and a Qualifying Swap Bank, on the other
hand. For the avoidance of doubt, a holder of Obligations in respect of a
Secured Swap Agreement shall be subject to the provisions of Section 9.3 and
10.10.

“Securities” means any stock, shares, partnership interests, limited liability
company interests, voting trust certificates, certificates of interest or
participation in any profit-sharing agreement or arrangement (e.g., stock
appreciation rights), options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by the Borrower or any of
its Subsidiaries pursuant to which the Borrower or such Subsidiary may sell,
convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “Securitization Receivables”) to a special purpose
subsidiary or affiliate (a “Securitization Subsidiary”) or any other Person.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (b) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature in their ordinary course,
(c) such Person does not have unreasonably small capital with which to conduct
the businesses in which it is engaged as such businesses are now conducted and
are proposed to be conducted following the Closing Date, (d) the present fair
value of the property of such Person is greater than the amount that will be
required to pay the probable liability of such Person on their debts and other
liabilities, direct, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured and (e) the fair value of the
assets of such Person exceeds the debts and liabilities, direct, subordinated,
contingent or otherwise. In computing the amount of contingent liabilities at
any time, it is intended that such liabilities will be computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Credit Party” means, any Credit Party that is, at the time on which
the Guaranty (or grant of security interest, as applicable) becomes effective
with respect to a Swap Obligation, a corporation, partnership, proprietorship,
organization, trust or other entity that would not be an “eligible contract
participant” under the Commodity Exchange Act at such time but for the effect of
Section 4.8.

“Subordinated Debt” means any Indebtedness of the Borrower or any of its
Subsidiaries that by its terms is expressly subordinated in right of payment to
the prior payment of the Obligations under this Agreement on terms and
conditions, and evidenced by documentation, reasonably satisfactory to the
Administrative Agent.

 

30



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than fifty percent (50%) of the Voting Stock is at the time owned
or controlled, directly or indirectly, by that Person, or the accounts of which
would be consolidated with those of such Person in its consolidated financial
statements in accordance with GAAP, if such statements were prepared as of such
date, or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless otherwise provided, “Subsidiary” shall refer to a Subsidiary of the
Borrower.

“Supported QFC” means as defined in Section 11.22.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such agreement or documentation, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Provider” means any Person that is a party to a Swap Agreement with any of
the Borrower or its Subsidiaries.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

“Swingline Lender” means Regions Bank in its capacity as Swingline Lender
hereunder, together with its permitted successors and assigns in such capacity.

“Swingline Loan” means a Loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2.

“Swingline Note” means a promissory note in the form of Exhibit 2.5-2, as it may
be amended, supplemented or otherwise modified from time to time.

 

31



--------------------------------------------------------------------------------

“Swingline Rate” means the Base Rate plus the Applicable Margin applicable to
Base Rate Loans (or with respect to any Swingline Loan advanced pursuant to an
Auto Borrow Agreement, such other rate as separately agreed in writing between
the Borrower and the Swingline Lender).

“Swingline Sublimit” means, at any time of determination, the lesser of (a) TEN
MILLION DOLLARS ($10,000,000) and (b) the aggregate unused amount of Revolving
Commitments then in effect.

“Synthetic Lease” means a lease transaction under which the parties intend that
(a) the lease will be treated as an “operating lease” by the lessee pursuant to
Statement of Financial Accounting Standards No. 13, as amended and (b) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means the Term Loan A and any additional term loan established under
Section 2.1(d)(iii).

“Term Loan A” means as defined in Section 2.1(b).

“Term Loan A Commitment” means, for each Lender, the commitment of such Lender
to make a portion of the Term Loan A hereunder. The Term Loan A Commitment of
each Lender as of the Closing Date is set forth on Appendix A. The aggregate
principal amount of the Term Loan A Commitments of all of the Lenders as in
effect on the Closing Date is SEVENTY-FIVE MILLION DOLLARS ($75,000,000).

“Term Loan A Commitment Percentage” means, for each Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), (a) the
numerator of which is the outstanding principal amount of such Lender’s portion
of the Term Loan A, and (b) the denominator of which is the aggregate
outstanding principal amount of the Term Loan A. The initial Term Loan A
Commitment Percentage of each Lender as of the Closing Date is set forth on
Appendix A.

“Term Loan A Maturity Date” means June 16, 2025.

“Term Loan A Note” means a promissory note in the form of Exhibit 2.5-3, as it
may be amended, supplemented or otherwise modified from time to time.

“Term Loan Commitments” means (a) for each Lender, such Lender’s Term Loan A
Commitment and (b) for each Lender providing an additional Term Loan pursuant to
Section 2.1(d)(iii), the commitment of such Lender to make such additional term
loan as set forth in the document(s) executed by the Borrower establishing such
additional Term Loan.

“Term Loan Commitment Percentage” means, for each Lender providing a portion of
a Term Loan, a fraction (expressed as a percentage carried to the ninth decimal
place), (a) the numerator of which is the outstanding principal amount of such
Lender’s portion of such Term Loan, and (b) the denominator of which is the
aggregate outstanding principal amount of such Term Loan.

“Term Loan Notes” means the Term Loan A Note and any other promissory notes
given to evidence Term Loans hereunder.

 

32



--------------------------------------------------------------------------------

“Title Policy” means as defined in Section 7.11(b)(iii).

“Total Credit Exposure” means, as to any Lender at any time, the Outstanding
Amount of the Term Loans of such Lender at such time and the unused Revolving
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swingline Loans and all Letter of Credit Obligations.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, commercial credit cards, purchasing cards,
cardless e-payable services, debit cards, stored value cards, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services.

“Treasury Management Bank” means any Person that is a party to a Treasury
Management Agreement with any of the Borrower or its Subsidiaries.

“Type of Loan” means a Base Rate Loan or a LIBOR Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in the State of New York (or any other applicable
jurisdiction, as the context may require).

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“United States” or “U.S.” means the United States of America.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Special Resolution Regimes” means as defined in Section 11.22.

“U.S. Tax Compliance Certificate” means as defined in Section 3.3(f).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower.

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

33



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.2 Accounting Terms.

(a) Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Borrower to the Lenders pursuant to clauses (a), (b), (c) and (d) of
Section 7.1 shall be prepared in accordance with GAAP as in effect at the time
of such preparation (and delivered together with the reconciliation statements
provided for in Section 7.1(g), if applicable). If at any time any change in
GAAP or in the consistent application thereof would affect the computation of
any financial covenant or requirement set forth in any Credit Document, and
either the Borrower or the Required Lenders shall object in writing to
determining compliance based on such change, then the Lenders and Borrower shall
negotiate in good faith to amend such financial covenant, requirement or
applicable defined terms to preserve the original intent thereof in light of
such change to GAAP, provided that, until so amended such computations shall
continue to be made on a basis consistent with the most recent financial
statements delivered pursuant to clauses (a), (b), (c) and (d) of Section 7.1 as
to which no such objection has been made. Notwithstanding anything to the
contrary in this Agreement or any other Credit Document, any lease that is
characterized as an operating lease in accordance with GAAP after the Borrower’s
adoption of FASB ASC 842 (regardless of the date on which such lease has been
entered into) shall not be a capital or finance lease, and any such lease shall
be, for all purposes of this Agreement, treated as though it were reflected on
the Borrower’s consolidated financial statements in the same manner as an
operating lease would have been reflected prior to Borrower’s adoption of FASB
ASC 842.

(b) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 8.8, including
for purposes of determining the Applicable Margin, shall be made on a Pro Forma
Basis.

(c) FASB ASC 825 and FASB ASC 470-20. Notwithstanding the above, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, except as otherwise specified herein,
including without limitations with respect to Guarantees, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

Section 1.3 Rules of Interpretation.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context

 

34



--------------------------------------------------------------------------------

requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Credit Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto”, “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Credit Document, shall
be construed to refer to such Credit Document in its entirety and not to any
particular provision hereof or thereof, (iv) all references in a Credit Document
to Sections, Exhibits, Appendices and Schedules shall be construed to refer to
Sections of, and Exhibits, Appendices and Schedules to, the Credit Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any references
to any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) The terms lease and license shall include sub-lease and sub-license.

(c) All terms not specifically defined herein or by GAAP, which terms are
defined in the UCC, shall have the meanings assigned to them in the UCC of the
relevant jurisdiction, with the term “instrument” being that defined under
Article 9 of the UCC of such jurisdiction.

(d) Unless otherwise expressly indicated, in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including”.

(e) To the extent that any of the representations and warranties contained in
Section 6 under this Agreement or in any of the other Credit Documents is
qualified by “Material Adverse Effect”, the qualifier “in all material respects”
contained in Section 5.2(c) and the qualifier “in any material respect”
contained in Section 9.1(d) shall not apply.

(f) Whenever the phrase “to the knowledge of” or words of similar import
relating to the knowledge of a Person are used herein or in any other Credit
Document, such phrase shall mean and refer to the actual knowledge of the
Authorized Officers of such Person.

(g) This Agreement and the other Credit Documents are the result of negotiation
among, and have been reviewed by counsel to, among others, the Administrative
Agent and the Credit Parties, and are the product of discussions and
negotiations among all parties. Accordingly, this Agreement and the other Credit
Documents are not intended to be construed against the Administrative Agent or
any of the Lenders merely on account of the Administrative Agent’s or any
Lender’s involvement in the preparation of such documents.

(h) Unless otherwise indicated, all references to a specific time shall be
construed to Eastern Standard Time or Eastern Daylight Savings Time, as the case
may be. Unless otherwise expressly provided herein, all references to dollar
amounts and “$” shall mean Dollars.

(i) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time (after giving effect to any permanent reduction in the stated
amount of such Letter of Credit pursuant to the terms of such Letter of Credit);
provided, however, that with respect to any Letter of Credit

 

35



--------------------------------------------------------------------------------

that, by its terms or the terms of any Issuer Document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

(j) Any reference herein or in any other Credit Document to a merger, transfer,
consolidation, amalgamation, assignment, sale or disposition, or similar term,
shall be deemed to apply to a division of or by a limited liability company, or
an allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, assignment, sale or disposition, or similar term,
as applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder and under each
other Credit Document (and each division of any limited liability company that
is a Subsidiary, joint venture or any other like term shall also constitute such
a Person or entity).

Section 2. LOANS AND LETTERS OF CREDIT

Section 2.1 Revolving Loans and Term Loan A.

(a) Revolving Loans. During the Revolving Commitment Period, subject to the
terms and conditions hereof, each Lender severally agrees to make revolving
loans (each such loan, a “Revolving Loan”) to the Borrower in an aggregate
amount up to but not exceeding such Lender’s Revolving Commitment; provided that
after giving effect to the making of any Revolving Loan, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment. Amounts borrowed pursuant to this Section 2.1(a) may be repaid and
reborrowed without premium or penalty (subject to Section 3.1(c)) during the
Revolving Commitment Period. The Revolving Loans may consist of Base Rate Loans,
Adjusted LIBOR Rate Loans, or a combination thereof, as the Borrower may
request. Each Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date.

(b) Term Loan A. Subject to the terms and conditions set forth herein, the
Lenders will make advances of their respective Term Loan A Commitment
Percentages of a term loan (the “Term Loan A”) in an amount not to exceed the
Term Loan A Commitment, which Term Loan A will be disbursed to the Borrower in
Dollars in a single advance on the Closing Date. The Term Loan A may consist of
Base Rate Loans, Adjusted LIBOR Rate Loans, or a combination thereof, as the
Borrower may request. Amounts repaid on the Term Loan A may not be reborrowed.

(c) Mechanics for Revolving Loans and Term Loans.

(i) All Term Loans and, except pursuant to Section 2.2(b)(iii), all Revolving
Loans shall be made in an aggregate minimum amount of $1,000,000 and integral
multiples of $100,000 in excess of that amount.

(ii) Whenever the Borrower desires that the Lenders make a Term Loan or a
Revolving Loan, the Borrower shall deliver to the Administrative Agent a fully
executed Funding Notice no later than (x) 1:00 p.m. at least three (3) Business
Days in advance of the proposed Credit Date in the case of an Adjusted LIBOR
Rate Loan and (y) 1:00 p.m. at least one (1) Business Day in advance of the
proposed Credit Date in the case of a Loan that is a Base Rate Loan. Except as
otherwise provided herein, any Funding Notice for any Loans that are Adjusted
LIBOR Rate Loans shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to make a borrowing in
accordance therewith.

 

36



--------------------------------------------------------------------------------

(iii) Notice of receipt of each Funding Notice in respect of each Revolving Loan
or Term Loan, together with the amount of each Lender’s Revolving Commitment
Percentage or Term Loan Commitment Percentage thereof, respectively, if any,
together with the applicable interest rate, shall be provided by the
Administrative Agent to each applicable Lender by telefacsimile with reasonable
promptness, but (provided the Administrative Agent shall have received such
notice by 1:00 p.m.) not later than 4:00 p.m. on the same day as the
Administrative Agent’s receipt of such notice from the Borrower.

(iv) Each Lender shall make its Revolving Commitment Percentage of the requested
Revolving Loan or its Term Loan Commitment Percentage of the requested Term Loan
available to the Administrative Agent not later than 11:00 a.m. on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the applicable conditions precedent specified herein,
the Administrative Agent shall make the proceeds of such Credit Extension
available to the Borrower on the applicable Credit Date by causing an amount of
same day funds in Dollars equal to the proceeds of all Loans received by the
Administrative Agent in connection with the Credit Extension from the Lenders to
be credited to the account of the Borrower at the Administrative Agent’s
Principal Office or such other account as may be designated in writing to the
Administrative Agent by the Borrower.

(v) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent and such Lender.

(d) Increase in Revolving Commitments and Establishment of Additional Term
Loans. The Borrower may, at any time and from time to time, upon prior written
notice by the Borrower to the Administrative Agent, increase the Revolving
Commitments (but not the Letter of Credit Sublimit or the Swingline Sublimit)
and/or establish one or more additional Term Loans (each such increase in the
Revolving Commitments or establishment of an additional Term Loan an
“Incremental Facility” and collectively, “Incremental Facilities”) subject to
the following:

(i) with respect to any such Incremental Facility:

(A) the aggregate principal amount of all Incremental Facilities shall not
exceed FIFTY MILLION DOLLARS ($50,000,000);

(B) any such Incremental Facility shall be in a minimum principal amount of
$5,000,000 and in integral multiples of $1,000,000 in excess thereof (or, in
each case, such lesser amount as the Administrative Agent may agree in its sole
discretion);

 

37



--------------------------------------------------------------------------------

(C) no Default or Event of Default shall exist before and immediately after
giving effect to such Incremental Facility, provided that in the case of an
Incremental Facility the proceeds of which are used to finance a Limited
Condition Acquisition, such requirement shall be (x) tested on the Limited
Condition Testing Date and (y) subject to Section 5.2 on the effective date of
such Incremental Facility;

(D) the representations and warranties contained in Section 6 and the other
Credit Documents are true and correct in all material respects (except to the
extent such representation or warranty is already qualified by materiality in
which case such representation and warranty shall be true and correct in all
respects) on and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (except to the extent
such representation or warranty is already qualified by materiality in which
case such representation and warranty shall be true and correct in all respects)
as of such earlier date, and except that for purposes of this Section 2.1(d),
the representations and warranties contained in Section 6.7 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b) of
Section 7.1, provided that with respect to a Limited Condition Acquisition, such
requirement shall be (x) tested on the Limited Condition Testing Date and
(y) subject to Section 5.2 on the effective date of such Incremental Facility;

(E) the Borrower shall be in compliance, on a Pro Forma Basis after giving
effect to the incurrence of any such Incremental Facility (and the use of
proceeds thereof), with the financial covenants set forth in clauses (a) and (b)
of Section 8.8, recomputed as of (i) in the case of a Limited Condition
Acquisition, the applicable Limited Condition Testing Date and (ii) in all other
cases, the last day of the most recently ended Fiscal Quarter of the Borrower
for which financial statements have been delivered pursuant to Section 7.1;

(F) no existing Lender shall be under any obligation to provide a commitment to
any Incremental Facility and any such decision whether to provide a commitment
to an Incremental Facility shall be in such Lender’s sole and absolute
discretion;

(G) any Person providing a commitment to an Incremental Facility shall qualify
as an Eligible Assignee and shall have executed a commitment agreement or
joinder reasonably satisfactory to the Administrative Agent;

(H) any such Incremental Facility shall be subject to receipt by the
Administrative Agent of:

(w) a certificate of the Borrower and each Guarantor dated as of the date of
such Incremental Facility signed by an Authorized Officer of the Borrower or
such Guarantor certifying and attaching the resolutions adopted by the Borrower
and each Guarantor approving or consenting to such Incremental Facility;

(x) a certificate of the Borrower dated as of the date of such Incremental
Facility signed by an Authorized Officer of the Borrower certifying that the
conditions in clauses (C) and (D) above are satisfied as of such date specified
therein;

 

38



--------------------------------------------------------------------------------

(y) such amendments to the Collateral Documents as the Administrative Agent may
reasonably request to cause the Collateral Documents to secure the Obligations
after giving effect to such Incremental Facility, provided that, in the case of
a Limited Condition Acquisition, amendments to the Collateral Documents may be
delivered within 60 days after the closing of such Limited Condition Acquisition
(or such longer period as the Administrative Agent may agree in its sole
discretion); and

(z) customary opinions of legal counsel to the Credit Parties, addressed to the
Administrative Agent and each Lender (including each Person providing a
commitment to such Incremental Facility), dated as of the effective date of such
Incremental Facility;

(ii) in the case of an Incremental Facility that is an increase in the Revolving
Commitments:

(A) such Incremental Facility shall be on the exact same terms and pursuant to
the exact same documentation applicable to the Revolving Commitments; and

(B) the Borrower shall prepay any Revolving Loans owing under this Agreement on
the date of any such increase in the Revolving Commitments to the extent
necessary to keep the outstanding Revolving Loans ratable with any revised
Revolving Commitments arising from any nonratable increase in the Revolving
Commitments under this Section.

(iii) in the case of an Incremental Facility that is an additional Term Loan:

(A) the maturity date for any additional Term Loan shall be as set forth in the
commitment or joinder agreement executed by the Borrower in connection
therewith, provided that such date shall not be earlier than the Term Loan A
Maturity Date or the maturity date of any other then existing Term Loan;

(B) the scheduled principal amortization payments under any additional Term Loan
shall be as set forth in the commitment or joinder agreement executed by the
Borrower in connection therewith; provided that the weighted average life of any
such additional Term Loan shall not be less than the weighted life to maturity
of the Term Loan A and any other then existing Term Loan;

(C) if the All-In Yield on such Incremental Facility exceeds the All-In Yield on
the Revolving Commitments or any outstanding Term Loan by more than 50 basis
points (0.50%) per annum, then the Applicable Margin payable by the Borrower
with respect to the Revolving Commitments or such outstanding Term Loan shall on
the effective date of such Incremental Facility be increased to the extent
necessary to cause the All-In Yield on the Revolving Commitments or such
outstanding Term Loan to be 50 basis points (0.50%) less than the All-In Yield
on such Incremental Facility;

 

39



--------------------------------------------------------------------------------

(D) such Incremental Facility shall share ratably in any mandatory prepayments
of any other Term Loan (or otherwise provide for more favorable prepayment
treatment for one or more of the then outstanding Term Loans) and shall have
ratable voting rights as the other Term Loans (or otherwise provide for more
favorable voting rights for one or more of the then outstanding Term Loans); and

(E) subject to the foregoing clauses, the other terms of such Incremental
Facility (including interest rate, interest rate margins, interest rate floors,
fees, original issue discount, call protection or prepayment penalty,
amortization and final maturity date) shall be as agreed by the Borrower and the
Persons providing such Incremental Facility and reasonably approved by the
Administrative Agent; provided that such terms and conditions shall not be more
restrictive than the terms and conditions applicable to any outstanding Term
Loan unless (x) the Lenders under any such outstanding Term Loan also receive
the benefit of such more restrictive terms or (y) any such provisions apply only
after the maturity date of such outstanding Term Loan.

Any Incremental Facility and credit extensions thereunder shall constitute
Commitments and Credit Extensions under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Credit Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantees
and security interests created by the Collateral Documents.

The Lenders hereby authorize the Administrative Agent to enter into, and the
Lenders agree that this Agreement and the other Credit Documents shall be
amended by an agreement in writing entered into by the Borrower, the Guarantors,
the Administrative Agent and each Person (including any existing Lender) that
agrees to provide a portion of such Incremental Facility (each, an “Incremental
Facility Amendment”), to the extent the Administrative Agent deems necessary in
order to establish the applicable Incremental Facility and to effect such other
changes agreed by the Borrower and the Persons providing such Incremental
Facility and approved by the Administrative Agent; provided, however, that the
Incremental Facility Amendment shall not affect any change described in
Section 11.4(b) or (c) without the consent of each Person required to consent to
such change under such clause (it being agreed, however, that any Incremental
Facility will not, of itself, be deemed to effect any of the changes described
in Section 11.4(b) or (c) and that modifications to the definitions of
“Commitments”, “Term Loan Commitments”, “Loans” and “Required Lenders” or other
provisions relating to voting provisions to provide the Persons providing the
applicable Incremental Facility with the benefit of such provisions will not, by
themselves, be deemed to effect any of the changes described in Section 11.4(b)
or (c)).

Section 2.2 Swingline Loans.

(a) Swingline Loans Commitments. During the Revolving Commitment Period, subject
to the terms and conditions hereof, the Swingline Lender may, in its sole
discretion, make Swingline Loans to the Borrower in the aggregate amount up to
but not exceeding the Swingline Sublimit; provided that after giving effect to
the making of any Swingline Loan, in no event shall (i) the Total Revolving
Outstandings exceed the Aggregate Revolving Commitments and (ii) the Revolving
Credit Exposure of any Lender exceed such Lender’s Revolving Commitment. Amounts
borrowed pursuant to this Section 2.2 may be repaid and reborrowed during the
Revolving Commitment Period. The Swingline Lender’s Revolving Commitment shall
expire on the Revolving Commitment Termination Date and all Swingline Loans and
all other amounts owed hereunder with respect to the Swingline Loans and the
Revolving Commitments shall be paid in full no later than such date.

 

40



--------------------------------------------------------------------------------

(b) Borrowing Mechanics for Swingline Loans.

(i) Subject to clause (vi) below, whenever the Borrower desires that the
Swingline Lender make a Swingline Loan, the Borrower shall deliver to the
Administrative Agent a Funding Notice no later than 11:00 a.m. on the proposed
Credit Date.

(ii) The Swingline Lender shall make the amount of its Swingline Loan available
to the Administrative Agent not later than 3:00 p.m. on the applicable Credit
Date by wire transfer of same day funds in Dollars, at the Administrative
Agent’s Principal Office. Except as provided herein, upon satisfaction or waiver
of the conditions precedent specified herein, the Administrative Agent shall
make the proceeds of such Swingline Loans available to the Borrower on the
applicable Credit Date by causing an amount of same day funds in Dollars equal
to the proceeds of all such Swingline Loans received by the Administrative Agent
from the Swingline Lender to be credited to the account of the Borrower at the
Administrative Agent’s Principal Office, or to such other account as may be
designated in writing to the Administrative Agent by the Borrower.

(iii) With respect to any Swingline Loans which have not been voluntarily
prepaid by the Borrower pursuant to Section 2.11, the Swingline Lender may at
any time in its sole and absolute discretion, deliver to the Administrative
Agent (with a copy to the Borrower), no later than 11:00 a.m. on the day of the
proposed Credit Date, a notice (which shall be deemed to be a Funding Notice
given by a Borrower) requesting that each Lender holding a Revolving Commitment
make Revolving Loans that are Base Rate Loans to the Borrower on such Credit
Date in an amount equal to the amount of such Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date such notice is given which the
Swingline Lender requests Lenders to prepay. Anything contained in this
Agreement to the contrary notwithstanding, (1) the proceeds of such Revolving
Loans made by the Lenders other than the Swingline Lender shall be immediately
delivered by the Administrative Agent to the Swingline Lender (and not to the
Borrower) and applied to repay a corresponding portion of the Refunded Swingline
Loans and (2) on the day such Revolving Loans are made, the Swingline Lender’s
Revolving Commitment Percentage of the Refunded Swingline Loans shall be deemed
to be paid with the proceeds of a Revolving Loan made by the Swingline Lender to
the Borrower, and such portion of the Swingline Loans deemed to be so paid shall
no longer be outstanding as Swingline Loans and shall no longer be due under the
Swingline Note of the Swingline Lender but shall instead constitute part of the
Swingline Lender’s outstanding Revolving Loans to the Borrower and shall be due
under the Revolving Loan Note issued by the Borrower to the Swingline Lender.
The Borrower hereby authorizes the Administrative Agent and the Swingline Lender
to charge the Borrower’s accounts with the Administrative Agent and the
Swingline Lender (up to the amount available in each such account) in order to
immediately pay the Swingline Lender the amount of the Refunded Swingline Loans
to the extent the proceeds of such Revolving Loans made by the Lenders,
including the Revolving Loans deemed to be made by the Swingline Lender, are
insufficient to repay in full the Refunded Swingline Loans. If any portion of
any such amount paid (or deemed to be paid) to the Swingline Lender should be
recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by Section 2.14.

 

41



--------------------------------------------------------------------------------

(iv) If for any reason Revolving Loans are not made pursuant to
Section 2.2(b)(iii) in an amount sufficient to repay any amounts owed to the
Swingline Lender in respect of any outstanding Swingline Loans on or before the
third Business Day after demand for payment thereof by the Swingline Lender,
each Lender holding a Revolving Commitment shall be deemed to, and hereby agrees
to, have purchased a participation in such outstanding Swingline Loans, and in
an amount equal to its Revolving Commitment Percentage of the applicable unpaid
amount together with accrued interest thereon. On the Business Day that notice
is provided by the Swingline Lender (or by the 11:00 a.m. on the following
Business Day if such notice is provided after 2:00 p.m.), each Lender holding a
Revolving Commitment shall deliver to the Swingline Lender an amount equal to
its respective participation in the applicable unpaid amount in same day funds
at the Principal Office of the Swingline Lender. In order to evidence such
participation each Lender holding a Revolving Commitment agrees to enter into a
participation agreement at the request of the Swingline Lender in form and
substance reasonably satisfactory to the Swingline Lender. In the event any
Lender holding a Revolving Commitment fails to make available to the Swingline
Lender the amount of such Lender’s participation as provided in this paragraph,
the Swingline Lender shall be entitled to recover such amount on demand from
such Lender together with interest thereon for three (3) Business Days at the
rate customarily used by the Swingline Lender for the correction of errors among
banks and thereafter at the Base Rate, as applicable.

(v) Notwithstanding anything contained herein to the contrary, (1) each Lender’s
obligation to make Revolving Loans for the purpose of repaying any Refunded
Swingline Loans pursuant to clause (iii) above and each Lender’s obligation to
purchase a participation in any unpaid Swingline Loans pursuant to the
immediately preceding paragraph shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Swingline Lender, any Credit Party or any other Person for any reason
whatsoever; (B) the occurrence or continuation of a Default or Event of Default;
(C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that the Swingline Lender had not received prior
notice from the Borrower or any Lender that any of the conditions under
Section 5.2 to the making of the applicable Refunded Swingline Loans or other
unpaid Swingline Loans were not satisfied at the time such Refunded Swingline
Loans or other unpaid Swingline Loans were made; and (2) the Swingline Lender
shall not be obligated to make any Swingline Loans (A) if it has elected not to
do so after the occurrence and during the continuation of a Default or Event of
Default, (B) it does not in good faith believe that all conditions under
Section 5.2 to the making of such Swingline Loan have been satisfied or waived
by the Required Lenders or (C) at a time when a Defaulting Lender exists, unless
the Swingline Lender has entered into arrangements satisfactory to it and the
Borrower to eliminate the Swingline Lender’s risk with respect to the Defaulting
Lender’s participation in such Swingline Loan, including by Cash Collateralizing
such Defaulting Lender’s Revolving Commitment Percentage of the outstanding
Swingline Loans in a manner reasonably satisfactory to the Swingline Lender and
the Administrative Agent.

 

42



--------------------------------------------------------------------------------

(vi) In order to facilitate the borrowing of Swingline Loans, the Borrower and
the Swingline Lender may mutually agree to, and are hereby authorized to, enter
into an auto borrow agreement in form and substance satisfactory to the
Swingline Lender and the Administrative Agent (the “Auto Borrow Agreement”)
providing for the automatic advance by the Swingline Lender of Swingline Loans
under the conditions set forth in the Auto Borrow Agreement, subject to the
conditions set forth herein. At any time an Auto Borrow Agreement is in effect,
advances under the Auto Borrow Agreement shall be deemed Swingline Loans for all
purposes hereof, except that Borrowings of Swingline Loans under the Auto Borrow
Agreement shall be made in accordance with the Auto Borrow Agreement. For
purposes of determining the Total Revolving Outstandings at any time during
which an Auto Borrow Agreement is in effect, the Outstanding Amount of all
Swingline Loans shall be deemed to be the sum of the Outstanding Amount of
Swingline Loans at such time plus the maximum amount available to be borrowed
under such Auto Borrow Agreement at such time.

Section 2.3 Issuances of Letters of Credit and Purchase of Participations
Therein.

(a) Letters of Credit. During the Revolving Commitment Period, subject to the
terms and conditions hereof, the Issuing Bank agrees to issue Letters of Credit
for the account of the Borrower or any of its Subsidiaries in the aggregate
amount up to but not exceeding the Letter of Credit Sublimit; provided, (i) each
Letter of Credit shall be denominated in Dollars; (ii) the stated amount of each
Letter of Credit shall not be less than $50,000 or such lesser amount as is
acceptable to the Issuing Bank; (iii) after giving effect to such issuance, in
no event shall (x) the Total Revolving Outstandings exceed the Aggregate
Revolving Commitments, (y) the Revolving Credit Exposure of any Lender exceed
such Lender’s Revolving Commitment and (z) the Outstanding Amount of Letter of
Credit Obligations exceed the Letter of Credit Sublimit; and (iv) in no event
shall any standby Letter of Credit have an expiration date later than the
earlier of (1) seven (7) days prior to the Revolving Commitment Termination
Date, and (2) the date which is one (1) year from the date of issuance of such
standby Letter of Credit. Subject to the foregoing (other than clause (iv)) the
Issuing Bank may agree that a standby Letter of Credit will automatically be
extended for one or more successive periods not to exceed one (1) year each,
unless the Issuing Bank elects not to extend for any such additional period;
provided, the Issuing Bank shall not extend any such Letter of Credit if it has
received written notice that an Event of Default has occurred and is continuing
at the time the Issuing Bank must elect to allow such extension; provided,
further, in the event that any Lender is at such time a Defaulting Lender,
unless the Issuing Bank has entered into arrangements satisfactory to the
Issuing Bank (in its sole discretion) with the Borrower or such Defaulting
Lender to eliminate the Issuing Bank’s Fronting Exposure with respect to such
Lender (after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender), including by Cash Collateralizing such
Defaulting Lender’s Revolving Commitment Percentage of the Outstanding Amount of
the Letter of Credit Obligations in a manner reasonably satisfactory to Agents,
the Issuing Bank shall not be obligated to issue or extend any Letter of Credit
hereunder. The Issuing Bank may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(b) Notice of Issuance. Whenever the Borrower desires the issuance of a Letter
of Credit, the Borrower shall deliver to the Administrative Agent an Issuance
Notice no later than 1:00 p.m. at least three (3) Business Days or such shorter
period as may be agreed to by the Issuing Bank in any particular instance, in
advance of the proposed date of issuance. Upon satisfaction or waiver of the
conditions set forth in Section 5.2, the Issuing Bank shall issue the requested
Letter of Credit only in accordance with the Issuing Bank’s standard operating
procedures (including, without limitation, the delivery by the Borrower of such
executed documents and information pertaining to such requested Letter of
Credit, including any Issuer

 

43



--------------------------------------------------------------------------------

Documents, as the Issuing Bank or the Administrative Agent may reasonably
require). Upon the issuance of any Letter of Credit or amendment or modification
to a Letter of Credit, the Issuing Bank shall promptly notify the Administrative
Agent and each Lender of such issuance, which notice shall be accompanied by a
copy of such Letter of Credit or amendment or modification to a Letter of Credit
and the amount of such Lender’s respective participation in such Letter of
Credit pursuant to Section 2.3(e).

(c) Responsibility of the Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, the Issuing Bank shall be responsible only to
examine the documents delivered under such Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit. As between the Borrower and
the Issuing Bank, the Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit issued by the Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Bank shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, the Issuing Bank’s rights or
powers hereunder. Without limiting the foregoing and in furtherance thereof, any
action taken or omitted by the Issuing Bank under or in connection with the
Letters of Credit or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not give rise to any liability on the part
of the Issuing Bank to any Credit Party. Notwithstanding anything to the
contrary contained in this Section 2.3(c), the Borrower shall retain any and all
rights it may have against the Issuing Bank for any liability arising solely out
of the gross negligence or willful misconduct of the Issuing Bank, as determined
by a court of competent jurisdiction in a final, non-appealable order.

(d) Reimbursement by the Borrower of Amounts Drawn or Paid Under Letters of
Credit. In the event the Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify the Borrower and the
Administrative Agent, and the Borrower shall reimburse the Issuing Bank on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars and in same day funds
equal to the amount of such honored drawing; provided, anything contained herein
to the contrary notwithstanding, (i) unless the Borrower shall have notified the
Administrative Agent and the Issuing Bank prior to 11:00 a.m. on the date such
drawing is honored that the Borrower intends to reimburse the Issuing Bank for
the amount of such honored drawing with funds other than the proceeds of
Revolving Loans, the Borrower shall be deemed to have given a timely Funding
Notice to the Administrative Agent requesting the Lenders to make Revolving
Loans that are Base Rate Loans on the Reimbursement Date in an amount in Dollars
equal to the

 

44



--------------------------------------------------------------------------------

amount of such honored drawing, and (ii) subject to satisfaction or waiver of
the conditions specified in Section 5.2, the Lenders shall, on the Reimbursement
Date, make Revolving Loans that are Base Rate Loans in the amount of such
honored drawing, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for the amount of such
honored drawing; and provided further, if for any reason proceeds of Revolving
Loans are not received by the Issuing Bank on the Reimbursement Date in an
amount equal to the amount of such honored drawing, the Borrower shall reimburse
the Issuing Bank, on demand, in an amount in same day funds equal to the excess
of the amount of such honored drawing over the aggregate amount of such
Revolving Loans, if any, which are so received. Nothing in this Section 2.3(d)
shall be deemed to relieve any Lender from its obligation to make Revolving
Loans on the terms and conditions set forth herein, and the Borrower shall
retain any and all rights it may have against any Lender resulting from the
failure of such Lender to make such Revolving Loans under this Section 2.3(d).

(e) Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from the Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Revolving Commitment
Percentage (with respect to the Revolving Commitments) of the maximum amount
which is or at any time may become available to be drawn thereunder. In the
event that the Borrower shall fail for any reason to reimburse the Issuing Bank
as provided in Section 2.3(d), the Issuing Bank shall promptly notify each
Lender of the unreimbursed amount of such honored drawing and of such Lender’s
respective participation therein based on such Lender’s Revolving Commitment
Percentage. Each Lender shall make available to the Issuing Bank an amount equal
to its respective participation, in Dollars and in same day funds, at the office
of the Issuing Bank specified in such notice, not later than 12:00 p.m. on the
first Business Day (under the laws of the jurisdiction in which such office of
the Issuing Bank is located) after the date notified by the Issuing Bank. In the
event that any Lender fails to make available to the Issuing Bank on such
Business Day the amount of such Lender’s participation in such Letter of Credit
as provided in this Section 2.3(e), the Issuing Bank shall be entitled to
recover such amount on demand from such Lender together with interest thereon
for three (3) Business Days at the rate customarily used by the Issuing Bank for
the correction of errors among banks and thereafter at the Base Rate. Nothing in
this Section 2.3(e) shall be deemed to prejudice the right of any Lender to
recover from the Issuing Bank any amounts made available by such Lender to the
Issuing Bank pursuant to this Section in the event that it is determined that
the payment with respect to a Letter of Credit in respect of which payment was
made by such Lender constituted gross negligence or willful misconduct on the
part of the Issuing Bank, as determined by a court of competent jurisdiction in
a final, non-appealable order. In the event the Issuing Bank shall have been
reimbursed by other Lenders pursuant to this Section 2.3(e) for all or any
portion of any drawing honored by the Issuing Bank under a Letter of Credit, the
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under this Section 2.3(e) with respect to such honored drawing such
Lender’s Revolving Commitment Percentage of all payments subsequently received
by the Issuing Bank from the Borrower in reimbursement of such honored drawing
when such payments are received. Any such distribution shall be made to a Lender
at its primary address set forth below its name on Appendix B or at such other
address as such Lender may request.

(f) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by the Lenders pursuant to Section 2.3(d) and
the obligations of the Lenders under Section 2.3(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with

 

45



--------------------------------------------------------------------------------

the terms hereof under all circumstances including any of the following
circumstances: (i) any lack of validity or enforceability of any Letter of
Credit; (ii) the existence of any claim, set-off, defense (other than that such
drawing has been repaid) or other right which the Borrower or any Lender may
have at any time against a beneficiary or any transferee of any Letter of Credit
(or any Persons for whom any such transferee may be acting), the Issuing Bank, a
Lender or any other Person or, in the case of a Lender, against the Borrower,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Borrower
or any of its Subsidiaries and the beneficiary for which any Letter of Credit
was procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by the Issuing Bank under any Letter of Credit against presentation of a draft
or other document which does not substantially comply with the terms of such
Letter of Credit; (v) any adverse change in the business, operations,
properties, assets, or financial condition of the Borrower or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided, in each case, that
payment by the Issuing Bank under the applicable Letter of Credit shall not have
constituted gross negligence or willful misconduct of the Issuing Bank under the
circumstances in question, as determined by a court of competent jurisdiction in
a final, non-appealable order.

(g) Indemnification. Without duplication of any obligation of the Credit Parties
under Section 11.2, in addition to amounts payable as provided herein, each of
the Credit Parties hereby agrees, on a joint and several basis, to protect,
indemnify, pay and save harmless the Issuing Bank from and against any and all
claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable out-of-pocket fees, expenses and disbursements of counsel)
which the Issuing Bank may incur or be subject to as a consequence, direct or
indirect, of (i) the issuance of any Letter of Credit by the Issuing Bank, other
than as a result of (1) the gross negligence or willful misconduct of the
Issuing Bank, as determined by a court of competent jurisdiction in a final,
non-appealable order, or (2) the wrongful dishonor by the Issuing Bank of a
demand for payment made under any Letter of Credit issued by it, or (ii) the
failure of the Issuing Bank to honor a drawing under any such Letter of Credit
as a result of any Governmental Act.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a Letter of Credit is issued, (i) the rules
of the ISP shall apply to each standby Letter of Credit and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance shall
apply to each commercial Letter of Credit.

(i) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of the Borrower, the Borrower shall be
obligated to reimburse the Issuing Bank hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of the Subsidiaries inures to the benefit of
the Borrower, and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

46



--------------------------------------------------------------------------------

Section 2.4 Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by the Lenders simultaneously and proportionately to their respective pro rata
shares of the Loans, it being understood that no Lender shall be responsible for
any default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Revolving Commitment or any Term Loan Commitment, or the portion of the
aggregate outstanding principal amount of the Revolving Loans or the Term Loans,
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby.

(b) Availability of Funds.

(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing (or, in the case of any Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.1(c) or, in the case
of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.1(c) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection therewith and (B) in the case
of a payment to be made by the Borrower, the interest rate applicable to the
Loan made pursuant to such Borrowing. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

47



--------------------------------------------------------------------------------

Notices given by the Administrative Agent under this subsection (b) shall be
conclusive absent manifest error.

Section 2.5 Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower and
each other Credit Party to such Lender, including the amounts of the Loans made
by it and each repayment and prepayment in respect thereof. Any such recordation
shall be conclusive and binding on the Borrower, absent manifest error; provided
that the failure to make any such recordation, or any error in such recordation,
shall not affect any Lender’s Commitment or the Borrower’s obligations in
respect of any applicable Loans; and provided, further, in the event of any
inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern in the absence of demonstrable error therein.

(b) Notes. The Borrower shall execute and deliver to each (i) Lender on the
Closing Date, (ii) Person who is a permitted assignee of such Lender pursuant to
Section 11.5 and (iii) Person who becomes a Lender in accordance with
Section 2.1(d), in each case to the extent requested by such Person, a Note or
Notes to evidence such Person’s portion of the Revolving Loans, Swingline Loans
or Term Loans, as applicable.

Section 2.6 Scheduled Principal Payments.

(a) Revolving Loans. The principal amount of Revolving Loans is due and payable
in full on the Revolving Commitment Termination Date.

(b) Swingline Loans. The principal amount of the Swingline Loans is due and
payable in full on the earlier to occur of (i) one (1) Business Day after the
date of demand by the Swingline Lender and (ii) the Revolving Commitment
Termination Date.

(c) Term Loan A. The principal amount of the Term Loan A shall be repaid in
installments on the date and in the amounts set forth in the table below (as
such installments may hereafter be adjusted as a result of prepayments made
pursuant to Section 2.11), unless accelerated sooner pursuant to Section 9:

 

Payment Dates

   Principal Amortization Payment

September 30, 2020

   $937,500

December 31, 2020

   $937,500

March 31, 2021

   $937,500

June 30, 2021

   $937,500

September 30, 2021

   $937,500

December 31, 2021

   $937,500

March 31, 2022

   $937,500

June 30, 2022

   $937,500

 

48



--------------------------------------------------------------------------------

September 30, 2022

   $1,406,250

December 31, 2022

   $1,406,250

March 31, 2023

   $1,406,250

June 30, 2023

   $1,406,250

September 30, 2023

   $1,406,250

December 31, 2023

   $1,406,250

March 31, 2024

   $1,406,250

June 30, 2024

   $1,406,250

September 30, 2024

   $1,875,000

December 31, 2024

   $1,875,000

March 31, 2025

   $1,875,000

Term Loan A

Maturity Date

   Outstanding Principal Balance of
Term Loan

(d) Additional Term Loans. The principal amount of any Term Loan established
after the Closing Date pursuant to Section 2.1(d)(iii) shall be repaid in
installments on the date and in the amounts set forth in the documents executed
and delivered by the Borrower pursuant to which such additional Term Loan is
established.

Section 2.7 Interest on Loans.

(a) Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

(i) in the case of Revolving Loans or the Term Loan A:

(A) if a Base Rate Loan (including a Base Rate Loan referencing the LIBOR Index
Rate), the Base Rate plus the Applicable Margin; or

(B) if an Adjusted LIBOR Rate Loan, the Adjusted LIBOR Rate plus the Applicable
Margin; and

(ii) in the case of Swingline Loans, at the Swingline Rate (or with respect to
any Swingline Loan advanced pursuant to an Auto Borrow Agreement, such other
rate as separately agreed in writing between the Borrower and the Swingline
Lender);

(iii) in the case of any Term Loan established pursuant to Section 2.1(d)(iii),
at the percentages per annum specified in the lender joinder agreement(s) and/or
the commitment agreement(s) whereby such Term Loan is established.

(b) The basis for determining the rate of interest with respect to any Loan
(except a Swingline Loan, which may only be made and maintained at the Swingline
Rate (unless and until converted into a Revolving Loan pursuant to the terms and
conditions hereof), and the Interest Period with respect to any Adjusted LIBOR
Rate Loan, shall be selected by the Borrower and notified to the Administrative
Agent and the Lenders pursuant to the applicable Funding Notice or
Conversion/Continuation Notice, as the case may be. If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to the Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day (i) if such Loan is an Adjusted LIBOR Rate Loan,
such Loan shall become a Base Rate Loan and (ii) if such Loan is a Base Rate
Loan, such Loan shall remain a Base Rate Loan.

 

49



--------------------------------------------------------------------------------

(c) In connection with Adjusted LIBOR Rate Loans, there shall be no more than
eight (8) Interest Periods outstanding at any time. In the event the Borrower
fails to specify between a Base Rate Loan or an Adjusted LIBOR Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (i) if
outstanding as an Adjusted LIBOR Rate Loan, will be automatically converted into
a Base Rate Loan on the last day of the then-current Interest Period for such
Loan, and (ii) if outstanding as a Base Rate Loan will remain as, or (if not
then outstanding) will be made as, a Base Rate Loan. In the event the Borrower
fails to specify an Interest Period for any Adjusted LIBOR Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, the Borrower shall
be deemed to have selected an Interest Period of one (1) month. As soon as
practicable after 10:00 a.m. on each Interest Rate Determination Date and each
Index Rate Determination Date, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to each of the LIBOR Loans
for which an interest rate is then being determined (and for the applicable
Interest Period in the case of Adjusted LIBOR Rate Loans) and shall promptly
give notice thereof (in writing or by telephone confirmed in writing) to the
Borrower and each Lender.

(d) Interest payable pursuant to this Section 2.7 shall be computed on the basis
of (i) for interest at the Base Rate (including Base Rate Loans determined by
reference to the LIBOR Index Rate), a year of three hundred sixty-five (365) or
three hundred sixty-six (366) days, as the case may be, and (ii) for all other
computations of fees and interest, a year of three hundred sixty (360) days, in
each case for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted from an Adjusted LIBOR Rate Loan, the date
of conversion of such Adjusted LIBOR Rate Loan to such Base Rate Loan, as the
case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to an Adjusted LIBOR Rate Loan, the date of
conversion of such Base Rate Loan to such Adjusted LIBOR Rate Loan, as the case
may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one (1) day’s interest shall be paid on that Loan.

(e) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Net Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Net Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the Lenders promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code or other Debtor Relief Law, automatically and without further
action by the Administrative Agent or any Lender), an amount equal to the excess
of the amount of interest and fees that should have been paid for such period
over the amount of interest and fees actually paid for such period. This
subsection (e) shall not limit the rights of the Administrative Agent or any
Lender, as the case may be, under any other provision of this Agreement. The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations.

 

50



--------------------------------------------------------------------------------

(f) Except as otherwise set forth herein, interest on each Loan shall accrue on
a daily basis and shall be payable in arrears on and to (i) each Interest
Payment Date applicable to that Loan; (ii) upon any prepayment of that Loan
(other than a voluntary prepayment of a Revolving Loan or Term Loan which
interest shall be payable in accordance with clause (i) above), to the extent
accrued on the amount being prepaid; and (iii) at maturity, including final
maturity.

(g) The Borrower agrees to pay to the Issuing Bank, with respect to drawings
honored under any Letter of Credit issued by the Issuing Bank, interest on the
amount paid by the Issuing Bank in respect of each such honored drawing from the
date such drawing is honored to but excluding the date such amount is reimbursed
by or on behalf of the Borrower at a rate equal to (i) for the period from the
date such drawing is honored to but excluding the applicable Reimbursement Date,
the rate of interest otherwise payable hereunder with respect to Revolving Loans
that are Base Rate Loans, and (ii) thereafter, a rate which is the lesser of
(y) two percent (2%) per annum in excess of the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans, and
(z) the Highest Lawful Rate.

(h) Interest payable pursuant to Section 2.7(g) shall be computed on the basis
of a year of three hundred sixty (360) days, for the actual number of days
elapsed in the period during which it accrues, and shall be payable on demand
or, if no demand is made, on the date on which the related drawing under a
Letter of Credit is reimbursed in full. Promptly upon receipt by the Issuing
Bank of any payment of interest pursuant to Section 2.7(g), the Issuing Bank
shall distribute to each Lender, out of the interest received by the Issuing
Bank in respect of the period from the date such drawing is honored to but
excluding the date on which the Issuing Bank is reimbursed for the amount of
such drawing (including any such reimbursement out of the proceeds of any
Revolving Loans), the amount that such Lender would have been entitled to
receive in respect of the letter of credit fee that would have been payable in
respect of such Letter of Credit for such period if no drawing had been honored
under such Letter of Credit. In the event the Issuing Bank shall have been
reimbursed by the Lenders for all or any portion of such honored drawing, the
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under Section 2.3(e) with respect to such honored drawing such Lender’s
Revolving Commitment Percentage of any interest received by the Issuing Bank in
respect of that portion of such honored drawing so reimbursed by the Lenders for
the period from the date on which the Issuing Bank was so reimbursed by the
Lenders to but excluding the date on which such portion of such honored drawing
is reimbursed by the Borrower.

Section 2.8 Conversion/Continuation.

(a) So long as no Event of Default shall have occurred and then be continuing or
would result therefrom, the Borrower shall have the option:

(i) to convert at any time all or any part of any Loan equal to $1,000,000 and
integral multiples of $100,000 in excess of that amount from one Type of Loan to
another Type of Loan; provided, an Adjusted LIBOR Rate Loan may only be
converted on the expiration of the Interest Period applicable to such Adjusted
LIBOR Rate Loan unless the Borrower shall pay all amounts due under
Section 3.1(c) in connection with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any Adjusted LIBOR
Rate Loan, to continue all or any portion of such Loan as an Adjusted LIBOR Rate
Loan.

 

 

51



--------------------------------------------------------------------------------

(b) The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 1:00 p.m. at least (i) three (3) Business
Days in advance of the proposed Conversion/Continuation Date in the case of a
conversion of one or more Base Rate Loans to LIBOR Loans or a continuation of
one or more LIBOR Loans and (ii) one (1) Business Day in advance in the case of
any other continuations or conversions. Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Adjusted LIBOR Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.

Section 2.9 Default Rate of Interest.

(a) If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws.

(b) If any amount (other than principal of any Loan) payable by the Borrower
under any Credit Document is not paid when due (after the expiration of any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then at the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.

(c) During the continuance of an Event of Default under Section 9.1(f) or
Section 9.1(g), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.

(d) During the continuance of an Event of Default other than an Event of Default
under Section 9.1(f) or Section 9.1(g), the Borrower shall, at the request of
the Required Lenders, pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.

(e) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(f) In the case of any Adjusted LIBOR Rate Loan, upon the expiration of the
Interest Period in effect at the time the Default Rate of interest is effective,
each such Adjusted LIBOR Rate Loan shall thereupon become a Base Rate Loan and
shall thereafter bear interest at the Default Rate then in effect for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.9 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent or any Lender.

Section 2.10 Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Revolving Commitment Percentage, a
commitment fee (the “Commitment Fee”) equal to the product of (x) the Applicable
Margin times (y) the actual daily amount by which the Aggregate Revolving
Commitments exceeds the Total Revolving Outstandings, subject to adjustments as
provided in Section 2.16. The Commitment Fee shall accrue at all times during
the Revolving Commitment Period, including at any time during which one or more
of the conditions in Section 5 is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December,

 

52



--------------------------------------------------------------------------------

commencing with the first such date to occur after the Closing Date, and on the
Revolving Commitment Termination Date; provided that (1) no Commitment Fee shall
accrue on any of the Revolving Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender and (2) any Commitment Fee accrued with
respect to the Revolving Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender. The Commitment Fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Margin during any quarter, the
actual daily amount shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect. For purposes hereof, Swingline Loans shall not be counted toward or
be considered as usage of the Aggregate Revolving Commitments.

(b) Letter of Credit Fees.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Revolving Commitment
Percentage a Letter of Credit fee for each standby Letter of Credit equal to the
Applicable Margin multiplied by the daily maximum amount available to be drawn
under such Letter of Credit (collectively, the “Letter of Credit Fees”). For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.3(i). The Letter of Credit Fees shall be computed on a quarterly
basis in arrears, and shall be due and payable on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the expiration date
thereof and thereafter on demand; provided that (1) no Letter of Credit Fees
shall accrue in favor of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender and (2) any Letter of Credit Fees accrued in favor of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender. If there is any change in
the Applicable Margin during any quarter, the daily maximum amount available to
be drawn under each standby Letter of Credit shall be computed and multiplied by
the Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. Notwithstanding anything to the contrary
contained herein, during the continuance of an Event of Default under Sections
9.1(f) and (g), all Letter of Credit Fees shall accrue at the Default Rate, and
during the continuance of an Event of Default other than an Event of Default
under Sections 9.1(f) or (g), then upon the request of the Required Lenders, all
Letter of Credit Fees shall accrue at the Default Rate.

(ii) Fronting Fee and Documentary and Processing Charges Payable to the Issuing
Bank. The Borrower shall pay directly to the Issuing Bank for its own account a
fronting fee with respect to each standby Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the last Business Day of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on its
expiration date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.3(i). In
addition, the Borrower shall pay directly to the Issuing Bank for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the Issuing Bank relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

 

53



--------------------------------------------------------------------------------

(c) Other Fees. The Borrower shall pay to Regions Capital Markets, a division of
Regions Bank, and the Administrative Agent for their own respective accounts
fees in the amounts and at the times specified in the Fee Letter. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever, except to the extent set forth in the Fee Letter.

Section 2.11 Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) Any time and from time to time, the Loans may be repaid in whole or in part
without premium or penalty (subject to Section 3.1):

(A) with respect to Base Rate Loans (including Base Rate Loans determined by
reference to the LIBOR Index Rate), the Borrower may prepay any such Loans on
any Business Day in whole or in part, in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount;

(B) with respect to Adjusted LIBOR Rate Loans, the Borrower may prepay any such
Loans on any Business Day in whole or in part (together with any amounts due
pursuant to Section 3.1(c)) in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount; and

(C) with respect to Swingline Loans, the Borrower may prepay any such Loans on
any Business Day in whole or in part in any amount;

(ii) All such prepayments shall be made:

(A) upon written or telephonic notice on the date of prepayment in the case of
Base Rate Loans or Swingline Loans; and

(B) upon not less than three (3) Business Days’ prior written or telephonic
notice in the case of Adjusted LIBOR Rate Loans;

in each case given to the Administrative Agent, or the Swingline Lender, as the
case may be, by 11:00 a.m. on the date required and, if given by telephone,
promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly transmit such telephonic or original notice
for a Credit Extension by telefacsimile or telephone to each Lender). Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in Section 2.12(a).

 

54



--------------------------------------------------------------------------------

(b) Voluntary Commitment Reductions.

(i) The Borrower may, from time to time upon not less than three (3) Business
Days’ prior written or telephonic notice confirmed in writing to the
Administrative Agent (which original written or telephonic notice the
Administrative Agent will promptly transmit by telefacsimile or telephone to
each applicable Lender), at any time and from time to time, without premium or
penalty (subject to Section 3.1) terminate in whole or permanently reduce in
part (i) the Revolving Commitments (ratably among the Lenders in accordance with
their respective commitment percentage thereof); provided, (A) any such partial
reduction of the Revolving Commitments shall be in an aggregate minimum amount
of $5,000,000 and integral multiples of $1,000,000 in excess of that amount,
(B) the Borrower shall not terminate or reduce the Aggregate Revolving
Commitments to the extent that after giving effect thereto and to any concurrent
prepayments hereunder, the aggregate Total Revolving Outstandings exceed the
Aggregate Revolving Commitments and (C) to the extent that after giving effect
to any reduction of the Aggregate Revolving Commitments, the Letter of Credit
Sublimit and/or the Swingline Sublimit exceed the amount of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit and/or the Swingline
Sublimit, as applicable, shall be automatically reduced by the amount of such
excess.

(ii) The Borrower’s notice to the Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in the Borrower’s notice
and shall reduce the Revolving Commitments of each Lender proportionately to its
Revolving Commitment Percentage thereof.

(c) Mandatory Prepayments.

(i) Revolving Commitments. If at any time (A) the Total Revolving Outstandings
shall exceed the Aggregate Revolving Commitments, (B) the Outstanding Amount of
Letter of Credit Obligations shall exceed the Letter of Credit Sublimit, or
(C) the Outstanding Amount of Swingline Loans shall exceed the Swingline
Sublimit, immediate prepayment will be made on or in respect of the Revolving
Obligations in an amount equal to such excess; provided, however, that, except
with respect to clause (B), Letter of Credit Obligations will not be Cash
Collateralized hereunder until the Revolving Loans and Swingline Loans have been
paid in full.

(ii) Asset Sales and Involuntary Dispositions. Prepayment will be made on the
Obligations on the Business Day following receipt of Net Cash Proceeds required
to be prepaid pursuant to the provisions hereof in an amount equal to one
hundred percent (100%) of the Net Cash Proceeds received from any Asset Sale or
Involuntary Disposition by the Borrower or any of its Subsidiaries to the extent
(A) such Net Cash Proceeds exceed $1,000,000 in any Fiscal Year and (B) such Net
Cash Proceeds are not reinvested in property that is useful in the business of
the Borrower and its Subsidiaries within 365 days of such Asset Sale or
Involuntary Disposition (it being understood that, in each case, such prepayment
shall be due immediately upon the expiration of such reinvestment period to the
extent not reinvested).

(iii) Debt Transactions. Prepayment will be made on the Obligations in an amount
equal to one hundred percent (100%) of the Net Cash Proceeds from any Debt
Transactions on the Business Day following receipt thereof.

(iv) Equity Transactions. Prepayment will be made on the Obligations in an
amount equal to fifty percent (50%) of the Net Cash Proceeds from any Equity
Transactions on the Business Day following receipt thereof; provided that no
such payment shall be required under this clause (iv), if the Consolidated Net
Leverage Ratio as of the period of the four Fiscal Quarters most recently ended
for which the Borrower has delivered financial statements pursuant to
Section 7.1 is less than or equal to 2.5:1.0.

 

55



--------------------------------------------------------------------------------

(v) Excess Cash Flow. Prepayment will be made on the Obligations, on the
Business Day following delivery of each annual Compliance Certificate delivered
under Section 7.1(c), commencing with the Fiscal Year ending December 31, 2020,
in an amount equal to the difference of (x) Consolidated Excess Cash Flow for
the immediately preceding Fiscal Year times fifty percent (50%) minus
(y) optional prepayments of Term Loans occurring during such Fiscal Year or
after the end of such Fiscal Year but prior to the date of such prepayment
(provided, any such prepayment will not be counted in the immediately succeeding
Fiscal Year) minus (z) optional prepayments of Revolving Loans for which there
has been a permanent reduction of Revolving Commitments pursuant to
Section 2.11(b) in the amount of such optional prepayment of Revolving Loans
occurring during such Fiscal Year or after the end of such Fiscal Year but prior
to the date of such prepayment (provided, any such prepayment will not be
counted in the immediately succeeding Fiscal Year); provided that no such
payment shall be required under this clause (iv) in respect of any Fiscal Year
if the Consolidated Net Leverage Ratio as of the last day of such Fiscal Year is
less than or equal to 2.5:1.0.

Section 2.12 Application of Prepayments. Within each Loan, prepayments will be
applied first to Base Rate Loans, then to LIBOR Loans in direct order of
Interest Period maturities. In addition:

(a) Voluntary Prepayments. Voluntary prepayments will be applied as specified by
the Borrower; provided that in the case of prepayments on the Term Loans,
(i) the prepayment will be applied ratably to the Term Loans then outstanding
and (b) with respect to each Term Loan then outstanding, the prepayments will be
applied pro rata to remaining principal installments thereunder.

(b) Mandatory Prepayments. Mandatory prepayments will be applied as follows:

(i) Mandatory prepayments in respect of the Revolving Commitments under
Section 2.11(c)(i) above shall be applied to the respective Revolving
Obligations as appropriate but without a permanent reduction thereof.

(ii) Mandatory prepayments in respect of Asset Sales and Involuntary
Dispositions under Section 2.11(c)(ii) above, Debt Transactions under
Section 2.11(c)(iii), Equity Transactions under Section 2.11(c)(iv), and
Consolidated Excess Cash Flow under Section 2.11(c)(v) shall be applied as
follows: first, ratably to the Term Loans, until paid in full, and then to the
Revolving Obligations without a permanent reduction thereof. Mandatory
prepayments with respect to each of the Term Loans will be applied pro rata to
remaining principal installments thereunder.

(c) Prepayments on the Obligations will be paid by the Administrative Agent to
the Lenders ratably in accordance with their respective interests therein
(except for Defaulting Lenders where their share will be applied as provided in
Section 2.16(a)(ii) hereof).

 

56



--------------------------------------------------------------------------------

Section 2.13 General Provisions Regarding Payments.

(a) All payments by the Borrower of principal, interest, fees and other
Obligations hereunder or under any other Credit Document shall be made in
Dollars in immediately available funds, without defense, recoupment, setoff or
counterclaim, free of any restriction or condition. The Administrative Agent
shall, and the Borrower hereby authorizes the Administrative Agent to, debit a
deposit account of the Borrower or any of its Subsidiaries held with the
Administrative Agent or any of its Affiliates and designated for such purpose by
the Borrower or such Subsidiary in order to cause timely payment to be made to
the Administrative Agent of all principal, interest and fees due hereunder or
under any other Credit Document (subject to sufficient funds being available in
its accounts for that purpose).

(b) In the event that the Administrative Agent is unable to debit a deposit
account of the Borrower or any of its Subsidiaries held with the Administrative
Agent or any of its Affiliates in order to cause timely payment to be made to
the Administrative Agent of all principal, interest and fees due hereunder or
any other Credit Document (including because insufficient funds are available in
its accounts for that purpose), payments hereunder and under any other Credit
Document shall be delivered to the Administrative Agent, for the account of the
Lenders, not later than 2:00 p.m. on the date due at the Principal Office of the
Administrative Agent or via wire transfer of immediately available funds to an
account designated by the Administrative Agent (or at such other location as may
be designated in writing by the Administrative Agent from time to time); for
purposes of computing interest and fees, funds received by the Administrative
Agent after that time on such due date shall be deemed to have been paid by the
Borrower on the next Business Day.

(c) All payments in respect of the principal amount of any Loan (other than
voluntary repayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.

(d) The Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable pro
rata share of all payments and prepayments of principal and interest due to such
Lender hereunder, together with all other amounts due with respect thereto,
including all fees payable with respect thereto, to the extent received by the
Administrative Agent.

(e) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its pro rata share of any
Adjusted LIBOR Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

(f) Subject to the provisos set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the Commitment Fee hereunder, but such
payment shall be deemed to have been made on the date therefor for all other
purposes hereunder.

(g) The Administrative Agent may, but shall not be obligated to, deem any
payment by or on behalf of the Borrower hereunder that is not made in same day
funds prior to 2:00 p.m. to be a non-conforming payment. Any such payment shall
not be deemed to have been received by the Administrative Agent until the later
of (i) the time such funds become available funds, and (ii) the applicable next
Business Day. The Administrative Agent shall give prompt telephonic notice to
the Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of

 

57



--------------------------------------------------------------------------------

Default in accordance with the terms of Section 9.1(a). Interest shall continue
to accrue on any principal as to which a non-conforming payment is made until
such funds become available funds (but in no event less than the period from the
date of such payment to the next succeeding applicable Business Day) at the
Default Rate (unless otherwise provided by the Required Lenders) from the date
such amount was due and payable until the date such amount is paid in full.

Section 2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of such Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) any amounts applied by the Swingline
Lender to outstanding Swingline Loans, (C) any amounts applied to Letter of
Credit Obligations by the Issuing Bank or Swingline Loans by the Swingline
Lender, as appropriate, from Cash Collateral provided under Section 2.15 or
Section 2.16, or (D) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Letter of Credit Obligations, Swingline Loans or other obligations hereunder
to any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

Each of the Credit Parties consents to the foregoing and agrees, to the extent
it may effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

Section 2.15 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender in an amount sufficient to cover
the applicable Fronting Exposure (after giving effect to Section 2.16(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Bank, and agrees to maintain, a perfected
first priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letter of
Credit Obligations, to be applied pursuant to clause (b) below. If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any

 

58



--------------------------------------------------------------------------------

Person other than the Administrative Agent and the Issuing Bank as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Section 2.16 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.15
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and the Issuing Bank that
there exists excess Cash Collateral; provided, however, (x) that Cash Collateral
furnished by or on behalf of a Credit Party shall not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.15 may be otherwise applied in accordance with
Section 9.3) but shall be released upon the cure, termination or waiver of such
Default or Event of Default in accordance with the terms of this Agreement, and
(y) the Person providing Cash Collateral and the Issuing Bank or Swingline
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

Section 2.16 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.4(a)(iii).

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amount (other than fees which any Defaulting Lender is not entitled to
receive pursuant to Section 2.16(a)(iii)) received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 9 or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.3), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Issuing Bank or the Swingline Lender hereunder; third, to Cash Collateralize
the Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.15; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which that

 

59



--------------------------------------------------------------------------------

Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Bank’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or the Swingline Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or Letter of
Credit Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or Letter of Credit Borrowings
were made at a time when the conditions set forth in Section 5.2 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and Letter
of Credit Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or Letter of Credit
Borrowings owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with their Revolving
Commitments without giving effect to Section 2.16(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to (and the
underlying obligations satisfied to the extent of such payment) and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Such Defaulting Lender shall not be entitled to receive any Commitment Fee,
any fees with respect to Letters of Credit (except as provided in clause
(b) below) or any other fees hereunder for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Revolving Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.15.

(C) With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in

 

60



--------------------------------------------------------------------------------

Letter of Credit Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing
Bank and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the Issuing Bank’s
or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Section 5.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 11.21, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in Section 2.15.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Revolving
Commitments (without giving effect to Section 2.16(a)(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund Swingline Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan, and (ii) the Issuing Bank shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

61



--------------------------------------------------------------------------------

Section 2.17 Removal or Replacement of Lenders. If (a) any Lender requests
compensation under Section 3.2, (b) any Credit Party is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.3, (c) any Lender gives notice of an inability
to fund LIBOR Loans under Section 3.1(b), (d) any Lender is a Defaulting Lender,
or (e) any Lender (a “Non-Consenting Lender”) does not consent (including by way
of a failure to respond in writing to a proposed amendment, consent or waiver by
the date and time specified by the Administrative Agent) to a proposed
amendment, consent, change, waiver, discharge or termination hereunder or with
respect to any Credit Document that has been approved by the Required Lenders,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.5, all of its interests, rights (other
than its rights under Section 3.2, Section 3.3 and Section 11.2) and obligations
under this Agreement and the related Credit Documents to an Eligible Assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.5(b)(iv);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Borrowings, as applicable, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Credit Documents (including
any amounts under Section 3.1(c)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.2 or payments required to be made pursuant to Section 3.3, such
assignment is reasonably expected to result in a reduction in such compensation
or payments thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the successor replacement Lender shall have consented to
the proposed amendment, consent, change, waiver, discharge or termination.

Each Lender agrees that in the event it, or its interests in the Loans and
obligations hereunder, shall become subject to the replacement and removal
provisions of this Section, it will cooperate with the Borrower and the
Administrative Agent to give effect to the provisions hereof, including
execution and delivery of an Assignment Agreement in connection therewith, but
the replacement and removal provisions of this Section shall be effective
regardless of whether an Assignment Agreement shall have been given.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.18 Refinancing Facilities.

(a) The Borrower may from time to time, by written notice to the Administrative
Agent, elect to add one or more tranches of term loans or revolving credit
facilities under this Agreement (each a “Refinancing Facility”) or one or more
series of senior unsecured notes or senior secured notes (“Refinancing Notes”
and together with any Refinancing Facilities, “Refinancing Debt”), in each case,
to refinance all or any portion of any outstanding Term Loan, any Revolving
Commitments or any Refinancing Facilities then in effect; provided that:

 

62



--------------------------------------------------------------------------------

(i) such Refinancing Debt shall not have a principal or commitment amount (or
accreted value) greater than the Loans or loans under any Refinancing Facility
and, in the case of the Revolving Commitments or any revolving commitments under
any Refinancing Facility, undrawn available commitments being refinanced
(excluding accrued interest, fees, discounts, premiums or expenses);

(ii) no Default or Event of Default shall exist before and immediately after
giving effect to such Refinancing Debt;

(iii) the representations and warranties contained in Section 6 and the other
Credit Documents are true and correct in all material respects (except to the
extent such representation or warranty is already qualified by materiality in
which case such representation and warranty shall be true and correct in all
respects) on and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (except to the extent
such representation or warranty is already qualified by materiality in which
case such representation and warranty shall be true and correct in all respects)
as of such earlier date, and except that for purposes of this Section 2.18, the
representations and warranties contained in Section 6.7 shall be deemed to refer
to the most recent statements furnished pursuant to clauses (a) and (b) of
Section 7.1;

(iv) no existing Lender shall be under any obligation to provide a commitment to
any Refinancing Facility and any such decision whether to provide a commitment
to a Refinancing Facility shall be in such Lender’s sole and absolute
discretion;

(v) such Refinancing Facility shall be in an aggregate principal amount of at
least $25,000,000 and each commitment of a Lender in respect of a Refinancing
Facility shall be in a minimum principal amount of at least $5,000,000, in the
case of a Refinancing Facility that is a revolving credit facility and at least
$1,000,000 in the case of a Refinancing Facility that is a term loan (or, in
each case, such lesser amounts as the Administrative Agent may agree);

(vi) each Person providing a commitment to such Refinancing Facility shall
qualify as an Eligible Assignee;

(vii) any such Refinancing Facility shall be subject to receipt by the
Administrative Agent of:

(A) an agreement in writing entered into by the Credit Parties, the
Administrative Agent and each Person (including any existing Lender) that agrees
to provide a portion of such Refinancing Facility (each, a “Refinancing Facility
Amendment”), which establishes such Refinancing Facility and sets forth the
terms and provisions thereof on terms consistent with and/or to effect the
provisions of this Section 2.18;

(B) a certificate of the Borrower and each Guarantor dated as of the date of
such Refinancing Facility signed by an Authorized Officer of the Borrower or
such Guarantor certifying and attaching the resolutions adopted by the Borrower
and each Guarantor approving or consenting to such Refinancing Facility;

 

63



--------------------------------------------------------------------------------

(C) a certificate of the Borrower dated as of the date of such Refinancing
Facility signed by an Authorized Officer of the Borrower certifying that the
conditions in clauses (ii) and (iii) above are true and correct as of the date
of such Refinancing Facility;

(D) such amendments to the Collateral Documents as the Administrative Agent may
reasonably request to cause the Collateral Documents to secure the Obligations
after giving effect to such Refinancing Facility; and

(E) customary opinions of legal counsel to the Credit Parties, addressed to the
Administrative Agent and each Lender (including each Person providing a
commitment to such Refinancing Facility), dated as of the effective date of such
Refinancing Facility;

(viii) the Administrative Agent shall have received documentation from each
Person providing a commitment to such Refinancing Facility evidencing such
Person’s commitment and such Person’s obligations under this Agreement in form
and substance reasonably acceptable to the Administrative Agent;

(ix) such Refinancing Debt (A) shall rank pari passu in right of payment as the
other Loans and Commitments; (B) shall not be Guaranteed by any Person that is
not a Guarantor; and (C) shall be (1) unsecured or (2) secured by the Collateral
on an equal and ratable basis with the Obligations or on a junior basis to
Obligations (in each case pursuant to intercreditor or subordination agreements
reasonably satisfactory to the Administrative Agent);

(x) such Refinancing Facility or Refinancing Notes shall have such interest
rates, interest rate margins, fees, discounts, prepayment premiums, amortization
and a final maturity date as agreed by the Borrower and the Lenders providing
such Refinancing Facility, provided that (A) to the extent refinancing the
Revolving Commitments and constituting revolving credit facilities, such
Refinancing Facility will not have a maturity date (or have scheduled or
mandatory commitment reductions or amortization) that is prior to the scheduled
Revolving Commitment Termination Date, (B) to the extent refinancing a Term Loan
or constituting term loan facilities, such Refinancing Facility will have a
maturity date that is not prior to the date that 91 days after the scheduled
maturity date of such Term Loan, and will have a weighted average life to
maturity that is longer than the weighted average life to maturity of, the Term
Loan being refinanced and (C) any Refinancing Notes shall mature no earlier
than, and shall not have mandatory prepayment provisions (other than related to
customary asset sale and change of control offers) that could result in
prepayments of such Refinancing Notes prior to, the Loans or loans under a
Refinancing Facility being refinanced;

(xi) if such Refinancing Facility is a term loan, then such term loan shall
share ratably in any mandatory prepayments of any other Term Loan (or otherwise
provide for more favorable prepayment treatment for one or more of the then
outstanding Term Loans) and shall have ratable voting rights as the other Term
Loans (or otherwise provide for more favorable voting rights for one or more of
the then outstanding Term Loans);

 

64



--------------------------------------------------------------------------------

(xii) if such Refinancing Facility is a revolving credit facility then (1) such
Refinancing Facility shall have ratable voting rights as the Revolving
Commitments (or otherwise provide for more favorable voting rights for the
Revolving Commitments) and (2) such Refinancing Facility may provide for the
issuance of Letters of Credit for the account of the Borrower and its
Subsidiaries on terms substantially equivalent to the terms applicable to
Letters of Credit under the Revolving Commitments or the making of swing line
loans to the Borrower on terms substantially equivalent to the terms applicable
to Swing Line Loans under the Revolving Commitments;

(xiii) each Borrowing of Revolving Loans (including any deemed Borrowing of
Revolving Loans made pursuant to Section 2.1 or 2.2) and participations in
Letters of Credit pursuant to Section 2.3 shall be allocated pro rata among the
Revolving Commitments and any Refinancing Facility that is a revolving facility;

(xiv) subject to clause (x) above, such Refinancing Facility or Refinancing
Notes will have terms and conditions that are substantially similar to, or less
favorable, when taken as a whole, to the Lenders providing such Refinancing
Facility than, the terms and conditions of the Revolving Commitments or
revolving commitments under any Refinancing Facility or Term Loan or loan under
any Refinancing Facility being refinanced; provided, however, that such
Refinancing Facility or Refinancing Notes may provide for any additional or
different financial or other covenants or other provisions that are applicable
only during periods after the then latest maturity date in effect; and

(xv) substantially concurrent with the incurrence of such Refinancing Debt the
Borrower shall apply the Net Cash Proceeds of such Refinancing Debt to the
prepayment of outstanding Loans or loans under the applicable Refinancing
Facility being so refinanced (and, in the case of Refinancing Debt that
refinances the Revolving Commitments or revolving commitments under a
Refinancing Facility, the Borrower shall permanently reduce the amount of the
Revolving Commitments or other revolving commitments being refinanced by the
amount of the Net Cash Proceeds of such Refinancing Facility).

(b) The Lenders hereby authorize the Administrative Agent to enter into, and the
Lenders agree that this Agreement and the other Credit Documents shall be
amended by, such Refinancing Facility Amendments to the extent (and only to the
extent) the Administrative Agent deems reasonably necessary in order to
establish Refinancing Facilities on terms consistent with and/or to effect the
provisions of this Section 2.18. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Refinancing Facility Amendment. In
addition, if so provided in the Refinancing Facility Amendment for a Refinancing
Facility that constitutes a revolving facility and with the consent of each L/C
Issuer, participations in Letters of Credit under the Revolving Commitments
shall be reallocated from existing Lenders with Revolving Commitments to Lenders
holding revolving commitments under such Refinancing Facility in accordance with
the terms of such Refinancing Facility Amendment.

Section 2.19 Extension of Term Loans and Revolving Commitments.

The Borrower may from time to time, subject to the consent of the Administrative
Agent, make one or more offers to all the Lenders with Revolving Commitments or
to all of the Lenders holding a Term Loan to make one or more amendments or
modifications to (A) allow the maturity and scheduled

 

65



--------------------------------------------------------------------------------

amortization (if any) of the Loans of the accepting Lenders to be extended,
(B) increase or decrease the Applicable Rate and/or fees payable with respect to
the Loans and Commitments (if any) of the accepting Lenders and (c) provide for
other covenants and terms that apply to any period after the Term Loan A
Maturity Date that is in effect immediately prior to such amendments (“Permitted
Amendments”) pursuant to procedures reasonably specified by the Administrative
Agent. Permitted Amendments shall become effective only with respect to the
Loans and/or Commitments of the Lenders that accept the applicable offer (such
Lenders, the “Accepting Lenders”) and, in the case of any Accepting Lender, only
with respect to such Lender’s Loans and/or Commitments as to which such Lender’s
acceptance has been made. Each Credit Party and each Accepting Lender shall
execute and deliver to the Administrative Agent such written agreements (each a
“Loan Amendment”) as the Administrative Agent shall reasonably require to
evidence the acceptance of the Permitted Amendments and the terms and conditions
thereof, and the Credit Parties shall also deliver such certified resolutions,
legal opinions and other documents as reasonably requested by the Administrative
Agent. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of any Loan Amendment. Each of the parties hereto hereby agrees
that (1) upon the effectiveness of any Loan Amendment, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendments evidenced thereby and only with
respect to the Loans and Commitments of the Accepting Lenders as to which such
Lenders’ acceptance has been made and (2) any applicable Lender who is not an
Accepting Lender may be replaced by the Borrower in accordance with
Section 2.17.

Section 3. YIELD PROTECTION

Section 3.1 Making or Maintaining LIBOR Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date or any Index Rate Determination Date with respect to any
LIBOR Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such LIBOR Loans on the basis provided for in the definition of
Adjusted LIBOR Rate or LIBOR Index Rate, as applicable, the Administrative Agent
shall on such date give notice (by telefacsimile or by telephone confirmed in
writing) to the Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, LIBOR Loans until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by the Borrower and such Loans shall be automatically made or
continued as, or converted to, as applicable, Base Rate Loans without reference
to the LIBOR Index Rate component of the Base Rate.

(b) Illegality or Impracticability of LIBOR Loans. In the event that on any date
any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with the Borrower and the Administrative Agent) that the making,
maintaining or continuation of its LIBOR Loans (i) has become unlawful as a
result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by

 

66



--------------------------------------------------------------------------------

telephone confirmed in writing) to the Borrower and the Administrative Agent of
such determination (which notice the Administrative Agent shall promptly
transmit to each other Lender). Thereafter (1) the obligation of the Affected
Lender to make Loans as, or to convert Loans to, LIBOR Loans shall be suspended
until such notice shall be withdrawn by the Affected Lender, (2) to the extent
such determination by the Affected Lender relates to a LIBOR Loan then being
requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Affected Lender shall make such Loan as (or
continue such Loan as or convert such Loan to, as the case may be) a Base Rate
Loan without reference to the LIBOR Index Rate component of the Base Rate,
(3) the Affected Lender’s obligation to maintain its outstanding LIBOR Loans
(the “Affected Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law, and (4) the Affected Loans shall automatically
convert into Base Rate Loans without reference to the LIBOR Index Rate component
of the Base Rate on the date of such termination. Notwithstanding the foregoing,
to the extent a determination by an Affected Lender as described above relates
to a LIBOR Loan then being requested by the Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Borrower shall have the option,
subject to the provisions of Section 3.1(a), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to the Administrative Agent
of such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 3.1(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, LIBOR Loans in accordance with the terms hereof.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable out-of-pocket losses, expenses and liabilities (including any
interest paid or calculated to be due and payable by such Lender to lenders of
funds borrowed by it to make or carry its Adjusted LIBOR Rate Loans and any
loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of Applicable
Margin and other anticipated profits) which such Lender sustains: (i) if for any
reason (other than a default by such Lender) a borrowing of any Adjusted LIBOR
Rate Loans does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing, or a conversion to or continuation of any
Adjusted LIBOR Rate Loans does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its Adjusted LIBOR Rate Loans occurs on any day other than
the last day of an Interest Period applicable to that Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise), including as a
result of an assignment in connection with the replacement of a Lender pursuant
to Section 2.17; or (iii) if any prepayment of any of its Adjusted LIBOR Rate
Loans is not made on any date specified in a notice of prepayment given by the
Borrower.

(d) Booking of LIBOR Loans. Any Lender may make, carry or transfer LIBOR Loans
at, to, or for the account of any of its branch offices or the office of an
Affiliate of such Lender.

 

67



--------------------------------------------------------------------------------

(e) Assumptions Concerning Funding of Adjusted LIBOR Rate Loans. Calculation of
all amounts payable to a Lender under this Section 3.1 and under Section 3.2
shall be made as though such Lender had actually funded each of its relevant
Adjusted LIBOR Rate Loans through the purchase of a LIBOR deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted LIBOR Rate in an amount equal to the amount of such Adjusted LIBOR Rate
Loans and having a maturity comparable to the relevant Interest Period and
through the transfer of such LIBOR deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States; provided,
however, each Lender may fund each of its Adjusted LIBOR Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 3.1 and under
Section 3.2.

(f) Certificates for Reimbursement. A certificate of a Lender setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender, as
specified in paragraph (c) of this Section and the circumstances giving rise
thereto shall be delivered to the Borrower and shall be conclusive absent
manifest error. In the absence of any such manifest error, the Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within ten (10) Business Days after receipt thereof.

(g) Delay in Requests. The Borrower shall not be required to compensate a Lender
pursuant to this Section for any such amounts incurred more than six (6) months
prior to the date that such Lender delivers to the Borrower the certificate
referenced in Section 3.1(f).

(h) LIBOR Replacement Rate. Notwithstanding anything to the contrary contained
in this Agreement or any other Credit Document, but without limiting Sections
3.1(a) and (b) above, if the Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), or the Borrower or Required Lenders notify the Administrative Agent
(with in the case of the Required Lenders, a copy to the Borrower) that the
Borrower or Required Lenders (as applicable) shall have determined (which
determination likewise shall be final and conclusive and binding upon all
parties hereto), that (i) the circumstances described in Section 3.1(a)(i) have
arisen and that such circumstances are unlikely to be temporary, (ii) the
relevant administrator of LIBOR or a Governmental Authority having or purporting
to have jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR shall no longer be made available,
or used for determining interest rates for loans in the applicable currency
(such specific date, the “LIBOR Scheduled Unavailability Date”), or
(iii) syndicated credit facilities among national and/or regional banks active
in leading and participating in such facilities currently being executed, or
that include language similar to that contained in this Section 3.1(h), are
being executed or amended (as applicable) to incorporate or adopt a new interest
rate to replace LIBOR for determining interest rates for loans in the applicable
currency, then, reasonably promptly after such determination by the
Administrative Agent or receipt by the Administrative Agent of such notice, as
applicable, the Administrative Agent and the Borrower may amend this Agreement
to replace LIBOR with an alternate rate of interest, giving due consideration to
any evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such alternative rates of interest (any such
proposed rate, a “LIBOR Replacement Rate”), and make such other related changes
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 3.1(h) (provided, that any definition of the LIBOR
Replacement Rate shall specify that in no event shall such LIBOR Replacement
Rate be less than 0.50% for purposes of this Agreement) and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment. The LIBOR Replacement Rate
shall be applied in a manner consistent with market practice; provided that, in
each case, to the extent such market

 

68



--------------------------------------------------------------------------------

practice is not administratively feasible for the Administrative Agent, such
LIBOR Replacement Rate shall be applied as otherwise reasonably determined by
the Administrative Agent (it being understood that any such modification to
application by the Administrative Agent made as so determined shall not require
the consent of, or consultation with, any of the Lenders). For the avoidance of
doubt, the parties hereto agree that unless and until a LIBOR Replacement Rate
is determined and an amendment to this Credit Agreement is entered into to
effect the provisions of this Section 3.1(h), if the circumstances under clauses
(i) or (ii) of this Section 3.1(h) exist, the provisions of Section 3.1(a) shall
apply.

Section 3.2 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate or the
LIBOR Index Rate) or the Issuing Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, the Issuing Bank or such other
Recipient, the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) Capital and Liquidity Requirements. If any Lender, the Issuing Bank or the
Swingline Lender (for purposes hereof, may be referred to collectively as “the
Lenders” or a “Lender”) determines that any Change in Law affecting such Lender
or any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
commitments of such Lender hereunder or the Loans made by, or participations in
Letters of Credit and Swingline Loans held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

 

69



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or the Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section and the
circumstances giving rise thereto shall be delivered to the Borrower and shall
be conclusive absent manifest error. In the absence of any such manifest error,
the Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) Business Days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or the Issuing Bank, as the case may be, delivers to the Borrower the
certificate referenced in Section 3.2(c) and notifies the Borrower of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

Section 3.3 Taxes.

(a) Issuing Bank. For purposes of this Section 3.3, the term “Lender” shall
include the Issuing Bank and the term “Applicable Law” shall include FATCA.

(b) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Credit
Party hereunder or under any other Credit Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d) Tax Indemnification. (i) The Credit Parties shall jointly and severally
indemnify each Recipient and shall make payment in respect thereof within ten
(10) Business Days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

70



--------------------------------------------------------------------------------

(ii) Each Lender shall severally indemnify the Administrative Agent within ten
(10) Business Days after demand therefor, for (A) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Credit Party has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do so), (B) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.5(d) relating to the maintenance of a Participant Register and
(C) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Credit
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (ii).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of a return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Credit Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clauses (ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

71



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.3-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN-E (or W-8BEN, as applicable); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E
(or W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit 3.3-2 or Exhibit 3.3-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 3.3-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative

 

72



--------------------------------------------------------------------------------

Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. Unless required by Applicable Law, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any indemnified party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section (including by the payment of additional
amounts pursuant to this Section), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of the indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

73



--------------------------------------------------------------------------------

(i) Survival. Each party’s obligations under this Section 3.3 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

Section 3.4 Mitigation Obligations; Designation of a Different Lending Office.
If any Lender requests compensation under Section 3.2, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.3 or
gives a notice pursuant to Section 3.1(b), then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.2 or Section 3.3, as the case
may be, in the future, or eliminate the need for the notice pursuant to
Section 3.1(b), as applicable, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

Section 4. GUARANTY

Section 4.1 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent, the Lenders, the Qualifying Swap Providers, the Qualifying
Treasury Management Banks and the other holders of the Obligations as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations (the “Guaranteed Obligations”) in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) in accordance
with the terms of such extension or renewal.

Notwithstanding any provision to the contrary contained herein, in any other of
the Credit Documents, Swap Agreements, Treasury Management Agreements or other
documents relating to the Obligations, (a) the obligations of each Guarantor
under this Agreement and the other Credit Documents shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law and (b) the Guaranteed Obligations of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.

Section 4.2 Obligations Unconditional.

The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, Swap Agreements or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by Applicable Law, irrespective of any law or regulation or other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.2 that

 

74



--------------------------------------------------------------------------------

the obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Section 4 until
such time as the Obligations have been paid in full and the Commitments have
expired or terminated. Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by law, the occurrence of any one
or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Swap Agreement between any Credit Party and any Swap Provider, or
any Treasury Management Agreement between any Credit Party and any Treasury
Management Bank, or any other agreement or instrument referred to in the Credit
Documents, such Swap Agreements or such Treasury Management Agreements shall be
done or omitted (other than indefeasible payment in full of the Obligations
after the termination of all Commitments);

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Credit Documents, any Swap Agreement between any Credit
Party and any Swap Provider or any Treasury Management Agreement between any
Credit Party and any Treasury Management Bank, or any other agreement or
instrument referred to in the Credit Documents, such Swap Agreements or such
Treasury Management Agreements shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents, any Swap Agreement between any Credit Party and any Swap
Provider or any Treasury Management Agreement between any Credit Party and any
Treasury Management Bank, or any other agreement or instrument referred to in
the Credit Documents, such Swap Agreements or such Treasury Management
Agreements, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

Section 4.3 Reinstatement.

The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

75



--------------------------------------------------------------------------------

Section 4.4 Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.2 and through the exercise of rights of
contribution pursuant to Section 4.6.

Section 4.5 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.1. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.

Section 4.6 Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under Applicable Law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Credit Documents and no Guarantor shall exercise such
rights of contribution until all Obligations have been paid in full and the
Commitments have terminated.

Section 4.7 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Section 4 is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.
Subject to Section 4.3, the guarantee in this Section 4 shall terminate upon
indefeasible payment in full of all Obligations arising under the Credit
Documents and the termination of this Agreement.

Section 4.8 Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Specified Credit Party to
honor all of such Specified Credit Party’s obligations under the Guaranty and
the Collateral Documents in respect of Swap Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 4.8 for the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this
Section 4, voidable under applicable Debtor Relief Laws, and not for any greater
amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section 4.8 shall remain in full force and effect until the Guaranteed
Obligations (other than contingent indemnification obligations as to which no
claim has been asserted) have been indefeasibly paid in full and the commitments
relating thereto have expired or terminated, or, with respect to any Guarantor,
if earlier, such Guarantor is released

 

76



--------------------------------------------------------------------------------

from its Guaranteed Obligations in accordance with Section 10.10(a). Each
Qualified ECP Guarantor intends that this Section 4.8 constitute, and this
Section 4.8 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Specified Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 5. CONDITIONS PRECEDENT

Section 5.1 Conditions Precedent to Initial Credit Extensions. The obligation of
each Lender to make a Credit Extension on the Closing Date is subject to the
satisfaction of the following conditions on or before the Closing Date:

(a) Executed Credit Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Credit Documents, in each case, in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders and duly executed by the appropriate parties thereto.

(b) Organizational Documents. Receipt by the Administrative Agent of the
following:

(i) Charter Documents. Copies of articles of incorporation, certificate of
organization or formation, or other like document for each of the Credit Parties
certified as of a recent date by the appropriate Governmental Authority.

(ii) Organizational Documents Certificate. (A) Copies of bylaws, operating
agreement, partnership agreement or like document, (B) copies of resolutions
approving the transactions contemplated in connection with the financing and
authorizing execution and delivery of the Credit Documents, and (C) incumbency
certificates, for each of the Credit Parties, in each case certified by an
Authorized Officer in form and substance reasonably satisfactory to the
Administrative Agent.

(iii) Good Standing Certificate. Copies of certificates of a recent date for
each of the Credit Parties from the appropriate Governmental Authority of its
jurisdiction of formation or organization evidencing whether or not such Credit
Party is in existence and good standing.

(c) Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by an Authorized Officer of the Borrower as of the Closing Date
certifying that after giving effect to the transactions contemplated by this
Agreement, (a) the representations and warranties of each Credit Party contained
in the Credit Agreement or any other Credit Document are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date, and (b) no Default exists.

(d) Solvency Certificate. The Administrative Agent shall have received
certification from the chief or senior financial officer of the Borrower as to
the Solvency of the Borrower and its Subsidiaries taken as a whole on a
consolidated basis, after giving effect to the transactions contemplated hereby.

(e) Opinions of Counsel. Receipt by the Administrative Agent of customary
opinions of counsel for each of the Credit Parties, including, among other
things, opinions regarding the due authorization, execution and delivery of the
Credit Documents and the enforceability thereof.

 

77



--------------------------------------------------------------------------------

(f) Personal Property Collateral. Receipt by the Collateral Agent of the
following:

(i) UCC Financing Statements. Such UCC financing statements necessary to perfect
the security interests in the personal property collateral, as reasonably
determined by the Collateral Agent.

(ii) Intellectual Property Filings. Such patent, trademark and copyright
notices, filings and recordations necessary to perfect the security interests in
intellectual property and intellectual property rights, as determined by the
Collateral Agent.

(iii) Pledged Equity Interests. Original certificates evidencing any
certificated Equity Interests pledged as collateral, together with undated stock
transfer powers executed in blank.

(g) Funding Notice; Funds Disbursement Instructions. The Administrative Agent
shall have received (a) a duly executed Funding Notice with respect to the
Credit Extension to occur on the Closing Date and (b) duly executed disbursement
instructions (with wiring instructions and account information) for all
disbursements to be made on the Closing Date.

(h) Amendment and Restatement of Existing Credit Agreement. Substantially
concurrently with the initial Credit Extensions made on the Closing Date, the
Borrower and its Subsidiaries shall have repaid all obligations owed under the
Existing Credit Agreement to any lender under the Existing Credit Agreement that
is not a Lender hereunder.

(i) Patriot Act; Anti-Money Laundering Laws; Beneficial Ownership. The Credit
Parties shall have provided, at least two (2) days prior to the Closing Date,
all documentation and other information that the Administrative Agent or any
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, including without limitation the Beneficial Ownership
Certification.

(j) Fees and Expenses. The Administrative Agent shall have confirmation that all
reasonable out-of-pocket fees and expenses required to be paid on or before the
Closing Date have been paid, including the reasonable out-of-pocket fees and
expenses of counsel for the Administrative Agent.

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

The funding of the initial Loans hereunder shall evidence the satisfaction of
the foregoing conditions.

Section 5.2 Conditions to Each Credit Extension. The obligation of each Lender
to make a Credit Extension after the Closing Date, is subject to the
satisfaction, or waiver in accordance with Section 11.4, of the following
conditions precedent:

 

78



--------------------------------------------------------------------------------

(a) the Administrative Agent shall have received a fully executed and delivered
Funding Notice, together with the documentation and certifications required
therein with respect to each Credit Extension;

(b) after making the Credit Extension requested on such Credit Date, (i) the
aggregate outstanding principal amount of the Revolving Loans shall not exceed
the aggregate Revolving Commitments then in effect and (ii) the aggregate
outstanding principal amount of the Term Loans shall not exceed the respective
Term Loan Commitments then in effect

(c) as of such Credit Date, the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects (except to the extent such representation or warranty is already
qualified by materiality in which case such representation and warranty shall be
true and correct in all respects) on and as of that Credit Date, except to the
extent such representations and warranties relate to an earlier date, in which
case they shall be true and correct in all material respects (except to the
extent such representation or warranty is already qualified by materiality in
which case such representation and warranty shall be true and correct in all
respects) as of such earlier date;

(d) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default.

Notwithstanding the foregoing, the only representations the accuracy of which
shall be a condition to the availability of any Incremental Facility, the
proceeds of which are used to fund a Limited Condition Acquisition, on the date
such Incremental Facility is funded shall be those certain “specified
representations” approved by the lenders providing such Incremental Facility and
the only Defaults the absence of which shall be a condition to the availability
of any Incremental Facility, the proceeds of which are used to fund a Limited
Condition Acquisition, on the date such Incremental Facility is funded shall be
those Defaults set forth in Sections 9.1(a), (f) and (g).

Section 6. REPRESENTATIONS AND WARRANTIES

In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, the Borrower and each other Credit
Party represents and warrants to each Agent and Lender as follows:

Section 6.1 Organization; Requisite Power and Authority; Qualification. Each of
the Borrower and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 6.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and could not be reasonably expected
to have, a Material Adverse Effect.

Section 6.2 Equity Interests and Ownership. Schedule 6.2 correctly sets forth
the ownership interest of each Credit Party in any Subsidiary of the Borrower as
of the Closing Date. The Equity Interests of each Credit Party and its
Subsidiaries have been duly authorized and validly issued and is fully paid and
non-assessable. Except as set forth on Schedule 6.2, as of the Closing Date,
there is no existing option, warrant, call, right, commitment, buy-sell, voting
trust or other shareholder agreement or other agreement to which any Subsidiary
is a party requiring, and there is no membership interest or other

 

79



--------------------------------------------------------------------------------

Equity Interests of any Subsidiary outstanding which upon conversion or exchange
would require, the issuance by any Subsidiary of any additional membership
interests or other Equity Interests of any Subsidiary or other Securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase, a membership interest or other Equity Interests of any Subsidiary.

Section 6.3 Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.

Section 6.4 No Conflict. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
(a) violate in any material respect any provision of any Applicable Laws
relating to any Credit Party, any of the Organizational Documents of any Credit
Party, or any order, judgment or decree of any court or other agency of
government binding on any Credit Party; (b) except as could not reasonably be
expected to have a Material Adverse Effect, conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
other Contractual Obligations of any Credit Party; (c) result in or require the
creation or imposition of any Lien upon any of the properties or assets of any
Credit Party (other than any Liens created under any of the Credit Documents in
favor of the Collateral Agent for the benefit of the holders of the Obligations)
whether now owned or hereafter acquired; or (d) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of any Credit Party, in each case to the extent such
approval or consent is not obtained.

Section 6.5 Governmental Consents. The execution, delivery and performance by
the Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require, as a condition to the effectiveness thereof, any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority except for (a) filings and recordings with respect to the
Collateral to be made, or otherwise delivered to the Collateral Agent for filing
and/or recordation, as of the Closing Date, (b) other filings, recordings or
consents which have been obtained or made, as applicable and (c) solely with
respect to the performance of the Credit Documents requiring maintenance of
existence, good standing and other corporate action, those filings, recordings
and consents needed to maintain the existence and good standing of the Credit
Parties and their Subsidiaries in the ordinary course of business.

Section 6.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
Debtor Relief Laws or by equitable principles relating to enforceability.

Section 6.7 Financial Statements.

(a) The audited consolidated balance sheet of the Borrower and its Subsidiaries
for the most recent Fiscal Year ended, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for such Fiscal
Year, including the notes thereto (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

 

80



--------------------------------------------------------------------------------

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries for the most recent Fiscal Quarter ended, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Quarter (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments, and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date of
such financial statements, including liabilities for taxes, material commitments
and Indebtedness.

(c) The consolidated forecasted balance sheet and statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 7.1(d)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Borrower’s best estimate of its future financial condition and performance.

Section 6.8 No Material Adverse Effect; No Default.

(a) No Material Adverse Effect. Since December 31, 2019, no event, circumstance
or change has occurred that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect.

(b) No Default. No Default has occurred and is continuing.

Section 6.9 Tax Matters. Each Credit Party and its subsidiaries have filed all
federal, state and other material tax returns and reports required to be filed,
and have paid all federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their respective
properties, assets, income, businesses and franchises otherwise due and payable,
except those being actively contested in good faith and by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP. There is no proposed tax assessment against any Credit Party or any
of its Subsidiaries that would, if made, have a Material Adverse Effect.

Section 6.10 Properties.

(a) Title. Each of the Credit Parties and its Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good title to (in the case of all other personal
property), all of their respective material properties and assets reflected in
their financial statements and other information referred to in Section 6.7 and
in the most recent financial statements delivered pursuant to Section 7.1, in
each case except for assets disposed of since the date of such financial
statements as permitted under Section 8.10 or in a disposition that does not
constitute an Asset Sale. All such properties and assets are free and clear of
Liens other than Permitted Liens.

(b) Real Estate. As of the Closing Date, Schedule 6.10(b) contains a true,
accurate and complete list of all Real Estate Assets of the Credit Parties.

(c) Intellectual Property. Each Credit Party and its Subsidiaries owns or is
validly licensed to use all Intellectual Property that is necessary for the
present conduct of its business, free and clear of Liens (other than Permitted
Liens), without conflict with the rights of any other Person unless the failure
to own or benefit from such valid license could not, individually or in

 

81



--------------------------------------------------------------------------------

the aggregate, reasonably be expected to have a Material Adverse Effect. To the
knowledge of each Credit Party, no Credit Party nor any of its Subsidiaries is
infringing, misappropriating, diluting, or otherwise violating the Intellectual
Property rights of any other Person unless such infringement, misappropriation,
dilution or violation could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 6.11 Environmental Matters. No Credit Party nor any of its Subsidiaries
nor any of their respective current Facilities (solely during and with respect
to such Person’s ownership thereof) or operations, and to their knowledge, no
former Facilities (solely during and with respect to any Credit Party’s or its
Subsidiary’s ownership thereof), are subject to any outstanding order, consent
decree or settlement agreement with any Person relating to any Environmental
Law, any Environmental Claim, or any Hazardous Materials Activity that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; (b) no Credit Party nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law; (c) there are and, to each Credit Party’s
and its Subsidiaries’ knowledge, have been, no Hazardous Materials Activities
which could reasonably be expected to form the basis of an Environmental Claim
against such Credit Party or any of its Subsidiaries that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;
(d) no Credit Party nor any of its Subsidiaries has filed any notice under any
Environmental Law indicating past or present treatment of Hazardous Materials at
any Facility (solely during and with respect to such Credit Party’s or its
Subsidiary’s ownership thereof), and neither the Borrower’s nor any of its
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270
or any equivalent state rule defining hazardous waste. Compliance with all
current requirements pursuant to or under Environmental Laws could not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 6.12 No Defaults. No Credit Party nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, except
in each case where the consequences, direct or indirect, of such default or
defaults, if any, could not reasonably be expected to have a Material Adverse
Effect.

Section 6.13 No Litigation or other Adverse Proceedings. There are no Adverse
Proceedings that (a) purport to affect or pertain to this Agreement or any other
Credit Document, or any of the transactions contemplated hereby or (b) could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any of its Subsidiaries is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

Section 6.14 Information Regarding the Borrower and its Subsidiaries. Set forth
on Schedule 6.14, is the jurisdiction of organization, the exact legal name (and
for the prior five (5) years or since the date of its formation has been), the
location of its chief executive office and the true and correct U.S. taxpayer
identification number (or foreign equivalent, if any) of the Borrower and each
of its Subsidiaries as of the Closing Date.

Section 6.15 Governmental Regulation.

(a) No Credit Party nor any of its Subsidiaries is subject to regulation under
the Investment Company Act of 1940. No Credit Party nor any of its Subsidiaries
is an “investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

 

82



--------------------------------------------------------------------------------

(b) No Credit Party nor any of its Subsidiaries is an “enemy” or an “ally of the
enemy” within the meaning of Section 2 of the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended. To its
knowledge, no Credit Party or any of its Subsidiaries is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act. No Credit Party or any of its Subsidiaries
(i) is a blocked person described in Section 1 of the Anti-Terrorism Order or
(ii) to the Credit Parties’ knowledge, engages in any dealings or transactions,
or is otherwise associated, with any such blocked person.

(c) Each Credit Party and its Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance by such Credit
Party, its Subsidiaries and their respective directors, officers, employees and
agents with applicable Sanctions. Each Credit Party, its Subsidiaries and, to
the knowledge of the Credit Parties, each director, officer, agent, employee or
controlled Affiliate of the Credit Party is in compliance with applicable
Sanctions and are not engaged in any activity that would reasonably be expected
to result in any Credit Party being designated as a Sanctioned Person. None of
the Credit Parties nor their Subsidiaries nor, to the knowledge of the Credit
Parties, any director, officer, agent, employee or controlled Affiliate of the
Credit Party is in violation of any of the country or list based economic and
trade sanctions administered and enforced by OFAC that are described or
referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise
published from time to time.

(d) None of the Credit Parties nor their Subsidiaries nor, to the knowledge of
the Credit Parties, any director, officer, agent, employee or controlled
Affiliate of the Credit Party (i) is a Sanctioned Person, (ii) has any of its
assets located in a Sanctioned Country, or (iii) derives any of its operating
income from investments in, or transactions with Sanctioned Persons. The
proceeds of any Credit Extension or other transaction contemplated by this
Agreement or any other Credit Document will not be used and have not been used
to fund any operations in, finance any investments or activities in or make any
payments to, a Sanctioned Person or a Sanctioned Entity.

(e) Each Credit Party, its Subsidiaries and, to the knowledge of the Credit
Parties, each director, officer, agent, employee or controlled Affiliate of the
Credit Party is in compliance with Anti-Corruption Laws. Each Credit Party and
its Subsidiaries has implemented and maintains in effect policies and procedures
designed to ensure compliance by such Credit Party, its Subsidiaries and their
respective directors, officers, agents and employees with Anti-Corruption Laws.
None of the Credit Parties or their respective Subsidiaries has made a payment,
offering, or promise to pay, or authorized the payment of, money or anything of
value (a) in order to assist in obtaining or retaining business for or with, or
directing business to, any foreign official, foreign political party, party
official or candidate for foreign political office, (b) to a foreign official,
foreign political party or party official or any candidate for foreign political
office, and (c) with the intent to induce the recipient to misuse his or her
official position to direct business wrongfully to such Credit Party or any of
its Subsidiaries or to any other Person, in violation of any Anti-Corruption
Law. No part of the proceeds of any Credit Extension or other transaction
contemplated by this Agreement or any other Credit Document will violate
Anti-Corruption Laws.

(f) To the extent applicable, each Credit Party and its Subsidiaries are in
compliance with Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (as
amended from time to time, the “Patriot Act”).

 

83



--------------------------------------------------------------------------------

(g) No Credit Party or any of its Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock. No part of the proceeds of any
Credit Extension made to such Credit Party will be used (i) to purchase or carry
any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System as in effect from time to time or
(ii) to finance or refinance any commercial paper issued by such Credit Party.

(h) No Credit Party is an EEA Financial Institution.

Section 6.16 Employee Matters. No Credit Party or any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against any Credit Party or any of its Subsidiaries, or to the knowledge of each
Credit Party, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against any Credit Party or
any of its Subsidiaries or to the knowledge of each Credit Party, threatened
against any of them, (b) no strike or work stoppage in existence or to the
knowledge of each Credit Party, threatened that involves any Credit Party or any
of its Subsidiaries, and (c) to the knowledge of each Credit Party, no union
representation question existing with respect to the employees of any Credit
Party or any of its Subsidiaries and, to the knowledge of each Credit Party, no
union organization activity that is taking place, except (with respect to any
matter specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.

Section 6.17 Pension Plans. Except as could not reasonably be expected to have a
Material Adverse Effect, each of the Credit Parties and their Subsidiaries are
in compliance with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder with respect to its Pension Plan, and have performed all their
obligations under each Pension Plan in all material respects, (b) each Pension
Plan which is intended to qualify under Section 401(a) of the Internal Revenue
Code has received a favorable determination letter or is the subject of a
favorable opinion letter from the Internal Revenue Service indicating that such
Pension Plan is so qualified and, to the knowledge of the Credit Parties,
nothing has occurred subsequent to the issuance of such determination letter
which would cause such Pension Plan to lose its qualified status except where
such event could not reasonably be expected to result in a Material Adverse
Effect, (c) except as could not reasonably be expected to have a Material
Adverse Effect, no liability to the PBGC (other than required premium payments),
the Internal Revenue Service, any Pension Plan (other than for routine claims
and required funding obligations in the ordinary course) or any trust
established under Title IV of ERISA has been incurred by any Credit Party, any
of its Subsidiaries or any of their ERISA Affiliates, (d) except as would not
reasonably be expected to result in liability to the Borrower or any of its
Subsidiaries in excess of $3,000,000, no ERISA Event has occurred, and
(e) except to the extent required under Section 4980B of the Internal Revenue
Code and Section 601 et seq. of ERISA or similar state laws and except as could
not reasonably be expected to have a Material Adverse Effect, no Pension Plan
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of the Borrower or any of its
Subsidiaries.

Section 6.18 Solvency. The Borrower, individually, and the Borrower and its
Subsidiaries taken as a whole on a consolidated basis are and, upon the
incurrence of any Credit Extension on any date on which this representation and
warranty is made, will be, Solvent.

 

84



--------------------------------------------------------------------------------

Section 6.19 Compliance with Laws. Each Credit Party and its Subsidiaries is in
compliance with (a) the rules and regulations as provided in Section 6.15 and
(b) except such non-compliance with such other Applicable Laws that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, all other Applicable Laws. Each Credit Party and each
Subsidiary of any Credit Party possesses all certificates, authorities or
permits issued by appropriate Governmental Authorities necessary to conduct the
business now operated by it, except for those certificates, authorities or
permits the failure of which to possess could not reasonably be expected to have
a Material Adverse Effect. No Credit Party nor any Subsidiary of any Credit
Party has received any notice of proceedings relating to the revocation or
modification of any such certificate, authority or permit the failure of which
to have or retain could reasonably be expected to have a Material Adverse
Effect.

Section 6.20 Disclosure.

(a) No representation or warranty of any Credit Party contained in any Credit
Document or in any other documents, certificates or written statements furnished
to the Lenders by or on behalf of the Borrower or any of its Subsidiaries for
use in connection with the transactions contemplated hereby (other than
projections and pro forma financial information contained in such materials)
contains any untrue statement of a material fact or omits to state a material
fact known to such Credit Party necessary in order to make the statements
contained herein or therein not misleading in any material manner in light of
the circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the Credit Parties to be reasonable at the
time made, it being recognized by the Administrative Agent and the Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results and that such differences may be material.
There are no facts known to any Credit Party (other than industry-wide risks
normally associated with types of businesses conducted by the Credit Parties and
matters of a general economic nature) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect and that
have not been disclosed herein or in such other documents, certificates and
statements furnished to the Lenders.

(b) As of the Closing Date, to the knowledge of the Borrower, the information
included in the Beneficial Ownership Certification is true and correct in all
respects.

Section 6.21 Insurance. The properties of the Credit Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of such Persons, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
applicable Credit Party or the applicable Subsidiary operates. The insurance
coverage of the Borrower and its Subsidiaries as in effect on the Closing Date
is outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 6.21.

Section 6.22 Pledge and Security Agreement. The Pledge and Security Agreement is
effective to create in favor of the Collateral Agent, for the ratable benefit of
the holders of the Obligations, a legal, valid and enforceable security interest
in the Collateral identified therein, except to the extent the enforceability
thereof may be limited by applicable Debtor Relief Laws affecting creditors’
rights generally and by equitable principles of law (regardless of whether
enforcement is sought in equity or at law), and the Pledge and Security
Agreement shall create a fully perfected Lien on, and security interest in, all
right, title and interest of the obligors thereunder in such Collateral, in each
case prior and superior in right to any other Lien (i) with respect to any such
Collateral that is a “security” (as such term is defined in the UCC) and is
evidenced by a certificate, when such Collateral is delivered to the Collateral
Agent with duly executed stock powers with respect thereto, (ii) with respect to
any such Collateral that is a “security” (as such term is defined in the UCC)
but is not evidenced by a certificate, when UCC financing statements in
appropriate form are filed in the appropriate filing offices in the jurisdiction
of

 

85



--------------------------------------------------------------------------------

organization of the pledgor or when “control” (as such term is defined in the
UCC) is established by the Collateral Agent over such interests in accordance
with the provision of Section 8-106 of the UCC, or any successor provision, and
(iii) with respect to any such Collateral that is not a “security” (as such term
is defined in the UCC), when UCC financing statements in appropriate form are
filed in the appropriate filing offices in the jurisdiction of organization of
the pledgor (to the extent such security interest can be perfected by filing
under the UCC).

Section 6.23 Mortgages. Each of the Mortgages is effective to create in favor of
the Collateral Agent, for the ratable benefit of the holders of the Obligations,
a legal, valid and enforceable security interest in the Real Estate Assets
identified therein in conformity with Applicable Laws, except to the extent the
enforceability thereof may be limited by applicable Debtor Relief Laws affecting
creditors’ rights generally and by equitable principles of law (regardless of
whether enforcement is sought in equity or at law) and, when the Mortgages and
UCC financing statements in appropriate form are duly recorded at the locations
identified in the Mortgages, and recording or similar taxes, if any, are paid,
the Mortgages shall constitute a legal, valid and enforceable Lien on, and
security interest in, all right, title and interest of the grantors thereunder
in such Real Estate Assets, in each case prior and superior in right to any
other Lien (other than Permitted Liens).

Section 7. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that until the Obligations arising under
the Credit Documents shall have been paid in full or otherwise satisfied (other
than contingent indemnification obligations as to which no claim has been
asserted), and the Commitments hereunder shall have expired or been terminated,
such Credit Party shall perform, and shall cause each of its Subsidiaries to
perform, all covenants in this Section 7.

Section 7.1 Financial Statements and Other Reports. The Borrower will deliver,
or will cause to be delivered, to the Administrative Agent:

(a) Quarterly Financial Statements for the Borrower and its Subsidiaries. Within
forty-five (45) days after the end of each of the first three Fiscal Quarters of
each Fiscal Year, the consolidated and balance sheets of the Borrower and its
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated
and consolidating statements of income, stockholders’ equity and cash flows of
the Borrower and its Subsidiaries for such Fiscal Quarter and for the period
from the beginning of the then current Fiscal Year to the end of such Fiscal
Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail and consistent in all material respects with the manner of
presentation as of the Closing Date, together with a Financial Officer
Certification with respect thereto;

(b) Audited Annual Financial Statements for the Borrower and its Subsidiaries.
Upon the earlier of the date that is ninety (90) days after the end of each
Fiscal Year of the Borrower or the date such information is filed with the SEC,
commencing with the Fiscal Year ending December 31, 2020 (i) the consolidated
balance sheets of the Borrower and its Subsidiaries as at the end of such Fiscal
Year and the related consolidated statements of income, stockholders’ equity and
cash flows of the Borrower and its Subsidiaries for such Fiscal Year, setting
forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, in reasonable detail and consistent in all material
respects with the manner of presentation as of the Closing Date, together with a
Financial Officer Certification with respect thereto; and (ii) with respect to
such consolidated financial statements a report thereon of Grant Thornton LLP or
other independent certified public accountants of recognized national standing
selected by the Borrower, which report shall be unqualified as to going concern
and scope of audit, and shall

 

86



--------------------------------------------------------------------------------

state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards);

(c) Compliance Certificate. Together with each delivery of the financial
statements pursuant to clauses (a) and (b) of Section 7.1 a duly completed
Compliance Certificate;

(d) Annual Budget. Within forty-five (45) days following the end of each Fiscal
Year of the Borrower, forecasts prepared by management of the Borrower, in form
reasonably satisfactory to the Administrative Agent, of consolidated balance
sheets and statements of income or operations and cash flows of the Borrower and
its Subsidiaries on a quarterly basis for the immediately following Fiscal Year
(including the Fiscal Year(s) in which the Term Loan A Maturity Date, the
maturity date of any Term Loan established after the Closing Date and the
Revolving Commitment Termination Date occur);

(e) Information Regarding Collateral. Each Credit Party will furnish to the
Collateral Agent prior written notice of any change (i) in such Credit Party’s
legal name, (ii) in such Credit Party’s corporate structure, (iii) in such
Credit Party’s Federal Taxpayer Identification Number or (iv) in such Credit
Party’s jurisdiction of incorporation, formation or organization, as applicable.

(f) Securities and Exchange Commission Filings. Promptly after the same are
filed, copies of all annual, regular, periodic and special reports and
registration statements that the Borrower may file or be required to file with
the SEC under Section 13 or 15(d) of the Exchange Act, provided that any
documents required to be delivered pursuant to this Section 7.1(a), (b) and
(f) shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto on the Borrower’s website; or
(ii) on which such documents are posted on the Borrower’s behalf on SyndTrak or
another relevant website, if any to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided further that: (x) upon written
request by the Administrative Agent, the Borrower shall deliver paper copies of
such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (y) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything to the contrary, as to any information contained in materials furnished
pursuant to this Section 7.1(f), the Borrower shall not be separately required
to furnish such information under Sections 7.1(a) or (b) above or pursuant to
any other requirement of this Agreement or any other Credit Document.

(g) Notice of Default and Material Adverse Effect. Promptly upon any Authorized
Officer of any Credit Party obtaining knowledge (i) of any condition or event
that constitutes a Default or an Event of Default or that notice has been given
to any Credit Party with respect thereto; (ii) that any Person has given any
notice to any Credit Party or any of its Subsidiaries or taken any other action
with respect to any event or condition set forth in Section 9.1(b), or (iii) the
occurrence of any Material Adverse Effect, a certificate of its Authorized
Officers specifying the nature and period of existence of such condition, event
or change, or specifying the notice given and action taken by any such Person
and the nature of such claimed Event of Default, Default, event or condition or
change, and what action the Credit Parties have taken, are taking and propose to
take with respect thereto;

 

87



--------------------------------------------------------------------------------

(h) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action the any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) (1) promptly upon reasonable request of the Administrative Agent, copies of
each Schedule B (Actuarial Information) to the annual report (Form 5500 Series)
filed by any Credit Party, any of its Subsidiaries or any of their respective
ERISA Affiliates with respect to each Pension Plan; and (2) promptly after their
receipt, copies of all notices received by any Credit Party, any of its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event;

(i) Securities and Exchange Commission Investigations. Promptly, and in any
event within five (5) Business Days after receipt thereof by any Credit Party or
any Subsidiary thereof, copies of each notice or other correspondence received
from the Securities and Exchange Commission (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof;

(j) Patriot Act; Anti-Money Laundering Laws: Beneficial Ownership Regulation.
Promptly, (i) such additional information regarding the operations, business or
financial condition of the Credit Parties as the Administrative Agent may from
time to time reasonably request or (ii) information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” requirements under any applicable
Anti-Corruption Laws and any applicable anti-money laundering laws, including
the Beneficial Ownership Regulation; and

(k) Other Information. (i) Promptly upon their becoming available, copies of all
financial statements, reports, notices and proxy statements sent or made
available generally by the Borrower to its security holders acting in such
capacity or by any Subsidiary of the Borrower to its security holders, if any,
other than the Borrower or another Subsidiary of the Borrower, provided that no
Credit Party shall be required to deliver to the Administrative Agent or any
Lender the minutes of any meeting of its Board of Directors, and (ii) such other
information and data with respect to the Borrower or any of its Subsidiaries as
from time to time may be reasonably requested by the Administrative Agent or any
Lender.

Each notice pursuant to clauses (h) and (i) of this Section 7.1 shall be
accompanied by a statement of an Authorized Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower and/or the other applicable Credit Party has taken and proposes to take
with respect thereto. Each notice pursuant to Section 7.1(g) shall describe with
particularity any and all provisions of this Agreement and any other Credit
Document that have been breached.

Section 7.2 Existence. Each Credit Party will, and will cause each of its
Subsidiaries to, at all times preserve and keep in full force and effect its
existence and all rights and franchises, licenses and permits material to its
business, except to the extent permitted by Section 8.10 or not constituting an
Asset Sale hereunder.

 

88



--------------------------------------------------------------------------------

Section 7.3 Payment of Taxes and Claims. Each Credit Party will, and will cause
each of its Subsidiaries to, pay (a) all federal, state and other material taxes
imposed upon it or any of its properties or assets or in respect of any of its
income, businesses or franchises before any penalty or fine accrues thereon and
(b) all claims (including claims for labor, services, materials and supplies)
for sums that have become due and payable and that by law have or may become a
Lien upon any of its properties or assets, prior to the time when any penalty or
fine shall be incurred with respect thereto; provided, no such tax or claim need
be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (i) adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP shall
have been made therefor, and (ii) in the case of a tax or claim which has or may
become a Lien against any of the Collateral, such proceedings conclusively
operate to stay the sale of any portion of the Collateral to satisfy such tax or
claim. The Borrower will not, nor will it permit any of its Subsidiaries to,
file or consent to the filing of any consolidated income tax return with any
Person (other than any the Borrower or any Subsidiary).

Section 7.4 Maintenance of Properties. Each Credit Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of any Credit Party and its
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof.

Section 7.5 Insurance. The Credit Parties will maintain or cause to be
maintained, with financially sound and reputable insurers, property insurance,
such public liability insurance, third party property damage insurance with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of the each Credit Party and its Subsidiaries as may customarily
be carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts, with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons. Without limiting the generality of the
foregoing, each of the Borrower and its Subsidiaries will maintain or cause to
be maintained (a) flood insurance with respect to each Flood Hazard Property, if
any, that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, and (b) replacement value
casualty insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall (i) name the Collateral Agent, on behalf of the
holders of the Obligations, as an additional insured thereunder as its interests
may appear, and (ii) in the case of each property insurance policy, contain a
loss payable clause or endorsement, reasonably satisfactory in form and
substance to the Collateral Agent, that names the Collateral Agent, on behalf of
the holders of the Obligations, as the loss payee thereunder and provides for at
least thirty (30) days’ prior written notice (or such shorter prior written
notice as may be agreed by the Collateral Agent in its reasonable discretion,
provided ten (10) days’ prior written notice shall be sufficient in the case of
non-payment of premium) to the Collateral Agent of any modification or
cancellation of such policy.

Section 7.6 Inspections. Each Credit Party will, and will cause each of its
Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent to visit and inspect any of its properties, to conduct
field audits, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants,
all at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that so long as no Event of
Default exists, the Borrower shall not be obligated to pay for more than one
(1) such inspection by the Administrative Agent per year and that when an Event
of Default exists (a) the Administrative Agent (or any of its representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice and
(b) any Lender (or any of its representatives or independent contractors) may
accompany the Administrative Agent on such inspection.

 

89



--------------------------------------------------------------------------------

Section 7.7 Lenders Meetings. The Borrower will, upon the request of the
Administrative Agent or the Required Lenders, participate in a meeting of the
Administrative Agent and the Lenders once during each Fiscal Year to be held at
the Borrower’s corporate offices (or at such other location as may be agreed to
by the Borrower and the Administrative Agent) at such time as may be agreed to
by the Borrower and the Administrative Agent.

Section 7.8 Compliance with Laws and Material Contracts. Each Credit Party will
comply, and shall cause each of its Subsidiaries and all other Persons, if any,
on or occupying any Facilities to comply, with (a) the Patriot Act and OFAC
rules and regulations, (b) all other Applicable Laws and (c) all Material
Contracts, noncompliance with, with respect to clauses (b) and (c), could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 7.9 Use of Proceeds. The Credit Parties will use the proceeds (a) on the
Closing Date, to (i) refinance certain existing Indebtedness, and (ii) to pay
transaction fees, costs and expenses related to credit facilities established
pursuant to this Agreement and the other Credit Documents, and (b) after the
Closing Date, (i) to finance the ongoing working capital requirements and other
general corporate purposes and (ii) to finance Permitted Acquisitions and to pay
fees, costs and expenses in connection therewith whether or not consummated, in
each case not in contravention of Applicable Laws or of any Credit Document. No
portion of the proceeds of any Credit Extension shall be used, and each Credit
Party shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Credit
Extension (i) to refinance any commercial paper, (ii) in any manner that causes
or might cause such Credit Extension or the application of such proceeds to
violate any applicable Sanctions, Regulation T, Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System as in effect from time to
time or any other regulation thereof or to violate the Exchange Act, (iii) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, or (iv) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country.

Section 7.10 Environmental Matters.

(a) Environmental Disclosure. Each Credit Party will deliver to the
Administrative Agent and the Lenders with reasonable promptness such documents
and information with respect to environmental matters as from time to time may
be reasonably requested by the Administrative Agent or any Lender.

(b) Hazardous Materials Activities, Etc. The Borrower shall promptly take, and
shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) respond to
any Environmental Claim against such Credit Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

90



--------------------------------------------------------------------------------

Section 7.11 Additional Real Estate Assets.

(a) In the event that any Credit Party acquires a Real Estate Asset (other than
Excluded Property), then such Credit Party, no later than forty-five (45) days
(or such longer period as may be agreed in writing by the Collateral Agent)
after acquiring such Real Estate Asset shall take all such actions and execute
and deliver, or cause to be executed and delivered, all such Mortgages,
documents, instruments, agreements, opinions and certificates similar to those
described in clause (b) immediately below that the Collateral Agent shall
reasonably request to create in favor of the Collateral Agent, for the benefit
of the holders of the Obligations, a valid and, subject to any filing and/or
recording referred to herein, enforceable Lien on, and security interest in such
Real Estate Asset. The Administrative Agent may, in its reasonable judgment,
grant extensions of time for compliance or exceptions with the provisions of
this Section 7.11 by any Credit Party. In addition to the foregoing, the
applicable Credit Party shall, at the request of the Required Lenders, deliver,
from time to time, to the Administrative Agent such appraisals as are required
by law or regulation of Real Estate Assets with respect to which the Collateral
Agent has been granted a Lien.

(b) In order to create in favor of the Collateral Agent, for the benefit of the
holders of the Obligations, a valid and, subject to any filing and/or recording
referred to herein, enforceable Lien on, and security interest in, any Real
Estate Asset that is prior and superior in right to any other Lien (other than
Permitted Liens), the Administrative Agent and the Collateral Agent (with copies
sufficient for each Lender) shall have received from the Borrower with respect
to such Real Estate Asset:

(i) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering such Real Estate
Asset;

(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
the Collateral Agent) in each state in which such Real Estate Asset is located
with respect to the enforceability of the form(s) of Mortgages to be recorded in
such state and such other matters as the Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to the
Collateral Agent;

(iii) (A) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to the
Collateral Agent (each, a “Title Policy”) with respect to such Real Estate
Asset, in amounts not less than the fair market value of such Real Estate Asset,
together with a title report issued by a title company with respect thereto and
copies of all recorded documents listed as exceptions to title or otherwise
referred to therein, each in form and substance reasonably satisfactory to the
Collateral Agent and (B) evidence reasonably satisfactory to the Collateral
Agent that such Borrower has paid to the title company or to the appropriate
Governmental Authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of each Title Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording the Mortgage for such Real Estate Asset in
the appropriate real estate records;

(iv) a recently issued life of loan flood zone determination certificate;

(v) evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program and a written acknowledgment of the applicable Credit Party of receipt
of written notification from the Administrative Agent (1) as to the fact that
such real property is a Flood Hazard Property and (2) as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program, in each case in compliance with any
applicable regulations of the Board of Governors of the

 

91



--------------------------------------------------------------------------------

Federal Reserve System, in form and substance reasonably satisfactory to the
Collateral Agent;

(vi) if an exception to the Title Policy with respect to any Real Estate Asset
subject to a Mortgage would arise without such ALTA surveys, ALTA surveys of
such Real Estate Asset; and

(vii) reports and other reasonable information, in form, scope and substance
reasonably satisfactory to the Administrative Agent, regarding environmental
matters relating to such Real Estate Asset.

Section 7.12 Pledge of Personal Property Assets.

(a) Equity Interests. The Borrower and each other Credit Party shall cause
(i) one hundred percent (100%) of the issued and outstanding Equity Interests of
each Domestic Subsidiary (other than a CFC Holding Company) and (ii) sixty-five
percent (65%) (or such greater percentage that (A) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent and (B) could
not reasonably be expected to cause any material adverse tax consequences) of
the issued and outstanding Equity Interests entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) and one hundred percent (100%) of the
issued and outstanding Equity Interests not entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) in the case of each Foreign Subsidiary or
CFC Holding Company that is directly owned by any Credit Party or any Domestic
Subsidiary to be subject at all times to a first priority lien (subject to any
Permitted Lien) in favor of the Collateral Agent, for the benefit of the
Lenders, pursuant to the terms and conditions of the Collateral Documents,
together with opinions of counsel and any filings and deliveries or other items
reasonably requested by the Collateral Agent necessary in connection therewith
(to the extent not delivered on the Closing Date) to perfect the security
interests therein, all in form and substance reasonably satisfactory to the
Collateral Agent.

(b) Personal Property. The Borrower and each other Credit Party shall (i) cause
all of its owned and leased personal property (other than Excluded Property) to
be subject at all times to first priority (subject to any Permitted Lien),
perfected Liens in favor of the Collateral Agent, for the benefit of the holders
of the Obligations, to secure the Obligations pursuant to the terms and
conditions of the Collateral Documents or, with respect to any such property
acquired subsequent to the Closing Date, such other additional security
documents as the Collateral Agent shall reasonably request, subject in any case
to Permitted Liens and (ii) deliver such other documentation as the Collateral
Agent may reasonably request in connection with the foregoing, including,
without limitation, appropriate UCC1 financing statements, certified resolutions
and other organizational and authorizing documents of such Person, opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above and the perfection of the Collateral Agent’s Liens thereunder) and other
items reasonably requested by the Collateral Agent necessary in connection
therewith to perfect the security interests therein, all in form, content and
scope reasonably satisfactory to the Collateral Agent.

(c) Upon request of the Administrative Agent, obtain account control agreements
in form and substance reasonably satisfactory to the Administrative Agent on
each deposit account and securities account owned by any Credit Party other than
such accounts maintained with the Administrative Agent.

 

92



--------------------------------------------------------------------------------

Section 7.13 Books and Records. Each Credit Party will keep proper books of
record and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of the
Borrower in conformity with GAAP.

Section 7.14 Additional Subsidiaries.

Within thirty (30) days after the acquisition or formation of any Subsidiary:

(a) notify the Administrative Agent thereof in writing, together with the
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Borrower or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and

(b) if such Subsidiary is a Domestic Subsidiary (other than a CFC Holding
Company), cause such Person to (i) become a Guarantor by executing and
delivering to the Administrative Agent a Guarantor Joinder Agreement or such
other documents as the Administrative Agent shall reasonably deem appropriate
for such purpose, and (ii) deliver to the Administrative Agent documents of the
types referred to in Sections 5.1(b) and (c) and favorable opinions of counsel
to such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in the
immediately foregoing clause (i)), all in form, content and scope reasonably
satisfactory to the Administrative Agent.

Section 8. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that until the Obligations arising under
the Credit Documents shall have been paid in full or otherwise satisfied (other
than contingent indemnification obligations as to which no claim has been
asserted), and the Commitments hereunder shall have expired or been terminated,
such Credit Party shall perform, and shall cause each of its Subsidiaries to
perform, all covenants in this Section 8.

Section 8.1 Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, other than:

(a) the Obligations;

(b) Indebtedness of the Borrower or any Credit Party to any other Credit Party;

(c) Guarantees with respect to Indebtedness permitted under this Section 8.1;

(d) Indebtedness existing on the Closing Date and described in Schedule 8.1,
together with any Permitted Refinancing thereof;

(e) Indebtedness with respect to (x) Capital Leases and (y) purchase money
Indebtedness; provided, in the case of clause (x), that any such Indebtedness
shall be secured only by the asset subject to such Capital Lease, and, in the
case of clause (y), that any such Indebtedness shall be secured only by the
asset acquired in connection with the incurrence of such Indebtedness; provided
further that the sum of the aggregate principal amount of any Indebtedness under
this clause (e) shall not exceed at any time $7,500,000;

 

93



--------------------------------------------------------------------------------

(f) Indebtedness in respect of any Swap Agreement that is entered into in the
ordinary course of business to hedge or mitigate risks to which any Credit Party
or any of its Subsidiaries is exposed in the conduct of its business or the
management of its liabilities (it being acknowledged by the Borrower that a Swap
Agreement entered into for speculative purposes or of a speculative nature is
not a Swap Agreement entered into in the ordinary course of business to hedge or
mitigate risks);

(g) Indebtedness arising in connection with the financing of insurance premiums
in the ordinary course of business;

(h) to the extent constituting Indebtedness, all obligations in connection with
each Permitted Acquisition, including, without limitation, Earn Out Obligations;

(i) Indebtedness representing deferred compensation to officers, directors and
employees of the Borrower and the other Credit Parties;

(j) Indebtedness owed to current or former officers, directors, managers,
consultants and employees, their respective estates, spouses or former spouses
to finance the purchase or redemption of Equity Interests of the Borrower or any
other Credit Party in an aggregate amount not to exceed at any time $3,000,000;

(k) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by any
Credit Party or any of its Subsidiaries, in each case in the ordinary course of
business or consistent with past practice;

(l) Indebtedness constituting Investments permitted hereunder,

(m) Refinancing Notes of a Credit Party incurred in accordance with
Section 2.18, and

(n) unsecured Indebtedness of the Borrower in an aggregate amount not to exceed
at any time $20,000,000.

The accrual of interest (including contingent interest), the accretion of
accreted value and the payment of interest in the form of additional
Indebtedness shall not be deemed to be an incurrence of Indebtedness for
purposes of Section 8.1.

Section 8.2 Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of any Credit Party or any of its Subsidiaries, whether now owned or
hereafter acquired, created or licensed or any income, profits or royalties
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income, profits or royalties under the UCC of any State or
under any similar recording or notice statute or under any Applicable Laws
related to intellectual property, except:

(a) Liens in favor of the Collateral Agent for the benefit of the holders of the
Obligations granted pursuant to any Credit Document;

 

94



--------------------------------------------------------------------------------

(b) Liens for Taxes not yet due or for Taxes if obligations with respect to such
Taxes are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted;

(c) statutory Liens of landlords, banks, carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by law (other than
any such Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or
Section 303(k) or 4068 of ERISA that would constitute an Event of Default under
Section 9.1(j)), in each case incurred in the ordinary course of business
(i) for amounts not yet overdue, or (ii) for amounts that are overdue and that
are being contested in good faith by appropriate proceedings, so long as such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, tenders, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness);

(e) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
any Credit Party or any of its Subsidiaries, including, without limitation, all
encumbrances shown on any policy of title insurance in favor of the Collateral
Agent with respect to any Real Estate Asset;

(f) any interest or title of a lessor or sublessor under any lease permitted
hereunder;

(g) Liens solely on any cash earnest money deposits made by any Credit Party or
any of its Subsidiaries in connection with any letter of intent, or purchase
agreement permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) Liens existing as of the Closing Date and described in Schedule 8.2 and any
extension, renewal or replacement in whole or in part thereof, provided that the
property covered thereby is not increased;

(l) Liens securing purchase money Indebtedness and Capital Leases to the extent
permitted pursuant to Section 8.1(e); provided, any such Lien shall encumber
only the asset acquired with the proceeds of such Indebtedness or the assets
subject to such Capital Lease, respectively;

(m) Liens in favor of the Issuing Bank or the Swingline Lender on cash
collateral securing the obligations of a Defaulting Lender to fund risk
participations hereunder;

 

95



--------------------------------------------------------------------------------

(n) Liens consisting of judgment or judicial attachment liens relating to
judgments which do not constitute an Event of Default hereunder;

(o) non-exclusive licenses (including licenses of Intellectual Property),
sublicenses, leases or subleases granted to third parties in the ordinary course
of business and not interfering in any respect with the ordinary conduct of the
business of such Credit Party or such Subsidiary;

(p) Liens in favor of collecting banks under Section 4-210 of the UCC;

(q) Liens (including the right of set-off) in favor of a bank or other
depository institution that is normal or customary or arising as a matter of law
encumbering deposits;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods in the ordinary course of business;

(s) Liens relating to Refinancing Notes incurred pursuant to Section 2.18,
provided such liens are subject to intercreditor or subordination agreements to
the extent required by Section 2.18; and

(t) Liens not otherwise permitted hereunder securing Indebtedness or other
obligations not in excess of $5,000,000 in the aggregate at any one time
outstanding.

Section 8.3 [Reserved].

Section 8.4 Restricted Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that:

(a) each Subsidiary of the Borrower may make Restricted Payments to the
Borrower;

(b) the Borrower may declare and make dividend payments or other distributions
payable solely in the Equity Interests of such Person; and

(c) the Borrower may make Restricted Payments; provided that (i) no Default or
Event of Default shall exist and be continuing immediately before or immediately
after giving effect thereto and (ii) after giving effect thereto on a Pro Forma
Basis, the Credit Parties would be in compliance with the financial covenants
set forth in Section 8.8 recomputed as of the end of the period of the four
Fiscal Quarters most recently ended for which the Borrower has delivered
financial statements pursuant to Section 7.1.

Section 8.5 Burdensome Agreements. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, enter into, or permit to exist, any Contractual
Obligation that encumbers or restricts the ability of any such Person to (a) pay
dividends or make any other distributions to the Borrower or other Credit Party
on its Equity Interests or with respect to any other interest or participation
in, or measured by, its profits, (b) pay any Indebtedness or other obligation
owed to the Borrower or any other Credit Party, (c) make loans or advances to
the Borrower or any other Credit Party, (d) sell, lease or transfer any of its
property to the Borrower or any other Credit Party, (e) pledge its property
pursuant to the Credit Documents or any renewals, refinancings, exchanges,
refundings or extension thereof or (f) act as a Borrower pursuant to the Credit
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses
(a) through (f) above) for (i) this Agreement and the other Credit Documents,
(ii) any document or instrument governing Indebtedness incurred pursuant to
Section 8.1(e); provided that any such restriction contained therein

 

96



--------------------------------------------------------------------------------

relates only to the asset or assets constructed or acquired in connection
therewith, (iii) any Permitted Lien or any document or instrument governing any
Permitted Lien, provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien or (iv) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 8.10 pending the consummation of such sale.

Section 8.6 Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any joint venture and any Foreign Subsidiary, except:

(a) Investments in cash and Cash Equivalents and deposit accounts or securities
accounts in connection therewith;

(b) equity Investments owned as of the Closing Date in any Subsidiary;

(c) intercompany loans to the extent permitted under Section 8.1(b) and
guarantees to the extent permitted under Section 8.1(c);

(d) Investments existing on the Closing Date and described on Schedule 8.6;

(e) Investments constituting Swap Agreements permitted by Section 8.1(f);

(f) Permitted Acquisitions;

(g) Investments constituting accounts receivable, trade debt and deposits for
the purchase of goods, in each case made in the ordinary course of business;

(h) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

(i) non-cash loans to employees, officers and directors (or any spouses,
ex-spouses or estates of any of the foregoing) of any Credit Party or any of its
Subsidiaries for the purpose of purchasing Equity Interests in any Credit Party
or any of its Subsidiaries;

(j) loans and advances to employees, officers and directors of any Credit Party
or any of its Subsidiaries travel, entertainment and relocation expenses in an
aggregate amount for the Credit Parties and their Subsidiaries not to exceed
$500,000 at any one time outstanding;

(k) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition; and

(l) other Investments not listed above and not otherwise prohibited by this
Agreement in an aggregate amount outstanding at any time (on a cost basis) not
to exceed $5,000,000.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 8.4.

Section 8.7 Use of Proceeds. No Credit Party shall use the proceeds of any
Credit Extension of the Loans except pursuant to Section 7.9.

 

97



--------------------------------------------------------------------------------

Section 8.8 Financial Covenants. The Credit Parties shall not:

(a) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
as of the end of any Fiscal Quarter of the Borrower to be greater than 3.50:1.0.

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any Fiscal Quarter of the Borrower ending
after the Closing Date to be less than 1.25 to 1.0.

Section 8.9 [Reserved].

Section 8.10 Fundamental Changes; Disposition of Assets; Acquisitions. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
Acquisition or transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or make any Asset
Sale, or acquire by purchase or otherwise (other than purchases or other
acquisitions of inventory and materials and the acquisition of equipment and
capital expenditures in the ordinary course of business) the business, property
or fixed assets of, or Equity Interests or other evidence of beneficial
ownership of, any Person or any division or line of business or other business
unit of any Person, except:

(a) any Subsidiary of the Borrower may be merged with or into the Borrower or
any Subsidiary, or be liquidated, wound up or dissolved, or all or any part of
its business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to the
Borrower or any other Subsidiary; provided, in the case of such a merger, (i) if
the Borrower is party to the merger, the Borrower shall be the continuing or
surviving Person and (ii) if any Guarantor is a party to such merger, then a
Guarantor shall be the continuing or surviving Person;

(b) Asset Sales, the proceeds of which when aggregated with the proceeds of all
other Asset Sales made within the same Fiscal Year, do not exceed $15,000,000;
provided (i) the consideration received for such assets shall be in an amount at
least equal to the fair market value thereof (determined in good faith by the
board of directors of the applicable Credit Party (or similar governing body)),
and (ii) no less than seventy-five percent (75%) of such proceeds shall be paid
in cash; and

(c) Investments made in accordance with Section 8.6.

Section 8.11 Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Equity Interests of any of its Subsidiaries in compliance with
the provisions of Section 8.10 and except for Liens securing the Obligations, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, (a) directly
or indirectly sell, assign, pledge or otherwise encumber or dispose of any
Equity Interests of any of its Subsidiaries, except to qualify directors if
required by Applicable Laws; or (b) permit any of its Subsidiaries directly or
indirectly to sell, assign, pledge or otherwise encumber or dispose of any
Equity Interests of any of its Subsidiaries, except to another Credit Party
(subject to the restrictions on such disposition otherwise imposed hereunder),
or to qualify directors if required by Applicable Laws.

Section 8.12 Sales and Lease-Backs. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which the Credit Party or any Subsidiary (a) has sold or transferred
or is to sell or to transfer to any other Person (other than the Borrower or any
other Credit Party), or (b) intends to use for substantially the same purpose as
any other property which has been or is to be sold or transferred by the
Borrower or any other Credit Party to any Person (other than the Borrower or any
other Credit Party) in connection with such lease.

 

98



--------------------------------------------------------------------------------

Section 8.13 Transactions with Affiliates and Insiders. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any officer,
director or Affiliate of the Borrower or any its Subsidiaries on terms that are
less favorable to the Borrower or such Subsidiary, as the case may be, than
those that might be obtained at the time from a Person who is not an officer,
director or Affiliate of the Borrower or any of its Subsidiaries; provided, the
foregoing restriction shall not apply to (a) any transaction between or among
the Credit Parties and (b) normal and reasonable compensation and reimbursement
of expenses of officers and directors in the ordinary course of business.

Section 8.14 Prepayment of Other Funded Debt. No Credit Party shall, nor shall
it permit any of its Subsidiaries to:

(a) after the issuance thereof, amend or modify (or permit the amendment or
modification of) the terms of any Funded Debt in a manner adverse to the
interests of the Lenders (including specifically shortening any maturity or
average life to maturity or requiring any payment sooner than previously
scheduled or increasing the interest rate or fees applicable thereto);

(b) amend or modify, or permit or acquiesce to the amendment or modification
(including waivers) of, any material provisions of any Subordinated Debt,
including any notes or instruments evidencing any Subordinated Debt and any
indenture or other governing instrument relating thereto;

(c) make any payment in contravention of the terms of any Subordinated Debt; or

(d) except in connection with a refinancing or refunding permitted hereunder,
make any voluntary prepayment, redemption, defeasance or acquisition for value
of (including by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), or refund,
refinance or exchange of, any Funded Debt (other than the Indebtedness under the
Credit Documents, intercompany Indebtedness permitted hereunder and Indebtedness
permitted under Section 8.1(b)).

Section 8.15 Conduct of Business. From and after the Closing Date, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, engage in any
business other than the businesses engaged in by such Credit Party or such
Subsidiary on the Closing Date and businesses that are reasonably similar,
related, ancillary, complementary or incidental thereto, or a reasonable
extension, development or expansion thereof.

Section 8.16 Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year-end from December 31.

Section 8.17 Amendments to Organizational Agreements/Material Agreements. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
permit any amendments to its Organizational Documents, if such amendment could
reasonably be expected to be materially adverse to the Lenders or any Agent.

 

99



--------------------------------------------------------------------------------

Section 9. EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS

Section 9.1 Events of Default. If any one or more of the following conditions or
events shall occur:

(a) Failure to Make Payments When Due. Failure by any Credit Party to pay
(i) the principal of any Loan when due, whether at stated maturity, by
acceleration or otherwise; (ii) within one (1) Business Day of when due any
amount payable to the Issuing Bank in reimbursement of any drawing under a
Letter of Credit; or (iii) within three (3) Business Days of when due any
interest on any Loan or any fee or any other amount due hereunder; or

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of its
Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness (other than Indebtedness
referred to in Section 8.1(a)) in an aggregate principal amount of $6,000,000 or
more, in each case beyond the grace or cure period, if any, provided therefor;
or (ii) breach or default by any Credit Party with respect to any other term of
(1) one or more items of Indebtedness in the aggregate principal amounts
referred to in clause (i) above, or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace or cure period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or subject to a
compulsory repurchase or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 7.1, Section 7.2,
Section 7.5, Section 7.6, Section 7.8, Section 7.9, Section 7.10, Section 7.11,
Section 7.12, Section 7.13, Section 7.14 or Section 8; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 9.1, and such default shall not have been remedied or waived within
thirty (30) days after the earlier of (i) an Authorized Officer of such Borrower
becoming aware of such default, or (ii) receipt by the Borrower of notice from
the Administrative Agent or any Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Credit Party or any of its Subsidiaries in an involuntary case under the
Bankruptcy Code or Debtor Relief Laws now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against any Credit Party or any of its Subsidiaries under the Bankruptcy Code or
other Debtor Relief Laws now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over any Credit Party or any of its Subsidiaries, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of any Credit Party or any of its

 

100



--------------------------------------------------------------------------------

Subsidiaries for all or a substantial part of its property; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of any Credit Party or any of its Subsidiaries,
and any such event described in this clause (ii) shall continue for sixty
(60) days without having been dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Credit Party or
any of its Subsidiaries shall have an order for relief entered with respect to
it or shall commence a voluntary case under the Bankruptcy Code or other Debtor
Relief Laws now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or any Credit Party or any of its
Subsidiaries shall make any assignment for the benefit of creditors; or (ii) any
Credit Party or any of its Subsidiaries shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the board of directors (or similar governing body) of any
Credit Party or any of its Subsidiaries or any committee thereof shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 9.1(f); or

(h) Judgments and Attachments. (i) Any one or more money judgments, writs or
warrants of attachment or similar process involving an aggregate amount at any
time in excess of $6,000,000 (to the extent not adequately covered by insurance
as to which a solvent and unaffiliated insurance company has acknowledged
coverage) shall be entered or filed against any Credit Party or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty (60) days; or (ii) any
non-monetary judgment or order shall be rendered against any Credit Party or any
of its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect, and shall remain undischarged, unvacated, unbonded or unstayed for a
period of sixty (60) days; or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party or any of its Subsidiaries decreeing the dissolution or split up of
such Credit Party or such Subsidiary and such order shall remain undischarged or
unstayed for a period in excess of thirty (30) days; or

(j) Pension Plans. There shall occur one or more ERISA Events which individually
or in the aggregate results in liability of any Credit Party, any of its
Subsidiaries or any of their respective ERISA Affiliates in excess of $3,000,000
during the term hereof and which is not paid by the applicable due date; or

(k) Change of Control. A Change of Control shall occur; or

(l) Invalidity of Credit Documents and Other Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any other Credit Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations (other than contingent and indemnified obligations not
then due and owing) in accordance with the terms hereof) or shall be declared
null and void, or the Collateral Agent shall not have or shall cease to have a
valid and perfected Lien in any Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, or (ii) any Credit Party shall contest the validity or enforceability
of any Credit Document in writing or deny in writing that it has any further
liability, including with respect to future advances by the Lenders, under any
Credit Document to which it is a party.

 

101



--------------------------------------------------------------------------------

Section 9.2 Remedies. (1) Upon the occurrence of any Event of Default described
in Section 9.1(f) or Section 9.1(g), automatically, and (2) upon the occurrence
and during the continuance of any other Event of Default, at the request of (or
with the consent of) the Required Lenders, upon notice to the Borrower by the
Administrative Agent, (A) the Revolving Commitments, if any, of each Lender
having such Revolving Commitments and the obligation of the Issuing Bank to
issue any Letter of Credit shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each of the Credit Parties: (I) the unpaid principal
amount of and accrued interest on the Loans, (II) an amount equal to the maximum
amount that may at any time be drawn under all Letters of Credit then
outstanding (regardless of whether any beneficiary under any such Letter of
Credit shall have presented, or shall be entitled at such time to present, the
drafts or other documents or certificates required to draw under such Letters of
Credit), and (III) all other Obligations; provided, the foregoing shall not
affect in any way the obligations of the Lenders under Section 2.2(b)(iii) or
Section 2.3(e); (C) the Administrative Agent may cause the Collateral Agent to
enforce any and all Liens and security interests created pursuant to Collateral
Documents and (D) the Administrative Agent shall direct the Borrower to pay (and
the Borrower hereby agrees upon receipt of such notice, or upon the occurrence
of any Event of Default specified in Section 9.1(f) and Section 9.1(g) to pay)
to the Administrative Agent such additional amounts of cash, to be held as
security for such Borrower’s reimbursement Obligations in respect of Letters of
Credit then outstanding under arrangements acceptable to the Administrative
Agent, equal to the Outstanding Amount of the Letter of Credit Obligations at
such time. Notwithstanding anything herein or otherwise to the contrary, any
Event of Default occurring hereunder shall continue to exist (and shall be
deemed to be continuing) until such time as such Event of Default has been cured
to the satisfaction of the Required Lenders or waived in writing in accordance
with the terms of Section 11.4.

Section 9.3 Application of Funds. After the exercise of remedies provided for in
Section 9.2 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees but including without limitation all reasonable
out-of-pocket fees, expenses and disbursements of any law firm or other counsel
and amounts payable under Section 3.1, Section 3.2 and Section 3.3) payable to
the Administrative Agent and the Collateral Agent, in each case in its capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders including without limitation all reasonable
out-of-pocket fees, expenses and disbursements of any law firm or other counsel
and amounts payable under Section 3.1, Section 3.2 and Section 3.3), ratably
among the Lenders in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Letter of Credit
Borrowings and other Obligations ratably among such parties in proportion to the
respective amounts described in this clause Third payable to them; and

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and Letter of Credit Borrowings, (b) payment of breakage,
termination or other amounts owing in respect of any Swap Agreement between the
Borrower or any of its Subsidiaries and any Swap Provider, to the extent such
Swap Agreement is permitted hereunder, (c) payments of amounts due under any
Treasury Management Agreement between the Borrower or any of its Subsidiaries
and any Treasury Management Bank, and (d) the Administrative Agent for the
account of the Issuing Bank, to Cash Collateralize that portion of the Letter of
Credit Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among such parties in proportion to the respective amounts
described in this clause Fourth payable to them; and

 

102



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Laws.

Subject to Section 2.3, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

Notwithstanding the foregoing, Secured Swap Obligations and Secured Treasury
Management Obligations shall be excluded from the application described above if
the Administrative Agent has not received a Secured Party Designation Notice,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Qualifying Swap Provider or Qualifying Treasury
Management Bank, as the case may be. Each Qualifying Swap Provider or Qualifying
Treasury Management Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Section 10 for itself and its Affiliates as if a “Lender” party
hereto.

Section 10. AGENCY

Section 10.1 Appointment and Authority.

(a) Each of the Lenders and the Issuing Bank hereby irrevocably appoints Regions
Bank to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Bank, and no Credit Party nor any of its Subsidiaries shall have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Credit Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

(b) Each of the Lenders hereby irrevocably appoints, designates and authorizes
the Collateral Agent to take such action on its behalf under the provisions of
this Agreement and each Collateral Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any Collateral Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any Collateral Document, the Collateral Agent
shall not have

 

103



--------------------------------------------------------------------------------

any duties or responsibilities, except those expressly set forth herein or
therein, nor shall the Collateral Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any Collateral Document or otherwise exist against the
Collateral Agent. Without limiting the generality of the foregoing sentence, the
use of the term “agent” herein and in the Collateral Documents with reference to
the Collateral Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The Collateral Agent shall act on behalf of the Lenders
with respect to any Collateral and the Collateral Documents, and the Collateral
Agent shall have all of the benefits and immunities (i) provided to the
Administrative Agent under the Credit Documents with respect to any acts taken
or omissions suffered by the Collateral Agent in connection with any Collateral
or the Collateral Documents as fully as if the term “Administrative Agent” as
used in such Credit Documents included the Collateral Agent with respect to such
acts or omissions, and (ii) as additionally provided herein or in the Collateral
Documents with respect to the Collateral Agent.

Section 10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary of the Borrower or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

Section 10.3 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or Applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

 

104



--------------------------------------------------------------------------------

(iii) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.4 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower, a Lender or the Issuing Bank.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower and its Subsidiaries), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

Section 10.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

105



--------------------------------------------------------------------------------

Section 10.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower (not to be unreasonably withheld, conditioned or delayed, provided
such consent shall not be required if a Default or Event of Default exists), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law by notice in writing to the Borrower and
such Person remove such Person as the Administrative Agent and, with the consent
of the Borrower (not to be unreasonably withheld, conditioned or delayed,
provided such consent shall not be required if a Default or Event of Default
exists), appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the Required Lenders (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Credit Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Administrative Agent (other than any
rights to indemnity payments owed to the retiring or removed Administrative
Agent), and the retiring or removed Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other
Credit Documents, the provisions of this Section 10 and Section 11.2 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.

 

106



--------------------------------------------------------------------------------

Section 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each of the
Lenders and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

Section 10.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Co-Documentation Agents or
Co-Syndication Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Bank hereunder.

Section 10.9 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or Letter of Credit Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Bank and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Section 2.10 and Section 11.2) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 2.10 and Section 11.2).

Section 10.10 Collateral Matters.

(a) The Lenders (including the Issuing Bank and the Swingline Lender)
irrevocably authorize the Administrative Agent and the Collateral Agent, at its
option and in its discretion,

 

107



--------------------------------------------------------------------------------

(i) to release any Lien on any property granted to or held under any Credit
Document securing the Obligations (x) upon termination of the commitments under
this Agreement and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the Issuing Bank shall have been made), (y) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted under the
Credit Documents or consented to in accordance with the terms of this Agreement,
or (z) subject to Section 11.4, if approved, authorized or ratified in writing
by the Required Lenders;

(ii) to subordinate any Lien on any property granted to or held under any Credit
Document securing the Obligations to the holder of any Lien on such property
that is permitted by Section 8.2(l); and

(iii) to release any Guarantor from its obligations under this Agreement and the
other Credit Documents if such Person ceases to be a Borrower as a result of a
transaction permitted under the Credit Documents.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under this Agreement
pursuant to this Section.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

(c) Anything contained in any of the Credit Documents to the contrary
notwithstanding, each of the Credit Parties, the Administrative Agent, the
Collateral Agent and each holder of the Obligations hereby agree that (i) no
holder of the Obligations shall have any right individually to realize upon any
of the Collateral or to enforce this Agreement, the Notes or any other Credit
Agreement, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent, on behalf of the
holders of the Obligations in accordance with the terms hereof and all powers,
rights and remedies under the Collateral Documents may be exercised solely by
the Collateral Agent, and (ii) in the event of a foreclosure by the Collateral
Agent on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser of any or
all of such Collateral at any such sale or other disposition and the Collateral
Agent, as agent for and representative of the holders of the Obligations (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition.

 

108



--------------------------------------------------------------------------------

(d) No Secured Swap Agreement or Secured Treasury Management Agreement will
create (or be deemed to create) in favor of any Qualifying Swap Provider or any
Qualifying Treasury Management Bank, respectively that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of the Borrower or any other Credit Party under the Credit Documents
except as expressly provided herein or in the other Credit Documents. By
accepting the benefits of the Collateral, each such Qualifying Swap Provider and
Qualifying Treasury Management Bank shall be deemed to have appointed the
Collateral Agent as its agent and agreed to be bound by the Credit Documents as
a holder of the Obligations, subject to the limitations set forth in this clause
(d). Furthermore, it is understood and agreed that the Qualifying Swap Providers
and Qualifying Treasury Management Banks, in their capacity as such, shall not
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any of the other Credit Documents or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral, or to any notice of or consent to any amendment, waiver or
modification of the provisions hereof or of the other Credit Documents) other
than in its capacity as a Lender and, in any case, only as expressly provided
herein.

Section 10.11 ERISA Representations.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Credit Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

109



--------------------------------------------------------------------------------

(b) In addition, unless either (i) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (ii) a Lender has provided
another representation, warranty and covenant in accordance with sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Credit Party, that the Administrative Agent is not
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Credit Document or any documents related hereto
or thereto).

Section 11. MISCELLANEOUS

Section 11.1 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to the Administrative Agent, the Borrower or any other Credit Party, to
the address, telecopier number, electronic mail address or telephone number
specified in Appendix B:

(ii) if to any Lender, the Issuing Bank or Swingline Lender, to the address,
telecopier number, electronic mail address or telephone number in its
Administrative Questionnaire on file with the Administrative Agent.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures reasonably approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Section 2 if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent and the Borrower that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent or any
Credit Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

110



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided that, with respect to clauses
(i) and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(d) Platform.

(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak or a substantially similar electronic transmission system
(the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Credit Parties, any Lender or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any other Credit Party’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Credit Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through the Platform.

Section 11.2 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Credit Parties shall pay (i) all reasonable
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (which, in the case of legal fees, shall be limited to the reasonable
out-of-pocket fees, charges and disbursements of one firm acting as external
counsel for the Administrative Agent and, if reasonably necessary, a single
local counsel in each relevant jurisdiction) in connection with the syndication
of the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Credit
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable documented out-of-pocket expenses incurred
by the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any

 

111



--------------------------------------------------------------------------------

Letter of Credit or any demand for payment thereunder and (iii) all reasonable
documented out-of-pocket expenses incurred by the Administrative Agent, any
Lender or the Issuing Bank (including the reasonable out-of-pocket fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
Issuing Bank) in connection with the enforcement or protection of its rights
when an Event of Default has occurred and is continuing (A) in connection with
this Agreement and the other Credit Documents, including its rights under this
Section, or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), the Collateral Agent (and
any sub-agent thereof), each Lender and the Issuing Bank, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable
out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Credit Party) other than such
Indemnitee or its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Credit
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any other Credit
Party, or any Environmental Liability related in any way to the Borrower or any
of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto, provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence, bad
faith or willful misconduct of such Indemnitee or a Related Indemnified Person,
(y) a claim brought by the Borrower or any Credit Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Credit Document or (z) a dispute solely between Indemnitees and not
(1) involving any action or inaction by the Borrower or any of its Subsidiaries
or (2) relating to any action of such Indemnitee in its capacity as
Administrative Agent or Arranger. “Related Indemnified Person” shall mean, with
respect to an Indemnitee, (x) any controlling person or controlled affiliate of
such Indemnitee, (y) the officers, directors or employees of such Indemnitee or
any of its controlling persons or controlled affiliates and (z) the agents,
advisors and other representatives of such Indemnitee or any of its controlling
persons or controlled affiliates, in the case of this clause (z), acting on
behalf of, or at the express instructions of, such Indemnitee, controlling
person or such controlled affiliate, provided that each reference to a
controlling person, controlled affiliate, director, officer or employee in this
definition pertains to a controlling person, controlled affiliate, director,
officer or employee involved in the negotiation, syndication or administration
of the this Agreement. This Section 11.2(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

 

112



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent (or any sub-agent thereof), the Issuing Bank or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Collateral Agent (or
any such sub-agent), the Issuing Bank or such Related Party, as the case may be,
such Lender’s pro rata share of the Obligations (in each case, determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Bank in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or the Issuing Bank in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of this
Agreement that provide that their obligations are several in nature, and not
joint and several.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, none of the Credit Parties shall assert, and each hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly, but
in any event within ten (10) Business Days after written demand therefor
(including delivery of copies of applicable invoices).

(f) Survival. The provisions of this Section shall survive resignation or
replacement of the Administrative Agent, Collateral Agent, the Issuing Bank, the
Swingline Lender or any Lender, termination of the commitments hereunder and
repayment, satisfaction and discharge of the loans and obligations hereunder.

Section 11.3 Set-Off. If an Event of Default shall have occurred and be
continuing, and subject in all respects to Section 2.14, each Lender, the
Issuing Bank, and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by Applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Bank or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Credit Document to such Lender, the Issuing Bank or their respective Affiliates,
irrespective of whether or not such Lender, the Issuing Bank or such Affiliate
shall have made any demand under this Agreement or any other Credit Document and
although such obligations of the Borrower or such Credit Party may be contingent
or unmatured or are owed to a branch, office or Affiliate of such Lender or the
Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of

 

113



--------------------------------------------------------------------------------

Section 2.16 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Bank, and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, the Issuing Bank
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the
Issuing Bank or their respective Affiliates may have. Each of the Lenders and
the Issuing Bank agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

Section 11.4 Amendments and Waivers.

(a) Required Lenders’ Consent. Subject to Section 11.4(b) and Section 11.4(c),
no amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Administrative
Agent and the Required Lenders; provided that (i) the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement to cure any ambiguity, omission, defect or inconsistency, so long as
such amendment, modification or supplement does not adversely affect the rights
of any Lender or the Issuing Bank, (ii) each of the Fee Letter and any Auto
Borrow Agreement may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (iii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitments, Loans and/or Letter of Credit
Obligations of such Lender may not be increased or extended without the consent
of such Lender, (iv) each Lender is entitled to vote as such Lender sees fit on
any bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein
and (v) the Required Lenders shall determine whether or not to allow any Credit
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender except as provided in clause (a)(iii) above) that would
be affected thereby, no amendment, modification, termination, or consent shall
be effective if the effect thereof would:

(i) extend the Revolving Commitment Termination Date, the Term Loan A Maturity
Date or any other maturity of any Loan;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment) or
alter the required application of any prepayment pursuant to Section 2.12,
change Section 2.13(d) or Section 2.14 in a manner that would alter the pro rata
sharing of payments required thereby, or the application of funds pursuant to
Section 9.3, as applicable;

(iii) extend the stated expiration date of any Letter of Credit, beyond the
Revolving Commitment Termination Date;

(iv) reduce the principal of or the rate of interest on any Loan (other than any
waiver of the imposition of the Default Rate pursuant to Section 2.9) or any fee
or premium payable hereunder; provided, however, that only the consent of the
Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (B) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder;

 

114



--------------------------------------------------------------------------------

(v) extend the time for payment of any such interest or fees;

(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;

(vii) amend, modify, terminate or waive any provision of this Section 11.4(b) or
Section 11.4(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required;

(viii) change the percentage of the outstanding principal amount of Loans that
is required for the Lenders or any of them to take any action hereunder or amend
the definition of “Required Lenders”;

(ix) release all or substantially all of the Collateral or all or substantially
all of the Guarantors from their obligations hereunder, in each case, except as
expressly provided in the Credit Documents; or

(x) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under any Credit Document (except pursuant to a transaction
permitted hereunder).

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by the Borrower
or any other Credit Party therefrom, shall:

(i) increase any Revolving Commitment or Term Loan Commitment of any Lender over
the amount thereof then in effect without the consent of such Lender; provided,
no amendment, modification or waiver of any condition precedent, covenant,
Default or Event of Default shall constitute an increase in any Revolving
Commitment or Term Loan Commitment of any Lender;

(ii) amend, modify, terminate or waive any provision hereof relating to the
Swingline Sublimit or the Swingline Loans without the consent of the Swingline
Lender;

(iii) amend, modify, terminate or waive any obligation of Lenders relating to
the purchase of participations in Letters of Credit as provided in
Section 2.3(e) without the written consent of the Administrative Agent and of
the Issuing Bank; or

(iv) amend, modify, terminate or waive any provision of this Section 11 as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of any Agent, in each case without the consent of such
Agent.

(d) Execution of Amendments, etc. The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 11.4 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Borrower, on such Borrower.

 

115



--------------------------------------------------------------------------------

Section 11.5 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (e) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments, Loans and obligations hereunder
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s commitments and the loans at the time owing to it (in each case with
respect to any credit facility) or contemporaneous assignments to Approved Funds
that equal at least to the amounts specified in subsection (b)(i)(B) of this
Section in the aggregate) or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the commitment (which for this purpose includes loans and
obligations in respect thereof outstanding thereunder) or, if the commitment is
not then in effect, the principal outstanding balance of the loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of any Revolving Commitments and/or Revolving
Loans, or $1,000,000, in the case of any assignment in respect of any Term Loan
Commitments and/or Term Loans, unless each of the Administrative Agent and, so
long as no Event of Default shall have occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

116



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitments and Loans
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations on a non-pro rata basis
as between its Revolving Commitment and/or Revolving Loans, on the one hand, and
any Term Loan Commitment and/or Term Loans, on the other the hand.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default shall have occurred
and is continuing at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of
(i) commitments under revolving credit facilities and unfunded commitments under
term loan facilities if such assignment is to a Person that is not a Lender with
a commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (ii) a funded Term Loan to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund;

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Revolving Commitment; and

(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Revolving Commitment.

(iv) Assignment Agreement. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with a
processing and recordation fee in the amount of $3,500, unless waived, in whole
or in part by the Administrative Agent in its discretion. The assignee, if it is
not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment Certain Persons. No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) a Disqualified Institution.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

117



--------------------------------------------------------------------------------

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, each Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.16, 2.17 and 11.2 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided that except to the extent
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. The Borrower will execute
and deliver on request, at its own expense, Notes to the assignee evidencing the
interests taken by way of assignment hereunder. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United
States, a copy of each Assignment Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans and Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

118



--------------------------------------------------------------------------------

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural Person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the Issuing
Bank and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.2(c) with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (b) or (c) of
Section 11.4 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.2, 3.1 and
3.3(subject to the requirements and limitations therein, including the
requirements under Section 3.3(f) (it being understood that the documentation
required under Section 3.3(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.17 and 3.4
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Sections 3.2 or 3.3, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.17 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.3 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement, or any
promissory notes evidencing its interests hereunder, to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

119



--------------------------------------------------------------------------------

(f) Disqualified Institutions. Notwithstanding anything herein to the contrary,
no assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date the assigning Lender entered into a
transaction pursuant to which it agreed to sell and assign all or a portion of
its rights and obligations under this Agreement to such Person, except to the
extent the Borrower has consented to such assignment in writing in its sole and
absolute discretion (in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
The Administrative Agent shall not (x) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant is a Disqualified Institution or
(y) have any liability with respect to any assignment or participation of Loans
to any Disqualified Institution.

Section 11.6 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

Section 11.7 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Section 3.1(c), Section 3.2,
Section 3.3, Section 11.2, Section 11.3, and Section 11.10 and the agreements of
the Lenders and the Agents set forth in Section 2.14, Section 10.3 and
Section 11.2(c) shall survive the payment of the Loans, the cancellation,
expiration or cash collateralization of the Letters of Credit, and the
termination hereof.

Section 11.8 No Waiver; Remedies Cumulative. No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents, any Swap Agreements or any Treasury Management
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

Section 11.9 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to the
Administrative Agent, the Issuing Bank, the Swingline Lender or the Lenders (or
to the Administrative Agent, on behalf of Lenders), or the Administrative Agent,
the Collateral Agent, the Issuing Bank or the Lenders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, any other state or federal law, common law or any equitable cause,
then, to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor or related
thereto, shall be revived and continued in full force and effect as if such
payment or payments had not been made or such enforcement or setoff had not
occurred.

Section 11.10 Severability. In case any provision in or obligation hereunder or
any Note or other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

120



--------------------------------------------------------------------------------

Section 11.11 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolving Commitment of any other Lender
hereunder. Nothing contained herein or in any other Credit Document, and no
action taken by the Lenders pursuant hereto or thereto, shall be deemed to
constitute the Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to Section 10.9(d), each
Lender shall be entitled to protect and enforce its rights arising under this
Agreement and the other Credit Documents and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

Section 11.12 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

Section 11.13 Applicable Laws.

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

(b) Submission to Jurisdiction. Each party hereto irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Credit Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by Applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Credit Document shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Credit Document against any Credit Party or its properties in the
courts of any jurisdiction.

(c) Waiver of Venue. Each party hereto irrevocably and unconditionally waives,
to the fullest extent permitted by Applicable Law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Credit Document in any court
referred to in subsection (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

 

121



--------------------------------------------------------------------------------

Section 11.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.15 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in (including, for purposes hereof, any new lenders invited to join
hereunder on an increase in the Loans and Commitments hereunder, whether by
exercise of an accordion, by way of amendment or otherwise, other than a
Disqualified Institution), any of its rights or obligations under this Agreement
or (ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower or its obligations, this Agreement or payments hereunder, (g) on
a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided for herein, or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided for herein, (h) with the consent of
the Borrower or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the Issuing Bank or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Lenders acknowledges that (i) the Information may include material non-public
information concerning the Borrower or any Subsidiary, as the case may be,
(ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with Applicable Law, including United States federal
and state securities laws.

 

122



--------------------------------------------------------------------------------

The Credit Parties consent to the use of information related to the arrangement
of the Loans by each of the Lenders and their Affiliates in connection with
marketing, press releases or other transactional announcements or updates
provided to investor or trade publications, including, without limitation, the
placement of “tombstone” advertisements in publications of its choice at its own
expense; provided, however, that to the extent that such marketing, press
releases or other transactional announcements include material information about
the Credit Parties, their Subsidiaries and/or their businesses other than the
names and logos of the Credit Parties and their Subsidiaries and the amount,
type and closing date of the Loans established hereby, each such Lender or
Affiliate of a Lender shall obtain prior written consent of the Borrower (which
approval shall not be unreasonably withheld).

Section 11.16 Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged or agreed to be paid with respect to any of
the Obligations, including all charges or fees in connection therewith deemed in
the nature of interest under Applicable Laws shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
aggregate outstanding amount of the Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect. In
addition, if, when the Loans made hereunder are repaid in full, the total
interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect, then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and each of the Credit Parties to
conform strictly to any applicable usury laws. Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the aggregate outstanding amount of the Loans made hereunder or be refunded
to each of the applicable Credit Parties. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Highest Lawful Rate, such Person may, to the extent permitted by
Applicable Laws, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest, throughout the contemplated
term of the Obligations hereunder.

Section 11.17 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means (e.g. “pdf” or “tif” format) shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

123



--------------------------------------------------------------------------------

Section 11.18 No Advisory of Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), each of the Credit Parties acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a)(i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, are arm’s-length
commercial transactions between the Credit Parties, on the one hand, and the
Administrative Agent, on the other hand, (ii) the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (iii) each of the Credit Parties is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents; (b)(i) the
Administrative Agent is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary, for any Credit Party or
any of their Affiliates or any other Person and (ii) the Administrative Agent
does not have any obligation to any Credit Party or any of their Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; and (c) the
Administrative Agent and its respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Credit Parties and their Affiliates, and the Administrative Agent does not have
any obligation to disclose any of such interests to any Credit Party or its
Affiliates. To the fullest extent permitted by law, each of the Credit Parties
hereby waives and releases, any claims that it may have against the
Administrative Agent with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 11.19 Electronic Execution of Assignments and Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
Agreement or in any amendment, waiver, modification or consent relating hereto
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Laws, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 11.20 USA PATRIOT Act. Each Lender subject to the Patriot Act hereby
notifies each of the Credit Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each of the Credit Parties, which information includes the name and
address of each of the Credit Parties and other information that will allow such
Lender to identify each of the Credit Parties in accordance with the Patriot
Act. The Credit Parties shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

Section 11.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Credit Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the Applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by (a) the application of any Write-Down and
Conversion Powers by the applicable Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any Lender that is an Affected
Financial Institution; and (b) the effects of any Bail-in Action on any such
liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into

 

124



--------------------------------------------------------------------------------

shares or other instruments of ownership in such Affected Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of any applicable Resolution Authority.

Section 11.22 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Credit Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Credit Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): in the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

Section 11.23 Amendment and Restatement. The parties hereto agree that, on the
Closing Date, the following transactions shall be deemed to occur automatically,
without further action by any party hereto: (a) the Existing Credit Agreement
shall be deemed to be amended and restated in its entirety pursuant to this
Agreement, (b) the Collateral Documents (as defined in the Existing Credit
Agreement and giving effect to any amendments thereto) and the Liens created
thereunder in favor of Regions Bank as the Collateral Agent and/or the
Administrative Agent and securing the Obligations (as defined in the Existing
Credit Agreement), shall remain in full force and effect with respect to the
Obligations and are hereby reaffirmed, (c) all Obligations (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement shall be deemed
to be Obligations outstanding hereunder and this Agreement shall not constitute
a novation of such Obligations or any of the rights, duties and obligations of
the parties hereunder and (d) all references in the other Credit Documents to
the Existing Credit Agreement shall be deemed to refer without further amendment
to this Agreement. The parties hereto further acknowledge and agree that this
Agreement constitutes an amendment to the Existing Credit Agreement made under
and in accordance with the terms of Section 11.4 of the Existing Credit
Agreement. All Revolving Loans (as defined in the Existing Credit Agreement) and
Swingline Loans (as defined in the Existing Credit Agreement) outstanding under
the Existing Credit Agreement immediately prior to the Closing Date shall, as of
the Closing Date, be deemed to be a borrowing of Revolving Loans and Swingline
Loans, respectively, in an equivalent amount and with the same Interest Period
(to the extent applicable for

 

125



--------------------------------------------------------------------------------

Adjusted LIBOR Rate Loans) hereunder as of the Closing Date and in connection
therewith, the Administrative Agent, the Borrower and the Lenders hereby
acknowledge and agree that the Revolving Commitments (as defined in the Existing
Credit Agreement) in effect under the Existing Credit Agreement immediately
prior to the Closing Date have been reallocated to the Revolving Commitments set
forth on Appendix A and the Revolving Loans (as defined in the Existing Credit
Agreement) outstanding under the Existing Credit Agreement immediately prior to
the Closing Date have been reallocated as necessary to give effect to the
Revolving Commitments, and such reallocations shall be effective on the Closing
Date and do not require any Assignment and Assumption or any other action of any
Person.

[Signature Pages Follow]

 

 

126



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:      COMPUTER PROGRAMS AND SYSTEMS, INC.,      a Delaware corporation
     By:   

/s/ Matthew J. Chambless

     Name:    Matthew J. Chambless      Title:    Chief Financial Officer,
Secretary and Treasurer GUARANTORS:      TRUBRIDGE, LLC,      a Delaware limited
liability company      By: Computer Programs and Systems, Inc.      Its:
Managing Member         By:   

/s/ Matthew J. Chambless

        Name:    Matthew J. Chambless         Title:    Chief Financial Officer,
Secretary and            Treasurer      EVIDENT, LLC,      a Delaware limited
liability company      By: Computer Programs and Systems, Inc.      Its:
Managing Member         By:   

/s/ Matthew J. Chambless

        Name:    Matthew J. Chambless         Title:    Chief Financial Officer,
Secretary and            Treasurer      HEALTHLAND HOLDING INC.,      a Delaware
corporation      By:   

/s/ Matthew J. Chambless

     Name:    Matthew J. Chambless      Title:    Secretary      HEALTHLAND
INC.,      a Minnesota corporation      By:   

/s/ Matthew J. Chambless

     Name:    Matthew J. Chambless      Title:    Secretary

 

COMPUTER PROGRAMS AND SYSTEMS, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

AMERICAN HEALTHTECH, INC.,

a Mississippi corporation

By:  

/s/ Matthew J. Chambless

Name:   Matthew J. Chambless Title:   Secretary

RYCAN TECHNOLOGIES, INC.,

a Minnesota corporation

By:  

/s/ Matthew J. Chambless

Name:   Matthew J. Chambless Title:   Secretary

INETXPERTS, CORP.,

a Maryland corporation

By:  

/s/ Matthew J. Chambless

Name:   Matthew J. Chambless Title:   Secretary

 

COMPUTER PROGRAMS AND SYSTEMS, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT      AND COLLATERAL AGENT:   REGIONS BANK   By:   

/s/ JD Eller

  Name:    JD Eller   Title:    Associate

 

COMPUTER PROGRAMS AND SYSTEMS, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:   REGIONS BANK,   as a Lender, the Issuing Bank and the Swingline
Lender   By:   

/s/ JD Eller

  Name:    JD Eller   Title:    Associate

 

COMPUTER PROGRAMS AND SYSTEMS, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BBVA USA, as a Lender By:  

/s/ Russell Shaw

Name:   Russell Shaw Title:   Senior Vice President

 

COMPUTER PROGRAMS AND SYSTEMS, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as a Lender By:  

/s/ Will Deevy

Name:   Will Deevy Title:   Director

 

COMPUTER PROGRAMS AND SYSTEMS, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

HANCOCK WHITNEY BANK, as a Lender By:  

/s/ Angela Dunn

Name:   Angela Dunn Title:   VP

 

COMPUTER PROGRAMS AND SYSTEMS, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

TRUSTMARK NATIONAL BANK, as a Lender By:  

/s/ Robert F. Diehl, Jr.

Name:   Robert F. Diehl, Jr. Title:   EVP

 

COMPUTER PROGRAMS AND SYSTEMS, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SYNOVUS BANK, as a Lender By:  

/s/ Custis Proctor

Name:   Custis Proctor Title:   Corporate Banker

 

COMPUTER PROGRAMS AND SYSTEMS, INC.

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BRYANT BANK, as a Lender By:  

/s/ Gregory E. Strachan

Name:   Gregory E. Strachan Title:   President, Baldwin County

 

COMPUTER PROGRAMS AND SYSTEMS, INC.

AMENDED AND RESTATED CREDIT AGREEMENT